EXHIBIT 10.54

 

EXECUTION VERSION

 

$150,000,000

 

CREDIT AGREEMENT

 

dated as of July 19, 2005,

 

among

 

BEARINGPOINT, INC. and BEARINGPOINT, LLC,

as Borrowers,

 

THE GUARANTORS PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent and Collateral Agent,

 

WELLS FARGO FOOTHILL, LLC

as Documentation Agent,

 

UBS SECURITIES, LLC,

as Lead Arranger,

 

UBS AG, STAMFORD BRANCH,

as Issuing Bank and Administrative Agent,

 

UBS LOAN FINANCE LLC,

as Swingline Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    32

SECTION 1.03

   Terms Generally    32

SECTION 1.04

   Accounting Terms; GAAP    33

ARTICLE II. THE CREDITS

   33

SECTION 2.01

   Commitments    33

SECTION 2.02

   Loans    33

SECTION 2.03

   Borrowing Procedure    35

SECTION 2.04

   Evidence of Debt; Repayment of Loans; Cash Management    36

SECTION 2.05

   Fees    37

SECTION 2.06

   Interest on Loans and Default Compensation    39

SECTION 2.07

   Termination and Reduction of Commitments    39

SECTION 2.08

   Interest Elections    40

SECTION 2.09

   Mandatory Prepayments of Loans.    41

SECTION 2.10

   Alternate Rate of Interest    44

SECTION 2.11

   Increased Costs    44

SECTION 2.12

   Breakage Payments    45

SECTION 2.13

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    46

SECTION 2.14

   Taxes    47

SECTION 2.15

   Mitigation Obligations; Replacement of Lenders    49

SECTION 2.16

   Swingline Loans    50

SECTION 2.17

   Letters of Credit    51

SECTION 2.18

   Determination of Borrowing Base.    56

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   60

SECTION 3.01

   Organization; Powers    60

SECTION 3.02

   Authorization; Enforceability    60

SECTION 3.03

   Governmental Approvals; No Conflicts    60

SECTION 3.04

   Financial Statements    60

SECTION 3.05

   Properties    61

SECTION 3.06

   Equity Interests and Subsidiaries    62

SECTION 3.07

   Litigation; Compliance with Laws    62

SECTION 3.08

   Agreements    63

SECTION 3.09

   Federal Reserve Regulations    63

SECTION 3.10

   Investment Company Act; Public Utility Holding Company Act    63

SECTION 3.11

   Use of Proceeds    63

SECTION 3.12

   Taxes    63

 

i



--------------------------------------------------------------------------------

SECTION 3.13

   No Material Misstatements    63

SECTION 3.14

   Labor Matters    64

SECTION 3.15

   Solvency    64

SECTION 3.16

   Employee Benefit Plans    64

SECTION 3.17

   Environmental Matters    65

SECTION 3.18

   Insurance    66

SECTION 3.19

   Security Documents    67

SECTION 3.20

   Subordination of Convertible Debentures    67 ARTICLE IV. CONDITIONS TO
CREDIT EXTENSIONS    67

SECTION 4.01

   Conditions to Initial Credit Extension    67

SECTION 4.02

   Conditions to All Credit Extensions    72 ARTICLE V. AFFIRMATIVE COVENANTS   
73

SECTION 5.01

   Financial Statements, Reports, etc    73

SECTION 5.02

   Litigation and Other Notices    76

SECTION 5.03

   Existence; Businesses and Properties    77

SECTION 5.04

   Insurance    77

SECTION 5.05

   Obligations and Taxes    78

SECTION 5.06

   Employee Benefits    78

SECTION 5.07

   Maintaining Records; Access to Properties and Inspections    79

SECTION 5.08

   Use of Proceeds    79

SECTION 5.09

   Compliance with Environmental Laws; Environmental Reports    79

SECTION 5.10

   Additional Collateral; Additional Guarantors    80

SECTION 5.11

   Security Interests; Further Assurances    81

SECTION 5.12

   Information Regarding Collateral    81

SECTION 5.13

   Borrowing Base-Related Reports    82

SECTION 5.14

   Borrowing Base Verification    83

SECTION 5.15

   Foreign Cash Repatriation    84 ARTICLE VI. NEGATIVE COVENANTS    84

SECTION 6.01

   Indebtedness    84

SECTION 6.02

   Liens    86

SECTION 6.03

   Sale and Leaseback Transactions    89

SECTION 6.04

   Investment, Loan and Advances    89

SECTION 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions    93

SECTION 6.06

   Dividends    95

SECTION 6.07

   Transactions with Affiliates    96

SECTION 6.08

   Financial Covenants.    97

SECTION 6.09

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc    99

SECTION 6.10

   Limitation on Certain Restrictions on Subsidiaries    100

 

ii



--------------------------------------------------------------------------------

SECTION 6.11

   Limitation on Issuance of Capital Stock    100

SECTION 6.12

   Limitation on Creation of Subsidiaries    101

SECTION 6.13

   Business    101

SECTION 6.14

   Limitation on Accounting Changes    101

SECTION 6.15

   Fiscal Year    101

SECTION 6.16

   No Negative Pledges    101

SECTION 6.17

   Litigation Settlements    101 ARTICLE VII. GUARANTEE    102

SECTION 7.01

   The Guarantee    102

SECTION 7.02

   Obligations Unconditional    102

SECTION 7.03

   Reinstatement    104

SECTION 7.04

   Subrogation; Subordination    104

SECTION 7.05

   Remedies    104

SECTION 7.06

   Instrument for the Payment of Money    105

SECTION 7.07

   Continuing Guarantee    105

SECTION 7.08

   General Limitation on Guarantee Obligations    105 ARTICLE VIII. EVENTS OF
DEFAULT    105 ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL
PROCEEDS    108

SECTION 9.01

   Collateral Account.    108

SECTION 9.02

   Application of Proceeds    109 ARTICLE X. THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT    110

SECTION 10.01

   Appointment    110

SECTION 10.02

   Administrative Agent and Collateral Agent in Its Individual Capacity    110

SECTION 10.03

   Exculpatory Provisions    110

SECTION 10.04

   Reliance by Agents    111

SECTION 10.05

   Delegation of Duties    111

SECTION 10.06

   Successor Administrative Agent and/or Collateral Agent    111

SECTION 10.07

   Non-Reliance on Agents and Other Lenders    112

SECTION 10.08

   No Other Administrative Agent or Collateral Agent    112

SECTION 10.09

   Indemnification    113

SECTION 10.10

   Additional Loans    113

SECTION 10.11

   USA PATRIOT Act Notice    114 ARTICLE XI. MISCELLANEOUS    114

SECTION 11.01

   Notices    114

SECTION 11.02

   Waivers; Amendment    115

SECTION 11.03

   Expenses; Indemnity    117

SECTION 11.04

   Successors and Assigns    118

 

iii



--------------------------------------------------------------------------------

SECTION 11.05    Survival of Agreement    121 SECTION 11.06    Counterparts;
Integration; Effectiveness    121 SECTION 11.07    Severability    122 SECTION
11.08    Right of Setoff    122 SECTION 11.09    Governing Law; Jurisdiction;
Consent to Service of Process    122 SECTION 11.10    Waiver of Jury Trial   
123 SECTION 11.11    Headings    123 SECTION 11.12    Confidentiality    123
SECTION 11.13    Interest Rate Limitation    124 SECTION 11.14    Lender
Addendum    124

 

iv



--------------------------------------------------------------------------------

ANNEXES

Annex I

  

Applicable Margin

SCHEDULES

Schedule 1.01(a)

  

Prior Letters of Credit

Schedule 1.01(b)

  

Wholly-Owned Subsidiaries

Schedule 2.04(f)

  

Cash Management Exceptions

Schedule 3.05(b)

  

Real Property

Schedule 3.06(a)

  

Subsidiaries

Schedule 3.06(c)

  

Corporate Organizational Chart

Schedule 3.07

  

Litigation

Schedule 3.12

  

Taxes

Schedule 3.17

  

Environmental Matters

Schedule 3.18

  

Insurance

Schedule 4.01(o)

  

Landlord Access Agreements

Schedule 6.01(b)

  

Existing Indebtedness

Schedule 6.01(f)

  

Foreign Indebtedness

Schedule 6.02(c)

  

Existing Liens

Schedule 6.04(a)

  

Existing Investments

Schedule 6.05(b)

  

Permitted Asset Sales

EXHIBITS

Exhibit A-1

  

Form of Administrative Questionnaire

Exhibit A-2

  

Form of Compliance Certificate

Exhibit A-3

  

Form of LC Request

Exhibit A-4

  

Form of Lender Addendum

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

Form of Borrowing Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Joinder Agreement

Exhibit F-1

  

Form of Revolving Note

Exhibit F-2

  

Form of Swingline Note

Exhibit G-1

  

Form of Perfection Certificate

Exhibit G-2

  

Form of Perfection Certificate Supplement

Exhibit H

  

Form of Security Agreement

Exhibit I

  

Form of Opinion of Company Counsel

Exhibit J

  

Form of Intercompany Note

Exhibit K

  

Form of Solvency Certificate

Exhibit L

  

Form of Borrowing Base Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) dated as of July 19, 2005, among
BEARINGPOINT, INC., a Delaware corporation (“BearingPoint”), and BEARINGPOINT,
LLC, a Delaware limited liability company (“BE LLC”, and together with
BearingPoint, each a “Borrower” and collectively, “Borrowers”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, UBS
SECURITIES, LLC, as lead arranger (in such capacity, “Lead Arranger”), UBS LOAN
FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”), UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), and as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
GENERAL ELECTRIC CAPITAL CORPORATION, as syndication agent (in such capacity,
“Syndication Agent”), and as collateral agent (in such capacity, “Collateral
Agent”), and WELLS FARGO FOOTHILL, LLC, as documentation agent (in such
capacity, “Documentation Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers have requested the Lenders to extend credit in the form of
Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $150,000,000.

 

WHEREAS, Borrowers have requested the Swingline Lender to make Swingline Loans,
at any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $15,000,000.

 

WHEREAS, Borrowers have requested the Issuing Bank to issue letters of credit,
in an aggregate face amount at any time outstanding not in excess of
$150,000,000, to support payment obligations incurred in the ordinary course of
business by Borrowers and their Subsidiaries.

 

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.11.

 

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers and
the Issuing Bank is willing to issue letters of credit for the account of
Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

 

“2004 Convertible Debentures” shall mean, collectively, BearingPoint’s 2.50%
Series A Convertible Subordinated Debentures due 2024 in the aggregate original
principal amount of $250 million and 2.75% Series B Convertible Subordinated
Debentures due 2024 in the aggregate original principal amount of $200 million,
which have been issued under the 2004 Indenture.



--------------------------------------------------------------------------------

“2004 Indenture” shall mean that certain Indenture, dated as of December 22,
2004 between BearingPoint and The Bank of New York, as trustee.

 

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Swingline Loan or ABR Revolving Loan.

 

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

 

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“Accounting Changes” shall have meaning assigned to such term in Section 1.04.

 

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights.

 

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments paid to or for the benefit of the
seller by Borrowers or any of their Subsidiaries in exchange for, or as part of,
or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests or of assets or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
the purchase price and any assumptions of Indebtedness, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any Person or business.

 

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) determined by the Administrative Agent to be
equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
pursuant to Article X.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A-1, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified or that is an executive
officer or director of the Person specified.

 

“Agents” shall mean the Lead Arranger, Documentation Agent, Syndication Agent,
Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100 of 1%) equal to the greater of (a) the Base Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

 

“April 2005 Convertible Debentures” shall mean BearingPoint’s 5.00% Convertible
Senior Subordinated Debentures due 2025 in the aggregate original principal
amount of $200 million, which have been issued under the April 2005 Indenture.

 

“April 2005 Indenture” shall mean that certain Indenture, dated as of April 27,
2005 between BearingPoint and The Bank of New York, as trustee.

 

“Applicable Fee” shall mean, for any day, with respect to any Revolving Loan,
0.50%.

 

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any Property (including stock
of any Subsidiary of a Borrower by the holder thereof) by any Borrower or any of
their Subsidiaries to any Person other than any Borrower or any Subsidiary
Guarantor (excluding (i) Inventory sold in the ordinary course of

 

3



--------------------------------------------------------------------------------

business and equipment, software and licenses procured on behalf of a customer
in the ordinary course of business, (ii) any sale or discount, in each case
without recourse, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,
(iii) disposals of obsolete, uneconomical, negligible, worn out or surplus
Property in the ordinary course of business or (iv) sales of Cash Equivalents
and marketable securities) and (b) any issuance or sale by any Subsidiary of a
Borrower of its Equity Interests to any Person (other than to any Borrower or
any Subsidiary Guarantor or, in the case of an issuance or sale by a Foreign
Subsidiary, to another Foreign Subsidiary).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.

 

“Attributable Indebtedness” shall mean, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.

 

“Barents Group Loans” shall mean loans aggregating $8,000,000 in principal
amount plus accrued interest and relating to the issuance by BearingPoint on
February 16, 2000, of stock awards aggregating 297,317 shares of its common
stock to certain employees as part of the separation of KPMG’s consulting
business, which loans were made to the grantees of Borrower stock for the
payment of individual income taxes related to such stock awards and which loans
are secured by such shares of BearingPoint stock.

 

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is publicly announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

 

“BearingPoint” shall have the meaning assigned to such term in the preamble
hereto.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” and “Borrowers” shall have the meaning assigned to such term in the
preamble hereto.

 

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Availability” shall mean at any time the lesser of (a) the Borrowing
Base at such time and (b) the aggregate amount of the Lenders’ Revolving
Commitments at such time, in each case, less the aggregate Revolving Exposure of
all Lenders at such time.

 

4



--------------------------------------------------------------------------------

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.18, an amount equal to the sum of, without duplication:

 

(a) the book value of Eligible Commercial Accounts of Borrowers multiplied by
the advance rate of 85%, plus

 

(b) the lesser of (1) $30 million and (2) 35% of Eligible Unbilled Accounts,
plus

 

(c) the lesser of (1) $60 million and (2) 75% of Eligible Government Accounts,
minus

 

(d) a reserve in the amount of the Current Derivative Exposure, if any, minus

 

(e) effective immediately upon notification thereof to Borrowers by the
Administrative Agent, any Reserves established from time to time by the
Administrative Agent and Collateral Agent in the exercise of their reasonable
credit judgment.

 

Subject to the relevant terms and provisions set forth in this Credit Agreement,
the Administrative Agent and Collateral Agent, jointly, at all times shall be
entitled to reduce or increase (subject to Section 11.02) the advance rates and
standards of eligibility under this Credit Agreement, in each case in their
reasonable credit judgment.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent and the Collateral Agent with such adjustments as the Administrative Agent
and Collateral Agent shall jointly deem appropriate in their reasonable credit
judgment to assure that the Borrowing Base is calculated in accordance with the
terms of this Agreement.

 

“Borrowing Base Certificate” shall mean an Officers’ Certificate from Borrowers,
substantially in the form of, and containing the information prescribed by,
Exhibit L, delivered to the Administrative Agent and the Collateral Agent
setting forth Borrowers’ calculation of the Borrowing Base.

 

“Borrowing Request” shall mean a request by Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“BE LLC” shall have the meaning assigned to such term in the preamble hereto.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Revolving
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person, for any period,
the aggregate amount of all expenditures by such Person and its Subsidiaries
during that period for fixed or capital assets that, in accordance with GAAP,
are or should be classified as capital

 

5



--------------------------------------------------------------------------------

expenditures in the consolidated balance sheet of such Person and its
Consolidated Subsidiaries minus, to the extent included in the foregoing,
expenditures made by such Person and its Subsidiaries during such period
(i) constituting KPMG Termination Payments and (ii) as a tenant in the nature of
leasehold improvements, to the extent reimbursed by the landlord.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” shall mean, as to any Person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either Standard & Poor’s Ratings Group
or Moody’s Investors Services, Inc.; (c) time deposits and certificates of
deposit or bankers’ acceptance of any Lender or any commercial bank having, or
which is the principal banking subsidiary of a bank holding company organized
under the laws of the United States, any state thereof or the District of
Columbia having, capital and surplus aggregating in excess of $500.0 million and
a rating of “A” (or such other similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act), or with respect to Foreign Subsidiaries, a
foreign branch of a U.S. bank that meets the foregoing criteria or a foreign
bank that meets the foregoing capital, surplus and rating criteria, with
maturities of not more than one year from the date of acquisition by such
Person; (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (e) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by Standard &
Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s
Investors Service, Inc., and in each case maturing not more than one year after
the date of acquisition by such Person; (f) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (e) above; and (g) demand deposit accounts
maintained in the ordinary course of business.

 

“Casualty Event” shall mean, with respect to any Property (including Real
Property) of any Person, any loss of title with respect to such Property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

 

6



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

A “Change in Control” shall be deemed to have occurred if: (a) any “Person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause such Person or group
shall be deemed to have “beneficial ownership” of all securities that any such
Person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock representing more than 30% of the voting power of the total
outstanding Voting Stock of BearingPoint; or (b) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of BearingPoint (together with any new directors whose
election to such Board of Directors or whose nomination for election was
approved by a vote of 66 2/3% of the directors of BearingPoint then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of BearingPoint; or
(c) BearingPoint shall cease at any time to own 100% of the outstanding
membership interests of BE LLC, other than through a merger of the two entities
in which BearingPoint is the surviving entity; or (d) at any time a change of
control occurs under and as defined in any documentation relating to any
Material Indebtedness, including, without limitation, the 2004 Indenture, the
April 2005 Indenture and the July 2005 Convertible Debentures.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.11(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 11.13.

 

“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

 

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

7



--------------------------------------------------------------------------------

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Real Property and all other Property of whatever kind and nature
pledged as collateral under any Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

“Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

 

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of any Borrower for the benefit of any
Borrower or any of its Subsidiaries, for the purpose of providing the primary
payment mechanism in connection with the purchase of materials, goods or
services by any Borrower or any of its Subsidiaries in the ordinary course of
their businesses.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commitments” shall mean the aggregate sum of each Lender’s Commitment.

 

“Companies” shall mean Borrowers and their Subsidiaries; and “Company” shall
mean any one of them.

 

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit A-2.

 

“Consolidated Companies” shall mean Borrowers and their Consolidated
Subsidiaries.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted, in each case only to the extent (and in the same
proportion) added or subtracted, as applicable, in determining such Consolidated
Net Income (and with respect to the portion of Consolidated Net Income
attributable to any Subsidiary of any Borrower only if a corresponding amount is
not prohibited at the date of determination from being distributed to such
Borrower by such Subsidiary without prior approval (that has not been obtained),
pursuant to the terms of its organizational documents and all agreements,
instruments, judgments, decrees, orders, statutes, rules and regulations
applicable to such Subsidiary or its stockholders), by (x) adding thereto
(i) the amount of Consolidated Interest Expense, (ii) provision for taxes based
on income taxes (including without duplication, and to the extent included in
GAAP, any foreign withholding taxes, single business or unitary taxes or other
similar state taxes), (iii) amortization expense, (iv) depreciation expense,
(v) non-cash Lease Termination Charges relating to facility closures announced
prior to the Closing Date, (vi) one-time audit expenses actually incurred prior
to December 31, 2005 up to an amount not to exceed $57.7 million in the
aggregate, (vii) the amount of the one-time cash payments actually made during
such period to employees who were previously employed by Arthur Andersen & Co.
(as provided in Section 6.07(d)) up to an amount not to exceed $6.0 million in
the aggregate, (viii) the amount of the one-time German tax

 

8



--------------------------------------------------------------------------------

payment payable prior to December 31, 2005 up to an amount not to exceed the
U.S. dollar equivalent of €3.9 million in the aggregate, and (ix) all other
non-cash items (excluding any non-cash charge that results in an accrual or a
reserve for cash charges in any future period), and (y) subtracting the
aggregate amount of all non-cash items, determined on a consolidated basis, to
the extent such items increased Consolidated Net Income for such period.
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition and Asset Sales consummated during the fiscal period
of Borrowers ended on the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDA for the Test Period then
most recently ended to (b) Consolidated Fixed Charges for such Test Period.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (a) Consolidated Interest Expense to the extent required to be
paid in cash for such period; provided, however, that, for any Test Period
ending within the first year following the Closing Date, interest expense with
respect to the Convertible Debentures shall be included in the calculation of
Consolidated Fixed Charges on a pro forma basis as if the Indebtedness under the
Convertible Debentures had been incurred at the beginning of such Test Period;
(b) the amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries during such period; (c) all cash payments in respect of income
taxes made during such period (net of any cash refund in respect of income taxes
actually received during such period); and (d) the scheduled principal amount of
all amortization payments on all Indebtedness (including the principal component
of all Capital Lease Obligations) of the Loan Parties and their Subsidiaries for
such period (as determined on the first day of the respective period).

 

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness (but including in any
event the then outstanding principal amount of all Loans, all Capital Lease
Obligations and all LC Exposure) of Borrowers and their Consolidated
Subsidiaries on a consolidated basis as determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the total consolidated interest expense of Borrowers and their Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including amortization of debt discount and deferred
financing costs, capitalized interest, interest paid in kind, commitment fees,
letter of credit fees and net amounts payable under Hedging Agreements)
determined in accordance with GAAP plus, without duplication, (a) the portion of
Capital Lease Obligations or rent expense of Borrowers and their Consolidated
Subsidiaries representing the interest factor for such period, (b) imputed
interest on Attributable Indebtedness, (c) cash contributions to any employee
stock ownership plan or similar trust to the extent such contributions are used
by such plan or trust to pay interest or fees to any Person (other than a
Borrower or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust, (d) all interest paid or payable with respect to
discontinued operations, (e) the product of (i) all dividend payments on any
series of any Preferred Stock of any Subsidiary of Borrowers

 

9



--------------------------------------------------------------------------------

(other than any Preferred Stock held by a Borrower or a Wholly Owned
Subsidiary), multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of Borrowers and their Subsidiaries, expressed as a
decimal and (f) all interest on any Indebtedness of the type described in clause
(f) or (k) of the definition of “Indebtedness” with respect to Borrowers or any
of their Subsidiaries.

 

“Consolidated Loan Party Cash Collections” shall mean, for any period, the total
amount received in cash by the Loan Parties on a consolidated basis from
collections of Accounts in the ordinary course of business.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income of Borrowers and their Consolidated Subsidiaries determined in accordance
with GAAP, but excluding in any event (a) after-tax extraordinary gains or
extraordinary losses; (b) after-tax gains or losses realized from (i) the
acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of Borrowers or any of their Subsidiaries or
(ii) any sales of assets (other than Inventory in the ordinary course of
business); (c) net earnings or loss of any other Person (other than a Subsidiary
of a Borrower) in which any Borrower or any Consolidated Subsidiary has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by such Borrower or such
Consolidated Subsidiary (subject to the limitation in clause (d) below) in the
form of cash dividends or distributions; (d) the net income of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of its net income is not at the
time of determination permitted without approval under applicable law or
regulation or under such Consolidated Subsidiary’s organizational documents or
any agreement or instrument applicable to such Consolidated Subsidiary or its
stockholders; (e) gains or losses from the cumulative effect of any change in
accounting principles; (f) earnings resulting from any reappraisal, revaluation
or write-up of assets; and (g) the income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of any Borrower or any Consolidated
Subsidiary or is merged into or consolidated with any Borrower or any
Consolidated Subsidiary or that Person’s assets are acquired by such Borrower or
such Consolidated Subsidiary.

 

“Consolidated Subsidiary” shall mean, as to any Person, all Subsidiaries of such
Person which are consolidated with such Person for financial reporting purposes
in accordance with GAAP.

 

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in paragraphs (a), (b) and (f) of Section 6.02, the
following conditions:

 

(a) Borrowers shall be contesting such Lien in good faith;

 

(b) to the extent such Lien is in an amount in excess of $250,000, in the
aggregate with all other such Liens, the Administrative Agent and Collateral
Agent shall have established a Reserve (to the extent of such Lien on Accounts)
with respect thereto or, in the case of Liens that do not relate to Accounts,
obtained a bond in an amount sufficient to pay and discharge such Lien and the
Administrative Agent’s reasonable estimate of all interest and penalties related
thereto; and

 

10



--------------------------------------------------------------------------------

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

 

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; (d) with respect
to bankers’ acceptances and letters of credit, until a reimbursement obligation
arises; or (e) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

 

“Convertible Debentures” shall mean, collectively, the 2004 Convertible
Debentures, the April 2005 Convertible Debentures and the July 2005 Convertible
Debentures.

 

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank;
provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

 

“Current Derivative Exposure” shall mean, as of any date of determination, 100%
of the aggregate mark-to-market exposure then owing by any Borrower under Lender
Hedging

 

11



--------------------------------------------------------------------------------

Agreements, determined by all Lenders that are counterparties to each Lender
Hedging Agreement, in good faith and in a commercially reasonable manner, based
on net termination values and calculated as if such Lender Hedging Agreements
were terminated as of such determination date and a payment were due thereunder
to the Lender or its Affiliates and furnished to the Agent on a bi-monthly basis
(or more frequently, in the commercial reasonable discretion of the Agent).

 

“Debt Issuance” shall mean the incurrence by any Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one hundred twenty (120) days after the Revolving
Maturity Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in (a) above, in each case at any time prior to the date
that is one hundred twenty (120) days after the Revolving Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations.

 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or
authorized or made any other distribution, payment or delivery of Property
(other than common stock of such Person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such Person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock of such Person outstanding (or any
options or warrants issued by such Person with respect to its capital stock).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.

 

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Documents” shall mean all “documents,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

 

12



--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States.

 

“Eligible Accounts” shall mean, collectively, Eligible Commercial Accounts,
Eligible Government Accounts and Eligible Unbilled Accounts.

 

“Eligible Commercial Accounts” shall have the meaning assigned to such term in
Section 2.18(a).

 

“Eligible Government Accounts” shall have the meaning assigned to such term in
Section 2.18(b).

 

“Eligible Unbilled Accounts” shall have the meaning assigned to such term in
Section 2.18(c).

 

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication in each case alleging liability for
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety, the Environment.

 

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

 

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

 

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

“Equity Issuance” shall mean, without duplication, any issuance or sale by any
Borrower after the Closing Date of (a) any Equity Interests (including any
Equity Interests issued upon exercise of any warrant or option) or any warrants
or options to purchase Equity Interests

 

13



--------------------------------------------------------------------------------

or (b) any other security or instrument representing an Equity Interest (or the
right to obtain any Equity Interest) in the issuing or selling Person; provided,
however, that an Equity Issuance shall not include any such sale or issuance by
BearingPoint of not more than an aggregate amount of 12.0% of the shares of its
capital stock (including capital stock issued upon exercise of any warrant or
option or warrants or options to purchase its capital stock (but excluding
Disqualified Capital Stock), in each case, to directors, officers or employees
of any Company.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as such term is defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) other than as could be occasioned
by the making of the Loans and other extensions of credit by the Lenders under
this Agreement (as to which Borrowers have no knowledge) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to any Company.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

 

14



--------------------------------------------------------------------------------

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VIII.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or any branch profits or
similar taxes by the United States, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, and (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrowers under Section 2.15), any withholding tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrowers with respect to such withholding tax
pursuant to Section 2.14(a) (it being understood and agreed, for the avoidance
of doubt, that any withholding tax imposed on a Foreign Lender as a result of a
Change in Law or regulation or interpretation thereof occurring after the time
such Foreign Lender became a party to this Agreement shall not be an Excluded
Tax).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the confidential Fee Letter, dated June 10, 2005, among
BearingPoint, UBS Loan Finance LLC and UBS Securities LLC.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
Collateral Agent Fees, the LC Participation Fees and the Fronting Fees.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer or Controller of such Person.

 

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.

 

15



--------------------------------------------------------------------------------

“Foreign Cash Repatriation” shall mean the repatriation by means of dividends,
repayment of existing intercompany loans or in any other manner satisfactory to
the Administrative Agent of at least $65,000,000 of cash of Foreign Subsidiaries
to any deposit account subject to a Deposit Account Control Agreement of
BearingPoint in the United States.

 

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof or treated
as such for U.S. federal income tax purposes, (iii) an estate the income of
which is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
Persons have the authority to control all substantial decisions of such trust.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained outside the United States by any Company
primarily for the benefit of employees residing outside the United States and
which is not subject to the Code or ERISA.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia; provided, however, that, solely for purposes of Sections 6.01(f)
and 6.04(q), BearingPoint Global Delaware, LLC shall be deemed to be a Foreign
Subsidiary.

 

“Fronting Fees” shall have the meaning assigned to such term in Section 2.05(c).

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

 

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

 

16



--------------------------------------------------------------------------------

“Guarantors” shall mean the Subsidiary Guarantors and any other Person that
shall guarantee any or all of the Obligations.

 

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or hazardous, toxic or dangerous
chemicals, wastes, materials, compounds, constituents or substances, as all such
terms are used in their broadest sense and defined by or under any Environmental
Laws.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
entered into for the purpose of hedging any Borrower’s exposure to interest or
exchange rates, loan credit exchange, security or currency valuations or
commodity prices and not for speculative purposes.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person upon which interest charges are customarily
paid or accrued; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person;
(e) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
(g) all Capital Lease Obligations, Purchase Money Obligations and synthetic
lease obligations of such Person; (h) all liabilities of such Person in respect
of Hedging Agreements to the extent required to be reflected on a balance sheet
of such Person; (i) all Attributable Indebtedness of such Person; (j) all
obligations for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such Person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent that terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

 

“Information” shall have the meaning assigned to such term in Section 11.12.

 

17



--------------------------------------------------------------------------------

“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights.

 

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.05(c).

 

“Interest Election Request” shall mean a request by Borrowers to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December to
occur during the period that such Loan is outstanding and the Revolving Maturity
Date, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrowers may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to seven
days to the extent required under Section 2.03(e).

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

 

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.17(i) or 2.17(k), with
respect to Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.

 

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit E.

 

18



--------------------------------------------------------------------------------

“July 2005 Convertible Debentures” shall mean BearingPoint’s 0.50% Convertible
Senior Subordinated Debentures due 2010 in the aggregate original principal
amount of $40.0 million, which have been issued on or prior to the Closing Date.

 

“KPMG Termination Payments” shall mean payments in an aggregate amount not to
exceed $19,000,000 to KPMG LLP for assets or in connection with the termination
of that certain Transition Services Agreement, dated as of February 13, 2001,
among KPMG LLP, KPMG Consulting, LLC, and BearingPoint, and related transition
service arrangements.

 

“Landlord Lien Waiver and Access Agreement” shall mean a landlord lien waiver
and access agreement in form and substance satisfactory to the Administrative
Agent.

 

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Parties, in accordance with the provisions of Section 9.01.

 

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.17.

 

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

 

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“LC Request” shall mean a request by Borrowers in accordance with the terms of
Section 2.17(b) and substantially in the form of Exhibit A-3, or such other form
as shall be approved by the Administrative Agent.

 

“Lead Arranger” shall have the meaning assigned to such term in the preamble
hereto.

 

“Lease Termination Charges” shall mean one-time expenses incurred by Borrowers
and their Subsidiaries during any period associated with any leased location
which Borrowers and their Subsidiaries have vacated or expect to vacate for
(a) the write-off of furniture and fixtures on such location which Borrowers and
their Subsidiaries have ceased to use and will not retain, (b) the present value
of remaining lease payments for such location relating to periods after
Borrowers and their Subsidiaries have vacated such location, (c) the present
value of remaining costs to be incurred by Borrowers and their Subsidiaries
under support services agreements relating to such location and (d) other
non-cash costs (including accruals for commissions) associated with exiting,
closing or consolidating such locations.

 

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements

 

19



--------------------------------------------------------------------------------

and any other agreements (including all amendments, extensions, replacements,
renewals, modifications and/or guarantees thereof), whether or not of record and
whether now in existence or hereafter entered into, affecting the use or
occupancy of all or any portion of any Real Property.

 

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit A-4¸ to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.14.

 

“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.

 

“Lender Hedging Agreement” shall mean any Hedging Agreement between any Borrower
and any Person (or Affiliate of such Person) that was a Lender or an Affiliate
of such Lender at the time it entered into such Hedging Agreement whether or not
such Person has ceased to be a Lender under the Credit Agreement.

 

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum (other than any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Acceptance)
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.17.

 

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Maturity Date.

 

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

 

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100 of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business

 

20



--------------------------------------------------------------------------------

Days prior to the first day of such Interest Period in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to its portion of the amount
of such Eurodollar Borrowing to be outstanding during such Interest Period.
“Telerate British Bankers Assoc. Interest Settlement Rates Page” shall mean the
display designated as Page 3750 on the Telerate System Incorporated Service (or
such other page as may replace such page on such service for the purpose of
displaying the rates at which dollar deposits are offered by leading banks in
the London interbank deposit market).

 

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement in respect of such Property or any filing of any financing statement
under the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” shall mean this Agreement, any Borrowing Base Certificate, the
Letters of Credit, the Notes (if any), the Security Documents, the Fee Letter
and each Lender Hedging Agreement.

 

“Loan Parties” shall mean Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean advances made to or at the instructions of Borrowers pursuant
to Article II hereof and may constitute a Revolving Loan or a Swingline Loan.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, Property, results of operations, prospects or condition, financial or
otherwise, of Borrowers and the Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to fully and timely perform any of
their obligations under any Loan Document; (c) material impairment of the rights
of or benefits or remedies available to the Lenders or the Administrative Agent
under any Loan Document; or (d) a material adverse effect on the Collateral or
the Liens in favor of the Administrative Agent (for its benefit and for the
benefit of the other Secured Parties) on the Collateral or the priority of such
Liens; provided, however, that to the extent any event or condition giving rise
to such a material adverse effect or impairment described in clause (a) herein
has been disclosed by BearingPoint in any public filing with the SEC prior to
June 10, 2005, including the failure of BearingPoint to file its annual audited
financial statements for the fiscal year ended December 31, 2004, with the SEC
within the period required to be filed under applicable Law (provided that such
financial statements are filed in accordance with Section 5.01(j) hereof), such
event or condition shall not be deemed to constitute a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

“Material Indebtedness” shall mean (a) the Convertible Debentures and (b) any
other Indebtedness (other than the Loans and Letters of Credit), or obligations
in respect of one or more Hedging Agreements, of any Loan Party evidencing an
aggregate outstanding principal amount exceeding $18.0 million. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
such Loan Party in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Real Property, with such schedules and including such provisions as
shall be necessary to conform such document to applicable local or foreign law
or as shall be customary under applicable local or foreign law.

 

“Mortgaged Real Property” shall mean each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to any Asset Sale, the cash proceeds received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan
Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrowers’ good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrowers’ good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the assets sold within
120 days of such Asset Sale (provided that, to the extent such cash proceeds are
not used to make payments in respect of such unassumed liabilities within 120
days of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds);
and (iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
asset sold in such Asset Sale and which is repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset);

 

22



--------------------------------------------------------------------------------

(b) with respect to any Debt Issuance or Equity Issuance, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and

 

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

 

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
F-1 or F-2, as the case may be.

 

“Obligations” shall mean (a) obligations of Borrowers and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of Borrowers and any and all of the
other Loan Parties under this Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of Borrowers and each other Loan Party under or pursuant to this
Agreement and the other Loan Documents and (c) the due and punctual payment and
performance of all obligations of Borrowers and any and all of the other Loan
Parties under each Lender Hedging Agreement to the extent, and solely to the
extent, of the Current Derivative Exposure. All Obligations of Borrowers
hereunder and each other Loan Document shall be the joint and several
obligations of each Borrower.

 

“Officers’ Certificate” shall mean a certificate executed by the Chairman of the
Board (if an officer), the Chief Executive Officer, the President or one of the
Financial Officers, each in his or her official (and not individual) capacity.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

 

“Participant” shall have the meaning assigned to such term in Section 11.04(d).

 

23



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit G-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit G-2 or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean, with respect to any Borrower or any
Subsidiary Guarantor, any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the Property
of any other Person, or of any business or division of any other Person;
(b) acquisition of in excess of 50% of the Equity Interests of any other Person,
or otherwise causing any other Person to become a subsidiary of such Person; or
(c) merger or consolidation or any other combination with any other Person, if
each of the following conditions are met:

 

(i) no Default then exists or would result therefrom;

 

(ii) after giving effect to such acquisition on a Pro Forma Basis, (A) Borrowers
shall be in compliance with all covenants set forth in Section 6.08 as of the
most recent Test Period (assuming, for purposes of Section 6.08, that such
acquisition, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.08 ending on or prior to the date of such acquisition, had occurred on
the first day of such relevant Test Period), and (B) the Loan Parties reasonably
expect to remain in compliance with such covenants through the Revolving
Maturity Date and to have sufficient cash liquidity to conduct their business
and pay their respective debts and other liabilities as they come due;

 

(iii) no Company shall, in connection with any such acquisition, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller, except (A) to the extent
permitted under Section 6.01, and (B) obligations of the seller incurred in the
ordinary course of business and necessary or desirable to the continued
operation of the underlying properties, and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Company
hereunder shall be paid in full or released as to the assets being so acquired
on or before the consummation of such acquisition;

 

(iv) the acquired Person shall be engaged in a business of a same or
substantially similar type as that conducted by Borrowers and the Subsidiaries
on the Closing Date;

 

(v) the Property acquired in connection with any such acquisition shall be made
subject to the Lien of the Security Documents, and shall be free and clear of
any Liens, other than Permitted Liens, and the Administrative Agent shall have
received all opinions, certificates, lien search results and other documents
reasonably requested by the Administrative Agent;

 

24



--------------------------------------------------------------------------------

(vi) the board of directors or other similar governing body of the acquired
Person shall not have indicated publicly its opposition to the consummation of
such acquisition;

 

(vii) with respect to any acquisition involving Acquisition Consideration of
more than $8.0 million, Borrowers shall have provided the Administrative Agent
and the Lenders with (A) audited historical financial statements for the last
three fiscal years of the Person or business to be acquired and unaudited
financial statements thereof for the most recent interim period which are
available, (B) reasonably detailed projections for the succeeding five years
pertaining to the Person or business to be acquired, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such acquisition, and (D) all such other
information and data relating to such acquisition or the Person or business to
be acquired as may be reasonably requested by the Administrative Agent;

 

(viii) Borrowers shall have delivered to the Agents and the Lenders an Officers’
Certificate certifying that (A) such acquisition complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance), and (B) such acquisition could not
reasonably be expected to result in a Material Adverse Effect;

 

(ix) at the time such Permitted Acquisition is made, (A) Borrowing Availability
for the 60 days prior to the date that such Permitted Acquisition closes shall
be not less than $25.0 million and (B) projected Borrowing Availability for the
60 days after the date that such Permitted Acquisition closes shall be not less
than $25 million based on projections presented by Borrowers to the
Administrative Agent and reasonably satisfactory to the Administrative Agent;
and

 

(x) the Acquisition Consideration for such acquisition shall not exceed $25.0
million, and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date shall not exceed $50.0 million;
provided that any Equity Interests constituting all or a portion of such
Acquisition Consideration shall not have a cash dividend requirement on or prior
to the Revolving Maturity Date.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Person” shall mean any natural Person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

 

“Plan” shall mean any “employee pension benefit plan” as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or a Foreign Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA which is maintained or contributed to by any Company or its
ERISA Affiliate or with respect to which any Company could reasonably be
expected to incur liability (including, without limitation, under Section 4069
of ERISA).

 

25



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Issue Date.

 

“Prior Letters of Credit” shall mean those letters of credit issued by Bank of
America for BearingPoint’s account that are outstanding on the Closing Date,
each of which is identified on Schedule 1.01(a) hereto.

 

“Prior Lien” shall have the meaning assigned to such term in the applicable
Security Document.

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X under the Securities Act and otherwise reasonably satisfactory to the
Administrative Agent.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
Property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such Property
by such Person.

 

“Qualified Capital Stock” of any Person shall mean any capital stock of such
Person that is not Disqualified Capital Stock.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

 

“Register” shall have the meaning assigned to such term in Section 11.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

26



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Required Lenders” shall mean, at any time, Lenders having at least a majority
of the Revolving Commitments or, if the Revolving Commitments have been
terminated, a majority of the Revolving Exposure and shall, in all instances,
include at least two Lenders.

 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

 

“Reserves” shall mean reserves established against Eligible Commercial Accounts,
Eligible Government Accounts, Eligible Unbilled Accounts or the Borrowing Base
that the Administrative Agent and Collateral Agent may, in their reasonable
credit judgment, establish from time to time.

 

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
corporation in respect of this Agreement.

 

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Revolving Maturity Date and the
date of termination of the Revolving Commitments.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such
Lender, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 11.04. The aggregate amount of the Lenders’ Revolving Commitments on the
Closing Date is $150 million.

 

27



--------------------------------------------------------------------------------

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

 

“Revolving Loans” shall mean a Loan made by the Lenders to Borrowers pursuant to
Section 2.01(b).

 

“Revolving Maturity Date” shall mean July 15, 2010, or if the April 2005
Convertible Debentures shall have not been, on or before December 15, 2008,
(i) fully converted into common stock of BearingPoint or (ii) refinanced or
replaced with securities that do not require BearingPoint to make any principal
payments (including, without limitation, by way of a put option) prior to
July 15, 2010, the Revolving Maturity Date shall be December 15, 2008.

 

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002 and
rules and regulations promulgated thereunder.

 

“Satisfactory Collateral Systems” shall mean the implementation by Borrowers of
internal controls and accounting systems with respect to its accounts
receivable, cash and accounts payable that are reasonably satisfactory in scope,
form and substance as determined by the Administrative Agent and the Collateral
Agent.

 

“Satisfactory Public Filings” shall mean the filing with the Securities and
Exchange Commission by BearingPoint of (i) its Form 10-K, including audited
financial statements which are accompanied by an unqualified audit opinion,
other than a qualification with respect to the adequacy of BearingPoint’s
internal controls, for the fiscal year ended December 31, 2004 and (ii) its
Forms 10-Q for each of the fiscal quarters ended March 31, 2005, June 30, 2005
and September 30, 2005, and, in each case, such Form 10-K and Form 10-Q filings
are in form and substance reasonably satisfactory to the Administrative Agent.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Issuing Bank, the Lenders and each party
to a Lender Hedging Agreement if at the date of entering into such Lender
Hedging Agreement such Person executes and delivers to the Administrative Agent
a letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such Person (i) appoints the Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Section 9.02 and the Security Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit H among the Loan Parties and Administrative Agent for the benefit of
the Secured Parties.

 

28



--------------------------------------------------------------------------------

“Security Agreement Collateral” shall mean all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to any provision of this Agreement or any other Loan
Document.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the Security Agreement or any Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

 

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of any Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of any Borrower or any of its Subsidiaries arising by
virtue of the laws of any jurisdiction requiring third-party insurers to obtain
such letters of credit, or (c) performance, payment, deposit or surety
obligations of any Borrower or any of its Subsidiaries if required by law or
governmental rule or regulation or in accordance with custom and practice in the
industry.

 

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent. Unless otherwise set forth herein, reference in this
Agreement to “Subsidiary” shall mean Borrowers’ direct and indirect
Subsidiaries.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on the signature pages
hereto as a Subsidiary Guarantor, and each other Subsidiary that is or becomes a
party to this Agreement pursuant to Section 5.10, other than a Foreign
Subsidiary.

 

29



--------------------------------------------------------------------------------

“Supermajority Lenders” shall mean, at any time, Lenders having at least 75% of
the Revolving Commitments or, if the Revolving Commitments have been terminated,
at least 75% of the Revolving Exposure and shall, in all instances, include at
least two Lenders.

 

“Suppressed Availability” shall mean, as of any date of determination, an amount
equal to the sum of, without duplication: (a) the excess, if any, of 35% (or, if
different, the then effective advance rate for Eligible Unbilled Accounts) of
Eligible Unbilled Accounts over the maximum dollar amount of Eligible Unbilled
Accounts permitted to be included in the Borrowing Base (which on the Closing
Date is equal to $30 million), plus (b) the excess, if any, of 75% (or, if
different, the then effective advance rate for Eligible Government Accounts) of
Eligible Government Accounts over the maximum dollar amount of Eligible
Government Accounts permitted to be included in the Borrowing Base (which on the
Closing Date is equal to $60 million), plus (c) the excess, if any, of the
Borrowing Base over the aggregate amount of the Lenders’ Revolving Commitments.

 

“Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent and the Title Company,
(iv) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Real Property and issue the endorsements reasonably
requested by the Administrative Agent.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.16, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.16.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.16.

 

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

30



--------------------------------------------------------------------------------

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
fees, imposts, assessments, deductions, withholdings or other charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (i).

 

A “Termination of Trading” shall be deemed to have occurred if: (i) the common
stock of BearingPoint is neither listed for trading on a United States national
securities exchange nor approved for trading on the NASDAQ National Market or
(ii) at any time a termination of trading occurs under and as defined in any
documentation relating to any Material Indebtedness, including, without
limitation, the 2004 Indenture, the April 2005 Indenture and the July 2005
Convertible Debentures.

 

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrowers then last ended (in each case taken as one accounting period).

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrowers and reasonably acceptable to the Administrative Agent.

 

“Title Policy” shall mean a policy (or commitment to issue a policy) of title
insurance issued by a Title Company insuring (or committing to insure) the Lien
of any Mortgage as a valid first mortgage Lien on the Mortgaged Real Property
and fixtures described therein, for an amount and in form and substance
satisfactory to the Administrative Agent.

 

“Transaction Documents” shall mean and the Loan Documents and all other
agreements, instruments or documents pursuant to which the Transactions are
consummated.

 

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
execution and delivery of the Loan Documents and the initial Credit Extensions
hereunder; (b) the delivery of a Letter of Credit to Bank of America as support
for the Prior Letters of Credit and the release by Bank of America of all Liens
on any Property (including cash collateral) of Borrowers and the Subsidiaries in
favor of Bank of America securing the Prior Letters of Credit and (c) the
payment of all fees and expenses to be paid on or prior to the Closing Date and
owing in connection with the foregoing.

 

“Treasury Regulation” means the regulations promulgated under the Code.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

31



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.

 

“United States” shall mean the United States of America.

 

“Voting Stock” shall mean any class or classes of capital stock of BearingPoint
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
BearingPoint.

 

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and, in the case
of Foreign Subsidiaries, ownership of 1% or less (in the aggregate) by another
Person or Persons; provided, that, the Foreign Subsidiaries listed on Schedule
1.01(b) shall be considered Wholly-Owned Subsidiaries) is at the time owned by
such Person and/or one or more Wholly Owned Subsidiaries of such Person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person and/or one or more Wholly Owned Subsidiaries
of such Person have a 100% equity interest at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument of other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, and
(f) the words “asset” and “Property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

32



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the date hereof unless agreed to by Borrowers and the
Required Lenders. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrowers
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating the Borrowers’
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrowers and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission or the
Public Company Accounting Oversight Board (or successors thereto or agencies
with similar functions).

 

ARTICLE II.

 

THE CREDITS

 

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Revolving Loans to Borrowers, at any time and
from time to time after the Closing Date until the earlier of one Business Day
prior to the Revolving Maturity Date and the termination of the Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Exposure exceeding the lesser of (a) such Lender’s Revolving Commitment and
(b) such Lender’s Pro Rata Percentage multiplied by the Borrowing Base then in
effect.

 

Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrowers may borrow, pay or prepay and reborrow
Revolving Loans.

 

SECTION 2.02 Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), Loans (other than Swingline Loans) comprising any Borrowing
shall be in an aggregate principal amount that is (i) (A) in the case of ABR
Loans, integral multiples of $1.0 million and not less than $5.0 million or
(B) in the case of Eurodollar Loans, an integral multiple of $1.0 million and
not less than $5.0 million or (ii) equal to the remaining available balance of
the applicable Revolving Commitments.

 

33



--------------------------------------------------------------------------------

(b) Subject to Sections 2.10 and 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrowers may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrowers to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
further that Borrowers shall not be entitled to request any Borrowing that, if
made, would result in more than five Eurodollar Borrowings outstanding hereunder
at any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 1:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by Borrower in
the applicable Borrowing Request maintained with the Administrative Agent or, if
a Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrowers until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrowers, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e) Notwithstanding any other provision of this Agreement, Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

(f) If the Issuing Bank shall not have received from Borrowers the payment
required to be made by Section 2.17(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available

 

34



--------------------------------------------------------------------------------

funds to the Administrative Agent on such date (or, if such Revolving Lender
shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 11:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such LC Disbursement (it being understood that such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender, and such payment shall be
deemed to have reduced the LC Exposure), and the Administrative Agent will
promptly pay to the Issuing Bank amounts so received by it from the Revolving
Lenders. The Administrative Agent will promptly pay to the Issuing Bank any
amounts received by it from Borrowers pursuant to Section 2.17(e) prior to the
time that any Revolving Lender makes any payment pursuant to this paragraph (f);
any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made such payments and to the Issuing Bank, as their interests may
appear. If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
such Lender and Borrowers severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph (f) to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of Borrowers, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

 

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing, Borrowers
shall notify the Administrative Agent of such request by telephone (promptly
confirmed by telecopy) (i) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, (other than
Swingline Loans), not later than 11:00 a.m., New York City time, on the Business
Day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by Borrowers. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(a) the aggregate amount of such Borrowing;

 

(b) the date of such Borrowing, which shall be a Business Day;

 

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; provided that until the earlier of (i) the date on
which the Administrative Agent shall have notified Borrowers that the primary
syndication of the Commitments has been completed and (ii) the date which is 180
days after the Closing Date, the Interest Period shall be seven days;

 

35



--------------------------------------------------------------------------------

(e) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.02;
and

 

(f) that the conditions set forth in Section 4.02 (b)-(e) are satisfied as of
the date of the notice.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrowers shall be
deemed to have selected an Interest Period of one month’s duration (subject to
the proviso in clause (d) above). Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

SECTION 2.04 Evidence of Debt; Repayment of Loans; Cash
Management. (a) Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Revolving Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, Borrowers shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Loans in accordance
with their terms.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit F-1 or F-2, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times

 

36



--------------------------------------------------------------------------------

(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

(f) Except (i) as set forth on Schedule 2.04(f), (ii) for the deposit accounts
permitted pursuant to Section 6.04(v), (iii) for payroll and other fiduciary
accounts and (iv) for other accounts which do not hold more than $300,000 in the
aggregate, all funds received at any time by each Borrower and each other Loan
Party, whether from collections of Accounts in the ordinary course of business,
from Net Cash Proceeds or otherwise, shall be deposited in one or more
collection accounts over which the Administrative Agent shall have complete
dominion and control and which shall be subject to a Deposit Account Control
Agreement among such Borrower or Loan Party, the Administrative Agent and the
bank at which such account is maintained; provided, however, that to the extent
funds are deposited in any deposit account or collection account in which any
Borrower or Loan Party also holds funds belonging to its clients, such client
funds shall not be required to be deposited in a collection account. Each
Deposit Account Control Agreement covering a collection account shall provide
that all funds on deposit therein shall be transferred on a daily basis to an
account of the Administrative Agent. Such transferred funds shall be applied on
a daily basis by the Administrative Agent to the repayment of any outstanding
Swingline Loans and, thereafter, to any outstanding Revolving Loans, in each
case without a reduction in the Commitments. So long as no Event of Default
shall have occurred and be continuing, any funds remaining after repayment in
full of the Swingline Loans and the Revolving Loans shall be transferred by the
Administrative Agent to Borrowers’ main disbursement account as designated by
Borrower’ to the Administrative Agent. Such main disbursement account and all
other disbursement accounts of each Borrower and each other Loan Party (other
than the deposit accounts permitted pursuant to Section 6.04(v), payroll and
other fiduciary accounts, trust accounts and other accounts which do not at any
time contain funds in excess of $300,000 in the aggregate) shall be subject to a
Deposit Account Control Agreement which shall provide for the daily transfer of
all funds on deposit therein only if an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have sent a notice directing
the bank at which such account is maintained to begin making such daily
transfers (which notice may be sent by the Administrative Agent only if an Event
of Default shall have occurred and be continuing). Notwithstanding the
provisions of this Section 2.04(f), Borrowers and the Loan Parties may maintain
their bank accounts existing as of the Closing Date at JP Morgan Chase, Bank of
America and Bank of Hawaii for a period of 60 days following the Closing Date;
provided, that, if such bank accounts are not closed prior to the end of such
60-day period, Borrowers and the Loan Parties shall, within 15 days after the
end of such 60-day period, (x) deliver a Deposit Account Control Agreement
executed by JP Morgan Chase, Bank of America or Bank of Hawaii, as applicable,
with respect to each remaining account maintained at JP Morgan Chase, Bank of
America or Bank of Hawaii, as applicable, to the extent such an agreement is
otherwise required under the provisions of this Section 2.04(f), or (y) close
such accounts.

 

SECTION 2.05 Fees. (a) Commitment Fee. Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”), equal to the Applicable Fee per annum on the average daily
unused amount of each Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears

 

37



--------------------------------------------------------------------------------

on the last day of March, June, September and December of each year and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing Commitment Fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

(b) Administrative Agent Fees; Collateral Agent Fees. (i) Borrowers agree to pay
to the Administrative Agent, for its own account, the administrative agency fees
set forth in the Fee Letter or such other fees payable in the amounts and at the
times separately agreed upon between Borrowers and the Administrative Agent (the
“Administrative Agent Fees”).

 

(ii) Borrowers agree to pay to the Collateral Agent, for its own account, the
collateral monitoring fee set forth in the Fee Letter or such other fees payable
in the amounts and at the times separately agreed upon between Borrowers and the
Collateral Agent (the “Collateral Agent Fees”).

 

(c) LC and Fronting Fees. Borrowers agree to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Closing Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.25% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Participation Fees and Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). During a Default, the LC
Participation Fee shall be increased to a per annum rate equal to 2% plus the
otherwise applicable rate with respect thereto.

 

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Fronting Fees shall be paid directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

 

38



--------------------------------------------------------------------------------

SECTION 2.06 Interest on Loans and Default Compensation. (a) Subject to the
provisions of Section 2.06(c), the Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

 

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

 

(c) Notwithstanding the foregoing, during a Default, all Obligations shall bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal, interest or premium (if any) of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.06.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.06 shall be payable on demand (provided that,
absent demand, such interest shall be payable on each Interest Payment Date and
upon termination of the Revolving Commitments), (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

 

SECTION 2.07 Termination and Reduction of Commitments. (a) The Revolving
Commitments, the Swingline Commitment, and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.

 

(b) Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1.0 million and
not less than $5.0 million, (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any

 

39



--------------------------------------------------------------------------------

concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the sum of the Revolving Exposures would exceed the aggregate amount of
Revolving Commitments and (iii) any reduction or termination of the Revolving
Commitments occurring during the first two years following the Closing Date
shall be accompanied by the payment to the Administrative Agent of a prepayment
fee, for the ratable benefit of the Lenders, in an amount equal to (A) 1.50% of
the amount of any such reduction or termination occurring during the first year
following the Closing Date and (B) 0.50% of the amount of any such reduction or
termination occurring during the second year following the Closing Date;
provided, however, that, no prepayment fee shall be payable in the event of a
termination of the Revolving Commitments in connection with a refinancing
arranged by the Administrative Agent or any of its Affiliates.

 

(c) Borrowers shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section 2.07 at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrowers pursuant to
this Section 2.07 shall be irrevocable. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

 

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrowers may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. Borrowers may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. Notwithstanding anything to the contrary, Borrowers shall not be
entitled to request any conversion or continuation that, if made, would result
in more than five Eurodollar Borrowings outstanding hereunder at any one time.
This Section 2.08 shall not apply to Swingline Borrowings, which may not be
converted or continued.

 

(b) To make an election pursuant to this Section 2.08, Borrowers shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if Borrowers were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request substantially in the form of Exhibit D.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

40



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”; provided
that until the earlier of (i) the date on which the Administrative Agent shall
have notified Borrowers that the primary syndication of the Commitments has been
completed and (ii) the date which is 180 days after the Closing Date, the
Interest Period shall be seven days.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in clause
(iv) above).

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrowers, then, after the occurrence and during
the continuance of such Event of Default (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.09 Mandatory Prepayments of Loans.

 

(a) Revolving Loan Prepayments.

 

(i) In the event of the termination of all the Revolving Commitments, Borrowers
shall, on the date of such termination, repay or prepay all outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit and/or deposit an amount equal to 105% of the LC
Exposure in the LC Collateral Account.

 

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after

 

41



--------------------------------------------------------------------------------

giving effect thereto and (y) if the sum of the Revolving Exposures would exceed
the aggregate amount of Revolving Commitments after giving effect to such
reduction, then Borrowers shall, on the date of such reduction, first, repay or
prepay all Swingline Loans, second, repay or prepay Revolving Borrowings and
third, replace or cash collateralize outstanding Letters of Credit in accordance
with the procedures set forth in Section 2.17(j), in an amount sufficient to
eliminate such excess.

 

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, Borrowers shall, without notice or demand,
immediately apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.09(a)(iii).
Borrowers shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.17(j), in an amount sufficient to eliminate such excess.

 

(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrowers shall, without notice or demand,
immediately first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings and, third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.17(j), in an amount sufficient to eliminate such excess.

 

(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrowers shall, without notice or demand, immediately replace or
cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.17(j), in an amount sufficient to eliminate
such excess.

 

(b) Asset Sales. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale, Borrowers shall, and shall cause their
Subsidiaries (with appropriate adjustments to any intercompany loan account
balances) to, apply 100% of the Net Cash Proceeds received with respect thereto
to make prepayments in accordance with Section 2.09(f).

 

(c) Debt Issuance. Upon any Debt Issuance after the Closing Date, Borrowers
shall make prepayments in accordance with Section 2.09(f) in an aggregate
principal amount equal to 100% of the Net Cash Proceeds of such Debt Issuance.

 

(d) Equity Issuance. Upon any Equity Issuance after the Closing Date, Borrowers
shall make prepayments in accordance with Section 2.09(f) in an aggregate
principal amount equal to 100% of the Net Cash Proceeds of such Equity Issuance.

 

(e) Casualty Events. Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event, Borrowers shall, and shall cause
their Subsidiaries (with appropriate adjustments to any intercompany loan
account balances) to, apply an amount equal to 100% of such Net Cash Proceeds to
make prepayments in accordance with Section 2.09(f).

 

42



--------------------------------------------------------------------------------

(f) Application of Prepayments.

 

(i) Subject to Section 9.02 and so long as no Default or Event of Default shall
then exist and be continuing, all mandatory prepayments shall be applied as
follows: first, to Fees and reimbursable expenses of the Administrative Agent
and the Collateral Agent then due and payable pursuant to the Loan Documents;
second, to interest then due and payable on all Loans; third, to the principal
balance of the Swingline Loan until the same has been repaid in full; fourth, to
the outstanding principal balance of Revolving Credit Advances until the same
has been paid in full, including accompanying accrued interest and charges under
Sections 2.11, 2.12 and 2.14; fifth, to cash collateralize the excess, if any,
of the aggregate principal amount of Letters of Credit outstanding over the
Borrowing Base, plus any accrued and unpaid Fees with respect thereto (to be
held and applied in accordance with Section 2.17(j) hereof); sixth, to all other
Obligations pro rata in accordance with the amounts that such Lender certifies
is outstanding; and, seventh, returned to Borrowers or to such party as
otherwise required by law. Such mandatory prepayments of the Revolving Loans
shall not cause a corresponding reduction in the Revolving Commitments of the
Lenders.

 

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.09 shall be in excess of the amount of the ABR Revolving Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Revolving Loans shall be immediately
prepaid and, at the election of Borrower, the balance of such required
prepayment shall be either (A) deposited in an account in which the
Administrative Agent has a first and only priority perfected Lien and Borrowers
shall be restricted from using such cash for any purpose other than to prepay
the next-expiring Eurodollar Loans at the end of applicable Interest Periods
therefor or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.12.

 

(g) Notice of Prepayment. Borrowers shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.06.

 

43



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.11 Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), in any
case by an amount deemed by such Lender in its reasonable discretion to be
material, then Borrowers will pay to Administrative Agent for the account of
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in

 

44



--------------------------------------------------------------------------------

Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrowers will
pay to such Lender or the Issuing Bank, as the case may be, in any case by an
amount deemed by such Lender in its reasonable discretion to be material, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.11 shall be delivered to Borrowers and shall be conclusive absent
manifest error. Borrowers shall pay Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.11 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

 

SECTION 2.12 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.15, then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to

 

45



--------------------------------------------------------------------------------

receive pursuant to this Section 2.12 shall be delivered to Borrower and
Administrative Agent and shall be conclusive absent manifest error. Borrower
shall pay Administrative Agent for the account of such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Borrowers shall make each payment required to be made by them
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.11,
2.12 or 2.14, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.11, 2.12, 2.14 and 11.03 shall be made to the
Administrative Agent for the benefit of to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such

 

46



--------------------------------------------------------------------------------

participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrowers or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrowers will not
make such payment, the Administrative Agent may assume that Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if Borrowers have not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.13(d), 2.16(d), 2.17(d) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of Borrowers hereunder or under any other Loan Document shall be made without
set-off, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes; provided that if
Borrowers shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section 2.14) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) Borrowers shall make such deductions or withholdings and (iii) Borrowers
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

47



--------------------------------------------------------------------------------

(c) Borrowers shall indemnify and pay the Administrative Agent, each Lender and
the Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrowers hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.14) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrowers to a Governmental Authority, Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrowers as will permit such payments to be made
without withholding or at a reduced rate. In the case of a U.S. Borrower, each
Foreign Lender either (1) (i) agrees to furnish either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor
form) and (ii) agrees (for the benefit of Borrower and the Administrative
Agent), to the extent it may lawfully do so at such times, upon reasonable
request by Borrowers or the Administrative Agent, to provide a new Form W-8ECI
or Form W-8BEN (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder or (2) in the case of any such Foreign Lender that is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (i) agrees
to furnish either (a) a “Non-Bank Certificate” in a form acceptable to the
Administrative Agent and the Borrowers and two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or
(b) an Internal Revenue Form W-8ECI (or successor form), certifying (in each
case) to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all interest payments
hereunder and (ii) agrees (for the benefit of Borrowers and the Administrative
Agent) to the extent it may lawfully do so at such times, upon reasonable
request by Borrowers or the Administrative Agent, to provide a new Form W-8BEN
or W-8ECI (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder.

 

48



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under this Section 2.14
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that Borrowers, upon the request of the Administrative Agent or such Lender (or
assignee), agrees to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee) in the event
the Administrative Agent or such Lender (or assignee) is required to repay such
refund to such Governmental Authority. Nothing contained in this Section 2.14(f)
shall require the Administrative Agent or any Lender (or assignee) to make
available its tax returns or any other information which it deems confidential
to Borrowers or any other Person. Notwithstanding anything to the contrary, in
no event will any Lender be required to pay any amount to Borrowers the payment
of which would place such Lender in a less favorable net after-tax position than
such Lender would have been in had the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes never been paid in the first
place.

 

SECTION 2.15 Mitigation Obligations; Replacement of Lenders. (a) Mitigation of
Obligations. If any Lender requests compensation under Section 2.11, or if
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.11 or 2.14, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrowers that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrowers shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of

 

49



--------------------------------------------------------------------------------

such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.14, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrower to
require such assignment and delegation cease to apply.

 

SECTION 2.16 Swingline Loans. (a) Swingline Commitment. Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to Borrowers from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in the
aggregate principal amount of outstanding Swingline Loans exceeding $15 million
and provided that after making a Swingline Loan, the sum of the total Revolving
Exposures shall not exceed the lesser of (A) the total Revolving Commitments and
(B) the Borrowing Base then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, Borrowers may borrow, repay and reborrow Swingline Loans.

 

(b) Swingline Loans. To request a Swingline Loan, Borrowers shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrowers. The Swingline Lender shall make each Swingline
Loan available to Borrowers by means of a credit to the general deposit account
of Borrowers with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.17(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. Borrowers shall not request
a Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing. Swingline Loans shall be made
in minimum amounts of $250,000 and integral multiples of $100,000 above such
amount.

 

(c) Prepayment. Borrowers shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written or
telecopy notice (or telephone notice promptly confirmed by written, or telecopy
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time on the date of repayment at the Swingline Lender’s
address for notices specified in the Swingline Lender’s Administrative
Questionnaire. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.

 

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding; provided,
that, the Swingline Lender shall require that the Revolving Lenders acquire
participations in all of the Swingline Loans outstanding at least once weekly.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving

 

50



--------------------------------------------------------------------------------

Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (provided that such payment shall not cause such
Lender’s Revolving Exposure to exceed such Lender’s Revolving Commitment). Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from
Borrowers (or other party on behalf of Borrowers) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrowers of any default in the
payment thereof.

 

SECTION 2.17 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, Borrowers may request the issuance of Letters of Credit for
each Borrower’s account or the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that a
Borrower shall be a co-applicant with respect to each Letter of Credit issued
for the account of or in favor of a Subsidiary). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrowers to, or entered into by Borrowers with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrowers shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) an LC Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank). A request for an
initial issuance of a Letter of Credit shall specify in form and detail
satisfactory to the Issuing Bank: (i) the

 

51



--------------------------------------------------------------------------------

proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (vii) such other matters as the Issuing Bank may require. A
request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank (i) the
Letter of Credit to be amended, renewed or extended; (ii) the proposed date of
amendment, renewal or extension thereof (which shall be a Business Day);
(iii) the nature of the proposed amendment, renewal or extension; and (iv) such
other matters as the Issuing Bank may require. If requested by the Issuing Bank,
Borrowers also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $150
million and (ii) the total Revolving Exposures shall not exceed the lesser of
(A) the total Revolving Commitments and (B) the Borrowing Base then in effect.
Unless the Issuing Bank shall agree otherwise, no Letter of Credit shall be in
an initial amount less than $100,000, in the case of a Commercial Letter of
Credit, or $100,000, in the case of a Standby Letter of Credit.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (ii) in the case of a Commercial Letter of Credit, (x) the date that is 180
days after the date of issuance of such Commercial Letter of Credit (or, in the
case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Borrowers on the date due as provided in paragraph (e) of this
Section 2.17, or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

52



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrowers shall reimburse such LC Disbursement by paying
to the Issuing Bank an amount equal to such LC Disbursement not later than 2:00
p.m., New York City time, on the date that such LC Disbursement is made, if
Borrowers shall have received notice of such LC Disbursement prior to 11:00
a.m., New York City time, on such date, or the Business Day immediately
following the day that Borrowers receive such notice, if such notice is not
received prior to 11:00 a.m., New York City time; provided that Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.16 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If
Borrowers fail to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrowers in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f) with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from Borrowers pursuant to
this paragraph, the Administrative Agent shall, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve Borrowers of their obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The obligation of Borrowers to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.17 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.17, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrowers
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to

 

53



--------------------------------------------------------------------------------

Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrowers to the extent
permitted by applicable law) suffered by Borrowers that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrowers by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrowers of their obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.17(e)).

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrowers shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that Borrowers reimburse such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.17, then Section 2.06(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.17 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrowers. The Issuing Bank may be
replaced at any time by written agreement among Borrowers, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks in accordance with
subsection (k) below. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank or any such additional Issuing Bank. At the
time any such resignation or replacement shall become effective, Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.05(c). From and after the effective date of any such
resignation or replacement or addition, as applicable, (i) the successor or
additional Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to

 

54



--------------------------------------------------------------------------------

the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such
additional Issuing Bank and all previous Issuing Banks, as the context shall
require. After the resignation or replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. If at any time
there is more than one Issuing Bank hereunder, Borrowers may, in their
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrowers shall deposit in the LC Collateral
Account, in the name of the Administrative Agent and for the benefit of the
Secured Parties, an amount in cash equal to 105% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (g) or (h) of Article VIII. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the risk and
expense of Borrowers, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of Borrowers for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Borrowers under this
Agreement. If Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits of such amounts (to the extent not
applied as aforesaid) shall be returned to Borrowers within three Business Days
after all Events of Default have been cured or waived. If Borrowers are required
to provide an amount of such collateral hereunder pursuant to Section 2.09, such
amount plus any accrued interest or realized profits on account of such amount
(to the extent not applied as aforesaid) shall be returned to Borrowers as and
to the extent that, after giving effect to such return, Borrowers would remain
in compliance with Section 2.09 and no Default or Event of Default shall have
occurred and be continuing.

 

(k) Additional Issuing Banks. Borrowers may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
or Affiliates of a Lender to act as an issuing bank under the terms of this
Agreement. Any Lender or Affiliate of a Lender designated

 

55



--------------------------------------------------------------------------------

as an issuing bank pursuant to this paragraph (k) shall be deemed (in addition,
in the case of a Lender, to being a Lender) to be the Issuing Bank with respect
to Letters of Credit issued or to be issued by such Lender or Affiliate of a
Lender, and all references herein and in the other Loan Documents to the term
“Issuing Bank” shall, with respect to such Letters of Credit, be deemed to refer
to such Lender or Affiliate of a Lender in its capacity as Issuing Bank, as the
context shall require.

 

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

 

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

 

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

 

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

SECTION 2.18 Determination of Borrowing Base.

 

(a) Eligible Commercial Accounts. On any date of determination of the Borrowing
Base, all of the Accounts owned by Borrowers and reflected in the most recent
Borrowing Base Certificate delivered by the Borrowers to the Collateral Agent
and the Administrative Agent shall be “Eligible Commercial Accounts” for the
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Eligible Commercial Accounts shall not include
any of the following Accounts:

 

(i) any Account in which the Administrative Agent, on behalf of the Secured
Parties, does not have a first priority, exclusive and perfected Lien;

 

(ii) any Account that is not owned by a Borrower;

 

(iii) any Account due from an Account Debtor that is not located in the United
States and (if not a natural Person) organized under the laws of the United
States or any political subdivision thereof;

 

(iv) any Account that is payable in any currency other than dollars;

 

56



--------------------------------------------------------------------------------

(v) any Account that does not arise from the sale of goods or the performance of
services by a Borrower in the ordinary course of its business;

 

(vi) any Account that does not comply with all applicable legal requirements,
including, without limitation, all laws, rules, regulations and orders of any
Governmental Authority;

 

(vii) any Account (a) upon which such Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition unless such
condition is satisfied or (b) as to which such Borrower is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial or administrative process or (c) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that specific
invoice is subject to such Borrower’s completion of further performance under
such contract or (d) that is subject to the equitable lien of a surety bond
issuer, but only to the extent that the amount of the applicable bond exceeds
any letter of credit or cash collateral held by the bond issuer in support
thereof;

 

(viii) to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the remaining balance of
the Account shall be eligible;

 

(ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

 

(x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent and Collateral Agent in form and substance, has not been
sent on a timely basis to the applicable Account Debtor according to the normal
invoicing and timing procedures of Borrowers;

 

(xi) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Borrower;

 

(xii) to the extent any Borrower or any Subsidiary is liable for goods sold or
services rendered by the applicable Account Debtor to the Borrower or any
Subsidiary but only to the extent of the potential offset;

 

(xiii) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

 

(xiv) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

(a) any Account not paid within 90 days following its original invoice date or
that is more than 90 days past due according to its original terms of sale; or

 

57



--------------------------------------------------------------------------------

(b) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

 

(c) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

 

(xv) any Account from a customer with a past due credit balance over 90 days;

 

(xvi) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the dollar amount of all Accounts owing by that
Account Debtor are ineligible under the other criteria set forth in this
Section 2.18(a);

 

(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;

 

(xviii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

 

(xix) to the extent such Account exceeds any credit limit established by the
Administrative Agent and Collateral Agent, in their reasonable credit judgment,
following prior notice of such limit by the Administrative Agent to Borrowers;

 

(xx) that portion of any Account (a) in respect of which there has been, or
should have been, established by such Borrower a contra account, whether in
respect of contractual allowances with respect to such Account, audit
adjustment, anticipated discounts or otherwise, or (b) which is due from an
Account Debtor to whom any Borrower owes a trade payable, but only to the extent
of such trade payable or (c) which any Borrower knows is subject to the exercise
by an Account Debtor of any right of recession, set-off, recoupment,
counterclaim or defense;

 

(xxi) any Account on which the Account Debtor is the United States or any
federal Governmental Authority;

 

(xxii) any Account to the extent that it consists of unapplied cash but only to
the extent of the unapplied cash;

 

(xxiii) any Account to the extent that it consists of deferred revenue;

 

58



--------------------------------------------------------------------------------

(xxiv) any Account arising from a contract if the work product thereunder is
subject to a mechanics’ or similar type of Lien in favor of a third party,
except to the extent covered by a Reserve; or

 

(xxv) any Account arising from a contract with an original term of longer than 1
year other than any such contract with less than 9 months remaining on such
term.

 

(b) Eligible Government Accounts. “Eligible Government Accounts” shall include,
on any date of determination of the Borrowing Base, all Accounts of Borrowers
(i) on which the Account Debtor is the United States or any federal Governmental
Authority and (ii) that, in all other respects would qualify as an Eligible
Commercial Account, but for the fact that the Account Debtor is the United
States or any federal Governmental Authority, except that the exclusionary
criteria set forth in Section 2.18(a)(xxv) shall not be applicable to Eligible
Government Accounts; provided, however, that, notwithstanding any other
provision of this Agreement, the total amount of availability under the
Borrowing Base in respect of Eligible Government Accounts (or Eligible Unbilled
Accounts in respect of Eligible Government Accounts) shall not exceed the
greater of (i) $10,000,000 or (ii) the total amount of such Accounts, if any,
for which the applicable Borrower has previously assigned its rights to payment
of such Account to the Administrative Agent pursuant to the Assignment of Claims
Act of 1940, as amended, and such assignment has been accepted and acknowledged
by the appropriate United States government officers.

 

(c) Eligible Unbilled Accounts. “Eligible Unbilled Accounts” shall include, on
any date of determination of the Borrowing Base, all Accounts of Borrowers that
(i) are capable of being billed by Borrowers to the applicable Account Debtor in
accordance with Borrowers’ usual billing methods for Accounts, but that have not
yet been billed and invoiced to such Account Debtor, and (ii) in all other
respects would qualify as an Eligible Commercial Account or Eligible Government
Account, as applicable, but for the fact that they have not yet been billed and
invoiced to the applicable Account Debtor. Any Eligible Unbilled Account that
subsequently is billed and invoiced shall thereupon cease to be an Eligible
Unbilled Account and shall become an Eligible Commercial Account or Eligible
Government Account, as applicable, provided that it then satisfies all
eligibility criteria applicable thereto.

 

(d) The Collateral Agent and the Administrative Agent reserve the right, at any
time and from time to time after the Closing Date, to adjust any of the criteria
set forth above, to establish new criteria and to adjust the applicable advance
rates with respect to Eligible Commercial Accounts, Eligible Government Accounts
and Eligible Unbilled Accounts, in their reasonable credit judgment, subject to
the approval of the Required Lenders in the case of adjustments, new criteria or
changes in the applicable advance rates which have the effect of making more
credit available.

 

59



--------------------------------------------------------------------------------

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

 

SECTION 3.01 Organization; Powers. Each Loan Party (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its Property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) filings necessary to perfect Liens
created under the Loan Documents, (iii) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office, (iv) filings in
connection with the Assignment of Claims Act for the purpose of assigning to the
Administrative Agent the right to receive payment directly from the United
States government with respect to Accounts of the United States government and
(v) consents, approvals, registrations, filings or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the charter, by-laws or other
organizational documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate, result in a default or require any consent or
approval under any applicable law or regulation, indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any Property of any Loan Party, except
Liens created under the Loan Documents and Permitted Liens.

 

SECTION 3.04 Financial Statements. (a) Borrowers have heretofore delivered to
the Lenders Borrowers’ projected consolidated balance sheets and statements of
income and cash

 

60



--------------------------------------------------------------------------------

flows, on a monthly basis for the years 2005 and 2006, and on an annual basis
for the years 2007 through 2009, after giving effect to the Transactions. Such
projected financial statements have been prepared in good faith by Borrowers,
based on the assumptions stated therein (which assumptions are believed by
Borrowers on the date hereof to be reasonable), are based on the best
information available to Borrowers as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions, and present fairly on a pro forma basis the estimated consolidated
financial position and results of operations of Borrowers, assuming that the
Transactions had occurred, it being recognized by Lenders, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by said projections may
differ from the projected results.

 

(b) BearingPoint’s filings made with the Securities and Exchange Commission
since January 1, 2005 are true, correct and complete in all material respects.
Since March 31, 2005 (other than events disclosed in filings made with the
Securities and Exchange Commission prior to June 10, 2005), there has been no
event, change or occurrence that, individually or in the aggregate, has had or
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.05 Properties. (a) Each Loan Party has good title to, or valid
leasehold interests in, all its Property material to its business, except for
minor irregularities or deficiencies in title that, individually or in the
aggregate, do not materially interfere with its ability to conduct its business
as currently conducted or to utilize such Property for its intended purpose.
Title to all such Property held by such Loan Party is free and clear of all
Liens except for Permitted Liens. The Property of the Loan Parties, taken as a
whole, constitutes all the Property which is required for the business and
operations of the Loan Parties as presently conducted.

 

(b) Schedule 3.05(b) contains a true and complete list of each interest in Real
Property owned by any Loan Party as of the date hereof and describes the type of
interest therein held by such Loan Party. Schedule 3.05(b) contains a true and
complete list of each Real Property leased, subleased or otherwise occupied or
utilized by any Loan Party, as lessee, sublessee, franchisee or licensee, as of
the date hereof and describes the type of interest therein held by such Loan
Party.

 

(c) Each Loan Party owns, or is licensed to use, all patents, patent
applications, trademarks, trade names, servicemarks, copyrights, technology,
trade secrets, proprietary information, domain names, know-how and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted in writing and is pending
by any Person challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does any Loan Party know of any valid basis for any such claim, except where
such claim could not reasonably be expected to result in a Material Adverse
Effect. The use of such Intellectual Property by each Loan Party does not
infringe the rights of any Person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(d) (i) No Loan Party has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any portion of

 

61



--------------------------------------------------------------------------------

the Property and (ii) no Mortgage encumbers improved Real Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968.

 

SECTION 3.06 Equity Interests and Subsidiaries. (a) Schedule 3.06(a) sets forth
a list of (i) all the Subsidiaries and their jurisdiction of organization as of
the Closing Date and (ii) the number of shares of each class of its Equity
Interests authorized, and the number outstanding (and the record holder of such
Equity Interests), on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date; provided, that, with respect to the Foreign
Subsidiaries, Schedule 3.06(a) sets forth the name, jurisdiction of organization
and record owner thereof as of the Closing Date. All Equity Interests of each
Company are duly and validly issued and are fully paid and non-assessable. All
Equity Interests of each Subsidiary are owned by Borrowers, directly or
indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other Persons, except the security interest created by the Security
Agreement and Permitted Liens, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or Property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests.

 

(b) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection or first priority (other than inchoate tax Liens) status of the
security interest of the Administrative Agent in any Equity Interests pledged to
the Administrative Agent for the benefit of the Secured Parties under the
Security Agreement or the exercise by the Administrative Agent of the voting or
other rights provided for in the Security Agreement or the exercise of remedies
in respect thereof.

 

(c) An accurate organization chart, showing the ownership structure of Borrowers
and each Subsidiary on the Closing Date other than inactive entities that do not
conduct any business or own any assets and Foreign Subsidiaries that, in the
aggregate, have assets of less than $2,000,000, and after giving effect to the
Transaction, is set forth on Schedule 3.06(c).

 

SECTION 3.07 Litigation; Compliance with Laws. (a) Except as listed on Schedule
3.07, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened against or affecting any Company or any business, Property
or rights of any such Person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b) Except for matters covered by Section 3.17, no Company or any of its
Property is in violation of, nor will the continued operation of their Property
as currently conducted violate, any Requirements of Law or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

SECTION 3.08 Agreements. (a) No Loan Party is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(b) No Loan Party is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
Property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.09 Federal Reserve Regulations. (a) No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Security Agreement Collateral pursuant to the Security
Agreement does not violate such regulations.

 

SECTION 3.10 Investment Company Act; Public Utility Holding Company Act. No
Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “holding company,” an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended.

 

SECTION 3.11 Use of Proceeds. Borrowers will use the proceeds of the Credit
Extensions on and after the Closing Date for general corporate purposes.

 

SECTION 3.12 Taxes. Except as identified on Schedule 3.12, each Company has
(a) timely filed or caused to be timely filed all federal Tax Returns and all
material, state, local and foreign Tax Returns or materials required to have
been filed by it and all such Tax Returns are true and correct in all material
respects and has (b) duly and timely paid or caused to be duly and timely paid
all Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it, except Taxes (i) that are being contested in good
faith by appropriate proceedings and for which such Company shall have set aside
on its books adequate reserves in accordance with GAAP or (ii) which could not,
individually or in the aggregate, have a Material Adverse Effect; provided that
any such contest of Taxes with respect to Collateral shall also satisfy the
Contested Collateral Lien Conditions. Each Company has made adequate provision
in accordance with GAAP for all Taxes not yet due and payable. Each Company is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.13 No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to the

 

63



--------------------------------------------------------------------------------

Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omission, omits or
will omit to state any material fact necessary to be stated therein or to make
the statements therein, in the light of the circumstances under which they were,
are or will be made, not misleading as of the date such information is dated or
certified; provided that, with respect to projected financial information, pro
forma financial information, estimated financial information and other
projected, pro forma and estimated information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

SECTION 3.14 Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
to employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Loan Party, or
for which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan taking into
account rights of contribution against or reimbursement from other Loan Parties,
(a) the fair value of the assets of BearingPoint, individually, and the Loan
Parties, on a consolidated basis, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the Property of BearingPoint, individually, and the Loan Parties, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) BearingPoint, individually, and the Loan Parties, on a consolidated
basis, will be able to pay its debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) BearingPoint, individually, and the Loan Parties, on a consolidated basis,
will not have unreasonably small capital with which to conduct its business in
which it is engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

SECTION 3.16 Employee Benefit Plans. (a) Each Company is, and each Plan of a
Company or an ERISA Affiliate is, in compliance in all material respects with
the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect or
the imposition of a Lien on any of the assets of a Company. The present value of
all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000 the fair market value of
the assets of all such underfunded Plans. Using actuarial assumptions and

 

64



--------------------------------------------------------------------------------

computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b) Each Foreign Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except where such noncompliance could
not reasonably be expected to have a Material Adverse Effect. No Company has
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except with respect to certain European
Foreign Subsidiaries, underfunded, but not yet due and payable, liabilities in
respect of pension and welfare benefits for their respective employees, the
aggregate actuarial present value of which was approximately €50 million (Euros)
as of December 31, 2004, all of which liabilities are exclusively of such
European Foreign Subsidiaries and none of which are obligations or liabilities,
direct or indirect, of any other Foreign Subsidiary or any Loan Party, the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions used by such Foreign Plan, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

 

SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 or
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

 

(1) The Companies and their businesses, operations and Real Property are and in
the last six years have been in compliance with, and the Companies have no
liability under, Environmental Law;

 

(2) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;

 

(3) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability of the Companies under Environmental Law;

 

(4) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and

 

65



--------------------------------------------------------------------------------

(5) No Person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

 

(b) Except as set forth in Schedule 3.17:

 

(1) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location;

 

(2) No Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including, without limitation, any such list relating to petroleum;

 

(3) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or assets of the
Companies;

 

(4) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Environmental Real Property Disclosure
Requirements or any other Environmental Law; and

 

(5) The Companies have made available to Lenders all material reports and
assessments in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law including, without limitation, those concerning the existence
of Hazardous Material at real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

 

SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and correct
copy of an insurance broker’s or agent’s certificate describing all insurance
maintained by each Loan Party as of the Closing Date. As of each such date, such
insurance is in full force and effect and all premiums have been duly paid. Each
Loan Party has insurance in such amounts and covering such risks and liabilities
as are in accordance with normal industry practice.

 

66



--------------------------------------------------------------------------------

SECTION 3.19 Security Documents. (a) The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in and Lien on the
Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 6 to
the Perfection Certificate and (ii) upon the taking of possession or control by
the Administrative Agent of the Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by each Security
Agreement), the Lien created by the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral (other than (A) the
Intellectual Property Collateral (as defined in the Security Agreement)), in
each case subject to no Liens other than Permitted Liens.

 

(b) When the filings described in clause (i) of Section 3.19(a) are made and the
Security Agreement or a short form thereof is filed in the United States Patent
and Trademark Office and the United States Copyright Office, the Lien created by
such Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral (as defined in such Security Agreement), in
each case subject to no Liens other than Permitted Liens.

 

SECTION 3.20 Subordination of Convertible Debentures. The Obligations are
“Senior Debt” and “Designated Senior Debt” within the meaning of each of the
2004 Indenture, the April 2005 Indenture and the July 2005 Convertible
Debentures.

 

ARTICLE IV.

 

CONDITIONS TO CREDIT EXTENSIONS

 

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

 

(a) Loan Documents. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents, including this Agreement, the
Security Agreement, the Perfection Certificate and each other applicable Loan
Document.

 

(b) Corporate Documents. The Administrative Agent shall have received:

 

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of

 

67



--------------------------------------------------------------------------------

the state of its organization (except that the constitutive documents of
BearingPoint Guam, LLC need not be certified), (B) that attached thereto is a
true and complete copy of the by-laws of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (C) below, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party (together with a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate in this clause
(i));

 

(ii) a long form certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State (except that, in the case of
BearingPoint Guam, LLC, such good standing certificate shall be delivered within
30 days after the Closing Date);

 

(iii) to the extent requested by any Lender, such documentation and other
information as to any Loan Party that any Lender is required to obtain by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act; and

 

(iv) such other documents as the Lenders, the Issuing Bank or the Administrative
Agent may reasonably request.

 

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Borrowers, confirming compliance with the conditions precedent set forth in
paragraph (g) of Section 4.01 and paragraphs (b), (c), (d) and (e) of
Section 4.02.

 

(d) Release of Liens and Other Transactions, Etc.

 

(i) The Lenders shall be satisfied with the form and substance of the
Transaction Documents and the Transactions shall have been consummated or shall
be consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents (and without the waiver or amendment of any such terms not approved by
the Administrative Agent).

 

(ii) The Administrative Agent shall be reasonably satisfied with the
capitalization and corporate structure of the Loan Parties, and the scope, form
and substance of the accounting, financial and information technology systems of
the Loan Parties.

 

(iii) The Administrative Agent (A) shall have received a letter agreement
whereby Bank of America agrees that, upon receipt of a Letter of Credit issued
hereunder

 

68



--------------------------------------------------------------------------------

as support for the Prior Letters of Credit, all liens on the Property of any
Company securing the Prior Letters of Credit shall be automatically released,
and (B) shall have received from Bank of America and any other Person holding
any Lien securing any debt that is not permitted to remain outstanding, such UCC
termination statements, mortgage releases, releases of assignments of leases and
rents and other instruments, in each case in proper form for recording, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such debt.

 

(e) Restatements; Projections. The Lenders shall have received and shall be
satisfied with the form and substance of (i) any material adjustments or
restatements to any of BearingPoint’s historical financial statements provided
to the Lenders or included in any public filings with the Securities Exchange
Commission, including, without limitation, any such public filings on Form 8-K
made subsequent to June 10, 2005 and (ii) the forecasts of the financial
performance of BearingPoint and its Subsidiaries provided to the Lenders.

 

(f) Indebtedness and Preferred Stock. After giving effect to the Transactions
and the other transactions contemplated hereby, no Company shall have
outstanding any Indebtedness for borrowed money or preferred stock other than
(i) the Loans and extensions of credit hereunder, (ii) Indebtedness permitted
under Section 6.01 or (iii) Indebtedness owed to any Borrower or any Guarantor.

 

(g) Cash. After giving effect to the Transactions and the other transactions
contemplated hereby, Borrowers shall have cash and Cash Equivalents of at least
$200 million.

 

(h) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lead Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of Fried, Frank, Harris, Shriver & Jacobson,
special counsel for the Loan Parties, substantially to the effect set forth in
Exhibit I, (A) dated the Closing Date, (B) addressed to the Agents, the Issuing
Bank and the Lenders and (C) covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

 

(i) Collateral and Other Reports; Solvency Certificate. (i) The Administrative
Agent shall have received all field examinations, audits, reports and opinions
of appraisers, consultants or other advisors retained by it to review the
Collateral, business, operation or condition of Borrowers and their Subsidiaries
and shall be satisfied with such field examinations, audits, reports and
opinions.

 

(ii) The Administrative Agent and Collateral Agent shall have received,
reviewed, and be satisfied in form and substance with, an accounts receivable
aging report of Borrowers from March 2005 that is reconciled to the general
ledger of Borrowers.

 

(iii) The Administrative Agent shall have received a solvency certificate in the
form of Exhibit K, dated the Closing Date and signed by the Chief Executive
Officer and a Financial Officer of Borrowers.

 

(j) Requirements of Law. The Lenders shall be satisfied that the Transactions
shall be in full compliance with all material Requirements of Law, including
without limitation Regulations

 

69



--------------------------------------------------------------------------------

T, U and X of the Board. The Lenders shall have received satisfactory evidence
of compliance with all applicable Requirements of Law, including all applicable
environmental laws and regulations.

 

(k) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties shall have approved or consented to the
Transactions, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

 

(l) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
(i) except as identified on Schedule 3.07, could reasonably be expected to
result in a Material Adverse Effect, or (ii) could materially and adversely
affect the ability of Borrowers and the Subsidiaries to fully and timely perform
their respective obligations under the Transaction Documents, or the ability of
the parties to consummate the financings contemplated hereby or the other
Transactions.

 

(m) Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.11.

 

(n) Fees. The Lead Arranger, Collateral Agent and Administrative Agent shall
have received all Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Winston &
Strawn LLP, special counsel to the Administrative Agent, and the fees and
expenses of any local counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrowers hereunder or under any other Loan
Document.

 

(o) Personal Property Requirements. The Administrative Agent shall have
received:

 

(i) all certificates, agreements or instruments representing or evidencing the
Pledged Securities and the Pledged Notes (each as defined in the Security
Agreement) accompanied by instruments of transfer and stock powers endorsed in
blank shall have been delivered to the Administrative Agent; provided, that,
with respect to those Pledged Securities of the Loan Parties’ Subsidiaries
organized under the laws of England or Bermuda, the Loan Parties shall deliver
to the Administrative Agent, within 30 days after the Closing Date, such
agreements, charges, instruments and certificates as the Administrative Agent
shall request in order to perfect the pledge of such Pledged Securities under
the laws of the applicable jurisdiction of organization and an opinion of local
counsel with respect thereto, all in form and substance satisfactory to the
Administrative Agent; provided, further, that, with respect to the Loan Parties’
Subsidiaries organized under the laws of Curacao, the Loan Parties shall not be
required to deliver share certificates with respect to any Pledged Securities of
such Subsidiaries;

 

(ii) all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect the Administrative Agent’s security interest in
all Chattel Paper, all Instruments, and all Investment Property of each Loan
Party (as each such term is defined in the Security Agreement and to the extent
required by Section 3.4 of the Security Agreement);

 

70



--------------------------------------------------------------------------------

(iii) UCC Financing Statements in appropriate form for filing under the UCC,
filings with the United States Patent, Trademark and Copyright offices and such
other documents under applicable Requirements of Law in each jurisdiction as may
be necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents;

 

(iv) certified copies of UCC, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in the state
jurisdictions in which any Loan Party is organized and such other searches that
the Administrative Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Security Documents
(other than those relating to Liens acceptable to the Administrative Agent);

 

(v) with respect to each leased Real Property location set forth on Schedule
4.01(o) (which shall include each location at which any Loan Party maintains
books and records relating to the Collateral), such Loan Party shall use its
commercially reasonable efforts to obtain a Landlord Lien Waiver and Access
Agreement; provided, that, with respect to the McLean, Virginia location, the
Loan Parties shall use commercially reasonable efforts to obtain a Landlord Lien
Waiver and Access Agreement within 30 days after the Closing Date; and

 

(vi) evidence acceptable to the Administrative Agent of payment by the Loan
Parties of all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Security Documents.

 

(p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Administrative Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.

 

(q) Borrowing Base Certificate. The Collateral Agent and the Administrative
Agent shall have received a Borrowing Base Certificate, dated as of the Closing
Date, evidencing that Borrowing Availability, after giving effect to the Credit
Extensions to be made on the Closing Date, shall be not less than $15 million,
and otherwise to be in form and substance satisfactory to the Collateral Agent
and the Administrative Agent.

 

(r) Cash Management. The Administrative Agent and Collateral Agent shall have
reviewed and approved the Loan Parties’ cash management system and shall have
received a fully executed Deposit Account Control Agreement, in form and
substance satisfactory to the Administrative Agent, covering each of the Loan
Parties’ bank accounts as to which such an agreement is required by
Section 2.04(f).

 

71



--------------------------------------------------------------------------------

(s) July 2005 Convertible Debentures Transaction. BearingPoint shall have
received (or concurrently with the closing hereunder, will receive) $40.0
million in cash in exchange for issuing the July 2005 Convertible Debentures,
and the Administrative Agent shall have received certified copies of the final
July 2005 Convertible Debentures and all documents, instruments and agreements
entered into in connection with their issuance, all of which shall be
satisfactory, in form and substance, to the Administrative Agent.

 

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to the satisfaction of each of the conditions
precedent set forth below.

 

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.17(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.16(b).

 

(b) No Default. The Borrowers and each other Loan Party shall be in compliance
in all material respects with all the terms and provisions set forth herein and
in each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after such Credit Extension, no Default shall have
occurred and be continuing on such date or after giving effect to the Credit
Extension requested to be made on such date; provided, that, if the conditions
set forth in this Section 4.02(b) are not satisfied, each Lender and each
Issuing Bank shall continue to be obligated to make Credit Extensions unless and
until such time as the Administrative Agent or the Required Lenders elect to
cease making Credit Extensions as a result thereof.

 

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

(d) No Material Adverse Effect. There has been no event, condition and/or
contingency that has had or is reasonable likely to have a Material Adverse
Effect.

 

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

 

72



--------------------------------------------------------------------------------

Each of the delivery of a Borrowing Request or LC Request and the acceptance by
the Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrowers and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrowers shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.08) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

 

SECTION 5.01 Financial Statements, Reports, etc. In the case of BearingPoint,
furnish to the Administrative Agent and each Lender:

 

(a) Annual Reports. Beginning with fiscal year 2005, within 90 days after the
end of each fiscal year (but no later than the date on which BearingPoint is
required to file a Form 10-K under the Exchange Act), (i) the consolidated
balance sheet of BearingPoint as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, and notes thereto (including a note delineating revenues and
operating income for its business segments), all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by an opinion of
independent public accountants of recognized national standing satisfactory to
the Administrative Agent or one of the “Big 4” accounting firms (which opinion
shall not be qualified as to scope or contain any going concern qualification or
any qualification as to the absence of a material misstatement, other than any
statement required or permitted to be made in such opinion pursuant to
Section 404 of the Sarbanes-Oxley Act), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations, cash flows and changes in stockholders’ equity of the
Consolidated Companies as of the end of and for such fiscal year in accordance
with GAAP consistently applied, (ii) a management report in a form reasonably
satisfactory to the Administrative Agent setting forth the financial condition,
results of operations and cash flows of the Consolidated Companies as of the end
of and for such fiscal year, as compared to the Consolidated Companies’
financial condition, results of operations and cash flows as of the end of and
for the previous fiscal year and its budgeted results of operations and cash
flows, and (iii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, as compared to the
previous fiscal year;

 

73



--------------------------------------------------------------------------------

(b) Quarterly Reports. Beginning with the fiscal quarter ending March 31, 2006,
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (but no later than the date on which BearingPoint is required to
file a Form 10-Q under the Exchange Act), (i) the consolidated balance sheet of
BearingPoint as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with the consolidated
statements of income and cash flows for the comparable periods in the previous
fiscal year, and notes thereto (including a note delineating revenues and
operating income for its business segments), all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Consolidated Companies as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in Section 5.01(a),
subject to normal year-end audit adjustments, (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth the financial
condition, results of operations and cash flows of the Consolidated Companies as
of the end of and for such fiscal quarter and for the then elapsed portion of
the fiscal year, as compared to the Consolidated Companies’ financial condition,
results of operations and cash flows as of the end of such fiscal quarter and
for the comparable periods in the previous fiscal year and its budgeted results
of operations and cash flows, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year;

 

(c) Weekly and Monthly Reports.

 

(i) Until such time as BearingPoint shall have made the Satisfactory Public
Filings and Borrowers shall have Satisfactory Collateral Systems, on the fifth
Business Day of each week, a report prepared by BearingPoint’s Treasury
Department, in a form reasonably satisfactory to the Administrative Agent,
setting forth in reasonable detail the total amount of cash and Cash Equivalents
held by Borrowers and the other Loan Parties as of the end of the previous week
in the United States, accompanied by a certificate of a Financial Officer
stating that such report fairly presents, in all material respects, such
information with respect to such cash and Cash Equivalents.

 

(ii) (A) Until such time as BearingPoint shall have made the Satisfactory Public
Filings and Borrowers shall have Satisfactory Collateral Systems, on the fifth
Business Day following the end of the second and fourth week of each month, and
(B) after such time as BearingPoint shall have made the Satisfactory Public
Filings and Borrowers shall have Satisfactory Collateral Systems, on the fifth
Business Day following the end of each month, a report prepared by
BearingPoint’s Treasury Department, in a form reasonably satisfactory to the
Administrative Agent, setting forth in reasonable detail the total amount of
cash and Cash Equivalents held by the Companies as of the end of the previous
week or month (as applicable) in the United States and any other country in
which any Company holds cash or Cash Equivalents, accompanied by a certificate
of a Financial Officer stating that such report fairly presents, in all material
respects, such information with respect to such cash and Cash Equivalents.

 

74



--------------------------------------------------------------------------------

(iii) With respect to each month from July 2005 through December 2005, within 30
days after the end of each such month, a report, in a form reasonably
satisfactory to the Administrative Agent, describing in reasonable detail the
utilization and bookings data for Borrowers for such month accompanied by a
certificate of a Financial Officer stating that such report fairly presents, in
all material respects, such utilization and bookings data for Borrowers for such
month.

 

(iv) With respect to January 2006 and February 2006, 45 days after the end of
each such month, and with respect to each month thereafter, 30 days after the
end of each such month, the consolidated statements of income and cash flows of
BearingPoint for such month and for the then elapsed portion of the fiscal year,
in comparative form with the consolidated statements of income and cash flows
for the comparable periods in the previous fiscal year, accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated results of operations and
cash flows of the Consolidated Companies as of the date and for the periods
specified in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments.

 

(d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under paragraphs (a), (b), (c)(iii) or (c)(iv) above, a
certificate of a Financial Officer certifying that no Default has occurred or,
if such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;
(ii) concurrently with any delivery of financial statements under paragraphs
(a), (b), (c)(iii) or (c)(iv) above, a Compliance Certificate; and (iii) in the
case of paragraph (a) above, a report of the accounting firm certifying that
such financial statements were prepared in accordance with GAAP;

 

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (a) above, a Perfection
Certificate Supplement in accordance with the provisions of Section 5.12(b);

 

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

 

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by the Borrowers from its certified
public accountants and the management’s responses thereto;

 

(h) Budgets. No later than 30 days prior to the first day of each fiscal year of
Borrowers (or in the case of fiscal year 2006, not later than January 15, 2006,
a budget in form reasonably satisfactory to the Administrative Agent prepared by
Borrowers for (i) each fiscal month of such fiscal year prepared in reasonable
detail and (ii) each of the three years immediately following such fiscal year
prepared in summary form, in each case, of Borrowers and their Subsidiaries on

 

75



--------------------------------------------------------------------------------

a consolidated basis, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of Borrowers to the effect that the budget of
Borrowers is a reasonable estimate for the period covered thereby;

 

(i) Annual Meetings with Lenders. Within 120 days after the close of each fiscal
year of Borrowers, Borrowers shall, at the request of the Administrative Agent
or Required Lenders, hold a meeting (at a mutually agreeable location and time)
with all Lenders who choose to attend such meeting at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies;

 

(j) SEC Filings and Satisfactory Collateral Systems. On or before December 31,
2005, BearingPoint shall be current will all filings required to be made by
BearingPoint under the Exchange Act, including, without limitation, its Form
10-K for the fiscal year ended December 31, 2004 and all required quarterly
reports on Form 10-Q. On or before December 31, 2005, Borrowers shall have
implemented Satisfactory Collateral Systems;

 

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

 

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity by or before any Governmental Authority, (i) against any Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

 

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

 

(d) the occurrence of a Casualty Event and will ensure that the Net Cash
Proceeds in excess of $250,000 of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the Security
Documents;

 

(e) (i) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral or (ii) the occurrence of any other
event which could materially affect the value of the Collateral; and

 

(f) any indictment or written notice of a threatened indictment by any
Governmental Authority of any Loan Party, as to which any Loan Party receives
knowledge or notice, under

 

76



--------------------------------------------------------------------------------

any criminal or civil proceedings against any Loan Party pursuant to which
statute or proceedings the penalties or remedies sought or that are available
include forfeiture of (i) any of the Collateral having a value in excess of
$500,000 or (ii) any other Property of any Loan Party which is necessary or
material to the conduct of its business.

 

SECTION 5.03 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05 or,
in the case of any Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; in the
case of the Loan Parties, pay and perform in all material respects their
respective obligations under all material Leases and Transaction Documents; and
at all times maintain and preserve all Property material to the conduct of such
business in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.03(b)
shall prevent (i) sales of assets, consolidations or mergers by or involving any
Company in accordance with Section 6.05; (ii) the withdrawal by any Company of
its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, tradenames, copyrights or
patents that such Person reasonably determines are not useful to its business.

 

SECTION 5.04 Insurance. (a) Keep its insurable Property adequately insured at
all times by financially sound and reputable insurers (provided that no Loan
Party shall be deemed to breach this provision if, after its insurer becomes
unsound or irreputable, such Loan Party promptly and diligently obtains adequate
insurance from an alternative carrier); maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or Property
damage occurring upon, in, about or in connection with the use of any Property
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law; and, with respect to the Collateral, otherwise maintain all
insurance coverage required under each applicable Security Document, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide that no cancellation of such insurance
shall be effective until at least 30 days after receipt by the Administrative
Agent of written notice thereof, (ii) name the Administrative Agent as loss
payee (in the case of Property or casualty insurance) or additional insured (in
the case of liability insurance), as applicable, and (iii) be reasonably
satisfactory in all other respects to the Administrative Agent.

 

(c) Notify the Administrative Agent immediately whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.04 is taken out by any Company; and promptly
deliver to the Administrative Agent a duplicate original copy of such policy or
policies.

 

(d) Obtain flood insurance in such total amount as the Administrative Agent or
the Required Lenders may from time to time require, if at any time the area in
which any improvements located on any real Property covered by a Mortgage is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1975, as amended from time to time.

 

(e) Deliver to the Administrative Agent and the Lenders a report of a reputable
insurance broker with respect to such insurance and such supplemental reports
with respect thereto as the Administrative Agent may from time to time
reasonably request.

 

SECTION 5.05 Obligations and Taxes. (a) Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property in
excess of $500,000 in the aggregate (other than Taxes in an aggregate net amount
not to exceed $21.0 million which may be owing to foreign tax authorities with
respect to withholding Taxes relating to employee tax equalization matters),
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the applicable Company shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien and, in the case of
Collateral, the applicable Company shall have otherwise complied with the
Contested Collateral Lien Conditions.

 

(b) Timely and correctly file all material Tax Returns required to be filed by
it.

 

SECTION 5.06 Employee Benefits. (a) With respect to each Plan, comply in all
material respects with the applicable provisions of ERISA and the Code and
(b) furnish to the Administrative Agent (x) as soon as possible after, and in
any event within 10 Business Days after any Responsible Officer of the Companies
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or their ERISA Affiliates in an aggregate amount

 

78



--------------------------------------------------------------------------------

exceeding $500,000 or the imposition of a Lien, a statement of a Financial
Officer of Borrowers setting forth details as to such ERISA Event and the
action, if any, that the Companies propose to take with respect thereto, and
(y) upon reasonable request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

 

SECTION 5.07 Maintaining Records; Access to Properties and Inspections.
Beginning January 1, 2006, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all Requirements of
Law are made of all dealings and transactions in relation to its business and
activities. Keep records of intercompany accounts reflecting all payments
received and paid (including, without limitation, funds received by Borrowers
from swept deposit accounts of the other Companies). Each Company will permit
any representatives designated by the Administrative Agent, the Collateral Agent
or any Lender to visit and inspect the financial records and the Property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent, the Collateral Agent or
any Lender upon reasonable prior notice to the Borrowers to discuss the affairs,
finances and condition of any Company with the officers thereof and independent
accountants therefor.

 

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.11.

 

SECTION 5.09 Compliance with Environmental Laws; Environmental
Reports. (a) Comply, and cause all lessees and other Persons occupying Real
Property owned, operated or leased by any Company to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct any Response
in accordance with Environmental Laws; provided that no Company shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

(b) If a Default caused by reason of a breach of Section 3.17 or 5.09(a) shall
have occurred and be continuing for more than 20 days without the Companies
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrowers, an
environmental assessment report regarding the matters which are the subject of
such default, including where appropriate, any soil and/or groundwater sampling,
prepared by an environmental consulting firm and in the form and substance
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

 

79



--------------------------------------------------------------------------------

SECTION 5.10 Additional Collateral; Additional Guarantors. (a) Subject to this
Section 5.10, with respect to any Property acquired after the Closing Date by
any Borrower or any other Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject (but, in any
event, excluding any Property described in paragraph (b) of this subsection)
promptly (and in any event within 30 days after the acquisition thereof provided
Administrative Agent has provided all joinder agreements to the applicable
Security Documents necessary for the Loan Parties to comply herewith):
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such Property subject to no Liens other than Permitted Liens,
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Document in accordance with all applicable
Requirements of Law, including, without limitation, the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrowers shall otherwise take such actions and execute
and/or deliver to the Administrative Agent such documents as the Administrative
Agent shall require to confirm the validity, perfection and priority of the Lien
of the Security Documents against such after-acquired properties or assets.

 

(b) With respect to any Person that is or becomes a Wholly Owned Subsidiary
(other than any Foreign Subsidiary that is not a direct Subsidiary of a Loan
Party or any immaterial or special-purpose Subsidiary to which the
Administrative Agent shall agree the provisions of this paragraph (b) will not
apply) promptly (and in any event within 30 days after such Person becomes a
Subsidiary) (i) deliver to the Administrative Agent the certificates, if any,
representing the Equity Interests of such Subsidiary (provided that with respect
to any first-tier Foreign Subsidiary of a Borrower or a Subsidiary organized in
a State of the United States, in no event shall more than 65% of the Equity
Interests of any such Foreign Subsidiary be subject to any Lien or pledged under
any Security Document if such pledge would have an adverse tax impact on
Borrowers as determined by Borrowers), together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of such Subsidiary’s parent, as the case may be, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Subsidiary, and (ii) cause such new Subsidiary (other than any
Foreign Subsidiary if such pledge would have an adverse tax impact on Borrowers
as determined by Borrowers) (A) to execute a Joinder Agreement or such
comparable documentation and a joinder agreement to the Security Agreement in
the form annexed thereto which is in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent; provided, however, that for
purposes of this Section 5.10, a Subsidiary organized in the United States or
any political subdivision thereof shall nonetheless be treated as a Foreign
Subsidiary if (i) it owns any stock or other Equity Interests of an entity
treated as a controlled foreign corporation for U.S. federal tax purposes,
(ii) substantially all of its assets consist of stock or other Equity Interests
of Foreign Subsidiaries, and (iii) it was organized for the principal purpose of
holding such stock or other Equity Interests.

 

80



--------------------------------------------------------------------------------

(c) Each Loan Party will promptly grant to the Administrative Agent, within 60
days of the acquisition thereof, a security interest in and Mortgage Lien on
each owned Real Property of such Loan Party as is acquired by such Loan Party
after the Closing Date and that, together with any improvements thereon,
individually has a fair market value of at least $1.0 million, as additional
security for the Obligations (unless the subject Property is already mortgaged
to a third party to the extent permitted by Section 6.02). Such Mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and shall constitute valid and enforceable
perfected Liens subject only to Liens reasonably acceptable to the
Administrative Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the
Administrative Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Administrative Agent such documents as the Administrative Agent
shall require to confirm the validity, perfection and priority of the Lien of
any existing Mortgage or new Mortgage against such after-acquired Real Property
(including, without limitation, a Title Policy, a Survey and local counsel
opinion (in form and substance reasonably satisfactory to the Administrative
Agent) in respect of such Mortgage).

 

SECTION 5.11 Security Interests; Further Assurances. Within 10 Business Days
after receipt of a reasonable request of the Administrative Agent or any Lender,
at Borrowers’ expense: (a) execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent
reasonably necessary or desirable for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby superior to and prior to
the rights of all third Persons other than the holders of Prior Liens and
subject to no other Liens except as permitted by the applicable Security
Document, or obtain any consents, including, without limitation, landlord or
similar lien waivers and consents, as may be necessary or appropriate in
connection therewith; (b) deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Security
Documents; (c) upon the exercise by the Administrative Agent or the Lenders of
any power, right, privilege or remedy pursuant to any Loan Document which
requires any consent, approval, registration, qualification or authorization of
any Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or the
Lenders may be so required to obtain and (d) if the Administrative Agent or the
Required Lenders determine that they are required by law or regulation to have
appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrowers shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent.

 

SECTION 5.12 Information Regarding Collateral. (a) Furnish to the Administrative
Agent 15 days prior written notice (in the form of an officer’s certificate),
clearly

 

81



--------------------------------------------------------------------------------

describing any of the following changes (i) in any Loan Party’s corporate name
or in any trade name used to identify it in the conduct of its business or in
the ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business or any office in which it
maintains books or records relating to Collateral, (iii) in any Loan Party’s
identity or corporate structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or (v) in any Loan Party’s jurisdiction of organization.
Borrowers agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Borrowers agree to provide to the Administrative Agent such
other information in connection with such changes as the Administrative Agent
may reasonably request. Borrowers also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is subject to a
Casualty Event.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to paragraph (a) of Section 5.01,
deliver to the Administrative Agent (i) a Perfection Certificate Supplement
setting forth any changes to the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recently delivered Perfection Certificate Supplement
pursuant to this Section 5.12(b) and (ii) a certificate of a Financial Officer
and the chief legal officer of the Loan Parties certifying that all UCC
Financing Statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

 

SECTION 5.13 Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent the following:

 

(a) (i) until such time as BearingPoint shall have made the Satisfactory Public
Filings and Borrowers shall have Satisfactory Collateral Systems, within 45
days, (ii) for the first two (2) months after such time as BearingPoint shall
have made the Satisfactory Public Filings and Borrowers shall have Satisfactory
Collateral Systems, within 20 days, and (iii) beginning with the third month
after BearingPoint shall have made the Satisfactory Public Filings and Borrowers
shall have Satisfactory Collateral Systems and all times thereafter, within 15
days after the end of each month, or, if at any time Borrowing Availability is
less than $15.0 million, within four (4) Business Days after the 1st day and
15th day of each month, a Borrowing Base Certificate from the Borrowers
accompanied by such supporting detail and documentation as shall be requested by
the Collateral Agent and the Administrative Agent in their reasonable credit
judgment;

 

(b) upon request by the Collateral Agent and the Administrative Agent, and in no
event less frequently than 45 days after the end of each month, a monthly trial
balance

 

82



--------------------------------------------------------------------------------

showing Accounts outstanding aged from statement date as follows: 1 to 30 days,
31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a comparison to
the prior month’s trial balance and such supporting detail and documentation as
shall be requested by the Collateral Agent and the Administrative Agent in their
reasonable credit judgment (together with a copy of all or any part of such
delivery requested by any Lender in writing after the Closing Date);

 

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a) and (b), a reconciliation of the Accounts trial
balance of Borrowers to the general ledger of Borrowers accompanied by such
supporting detail and documentation as shall be requested by the Collateral
Agent and the Administrative Agent in their reasonable credit judgment;

 

(d) at the time of delivery of each of the financial statements delivered
pursuant to Section 5.01(a), a list of any applications for the registration of
any patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency which
any Loan Party has filed in the prior fiscal year; and

 

(e) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Collateral Agent
and the Administrative Agent shall from time to time request in their reasonable
credit judgment.

 

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.13 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.

 

SECTION 5.14 Borrowing Base Verification. Any of the Administrative Agent’s and
Collateral Agent’s officers, employees or agents shall have the right, at any
time or times, in the name of the Administrative Agent or Collateral Agent, as
applicable, any designee of the Administrative Agent, Collateral Agent or
Borrowers, to verify the validity, amount or any other matter relating to
Accounts by mail, telephone, electronic communication, personal inspection or
otherwise and to conduct field audits and appraisals of the financial affairs
and Collateral of the Loan Parties. Borrowers shall cooperate fully with the
Administrative Agent and Collateral Agent and their respective agents in an
effort to facilitate and promptly conclude all such verifications and field
audits and appraisals, all of which shall be at the expense of Borrowers. Until
such time as BearingPoint shall have made the Satisfactory Public Filings and
Borrowers shall have Satisfactory Collateral Systems, field examiners chosen by
the Administrative Agent and Collateral Agent shall be present at Borrowers’
places of business to conduct such verifications and field audits and appraisals
as frequently as the Administrative Agent and Collateral Agent shall determine,
including, by way of example, as frequently as each business day of Borrower.
After BearingPoint shall have made the Satisfactory Public Filings and Borrowers
shall have Satisfactory Collateral Systems, no more than 3 field audits and
appraisals shall be conducted in any year at Borrowers’ expense; provided, that,
following the occurrence and during the continuation of an Event of Default,
field audits and appraisals may be conducted more frequently at Borrowers’
expense at Administrative Agent’s and Collateral Agent’s reasonable request.

 

83



--------------------------------------------------------------------------------

SECTION 5.15 Foreign Cash Repatriation. As promptly as practicable, and in no
event later than December 31, 2005, furnish to the Administrative Agent, the
Collateral Agent and each Lender evidence, in form and substance satisfactory to
the Administrative Agent, that the Foreign Cash Repatriation has occurred.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

 

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

 

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

 

(b) (i) Indebtedness actually outstanding on the Closing Date and listed on
Schedule 6.01(b) or refinancings or renewals thereof; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and fees and
expenses associated therewith, (B) such refinancing Indebtedness has a later or
equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced, (ii) Indebtedness
under the Convertible Debentures and (iii) the Prior Letters of Credit,
provided, however, that as each Prior Letter of Credit is terminated or expires
by its terms, such Prior Letter of Credit may be renewed or replaced only with a
Letter of Credit issued under this Agreement;

 

(c) Indebtedness of any Company under Hedging Agreements entered into in the
ordinary course of business;

 

(d) to the extent recorded in the Companies’ intercompany account ledgers,
intercompany Indebtedness of the Companies outstanding to the extent permitted
by Section 6.04(d);

 

84



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrowers and their Subsidiaries organized in a State
within the United States in respect of Purchase Money Obligations and Capital
Lease Obligations and refinancings or renewals thereof (other than refinancings
funded with intercompany advances) and including Indebtedness assumed in
connection with a Permitted Acquisition, in an aggregate amount not to exceed
$15.0 million at any time outstanding;

 

(f) (i) Indebtedness of Foreign Subsidiaries listed on Schedule 6.01(f) and
existing on the Closing Date, (ii) Indebtedness incurred by a Foreign Subsidiary
and owed to a Foreign Subsidiary, (iii) Indebtedness incurred after the Closing
Date and prior to January 1, 2006 by a Foreign Subsidiary which is owed to any
Loan Party in an aggregate principal amount at any time outstanding not to
exceed the amount equal to (x) $15.0 million, less (y) the amount of equity
Investments made by Loan Parties in Foreign Subsidiaries pursuant to
Section 6.04(q)(i) and so long as any securities or other instruments evidencing
such Indebtedness are pledged in accordance with Section 5.10, (iv) Indebtedness
incurred after the Closing Date and prior to January 1, 2006 and after such time
as the Foreign Cash Repatriation shall have occurred, by a Foreign Subsidiary
which is owed to any Loan Party in an aggregate principal amount at any time
outstanding not to exceed the amount equal to (x) the lower of (A) $10.0 million
and (B) the amount of cash in excess of $65.0 million that has been repatriated
by Foreign Subsidiaries to deposit accounts subject to a Deposit Account Control
Agreement of BearingPoint in the United States after the Closing Date and prior
to January 1, 2006, less (y) the amount of equity Investments made by the Loan
Parties in Foreign Subsidiaries pursuant to Section 6.04(q)(ii), less (z) the
amount of any cash payments made pursuant to Section 6.06(f), and so long as any
securities or other instruments evidencing such Indebtedness are pledged in
accordance with Section 5.10, (v) Indebtedness of a Loan Party which is owed to
a Foreign Subsidiary, (vi) Indebtedness incurred at any time during the year
2006 by a Foreign Subsidiary which is owed to any Loan Party in an aggregate
principal amount not to exceed the amount equal to (x) $25.0 million, less
(y) the amount of equity Investments made by the Loan Parties in Foreign
Subsidiaries pursuant to Section 6.04(q)(iii) during such year; provided, that,
with respect to each such incurrence of Indebtedness, the Consolidated Fixed
Charge Coverage Ratio for the twelve month period ended as of the most recent
month for which financial information is required to have been delivered under
Section 5.01(c)(iv) shall be greater than 1.25 to 1.0 as to any such incurrence
prior to September 1, 2006, and greater than 1.50 to 1.0 as to any such
incurrence on or after September 1, 2006 (in each case, such calculation of the
Consolidated Fixed Charge Coverage Ratio to be certified by delivery of an
Officer’s Certificate to the Administrative Agent with such accompanying detail
as to such calculation as the Administrative Agent shall reasonably request),
provided, however, that, if the then applicable minimum Consolidated Fixed
Charge Coverage Ratio is not attained, Foreign Subsidiaries may incur
Indebtedness pursuant to this clause (vi) in an aggregate principal amount not
to exceed (x) the lower of (A) $12.5 million and (B) 100% of the amount of cash
that has been repatriated during the year 2006 by Foreign Subsidiaries to
deposit accounts subject to a Deposit Account Control Agreement of BearingPoint
in the United States less (y) the amount of equity Investments made by the Loan
Parties in Foreign Subsidiaries pursuant to Section 6.04(q)(iii) during such
year, provided, further, that (x) any securities or other instruments evidencing
any

 

85



--------------------------------------------------------------------------------

Indebtedness incurred pursuant to this clause (vi) are pledged in accordance
with Section 5.10 and (y) no Default exists at the time any Indebtedness is
incurred pursuant to this clause (vi) or would result therefrom, and
(vii) Indebtedness incurred at any time during the year 2007 and each year
thereafter by a Foreign Subsidiary which is owed to any Loan Party in an
aggregate principal amount not to exceed in any year, the amount equal to
(x) $25.0 million, less (y) the amount of equity Investments made by the Loan
Parties in Foreign Subsidiaries pursuant to Section 6.04(q)(iv) during such
year; provided, that, with respect to each such incurrence of Indebtedness, the
Consolidated Fixed Charge Coverage Ratio for the most recently ended period of
four fiscal quarters for which financial information is required to have been
delivered under Section 5.01(b) shall be greater than 1.50 to 1.0, provided,
further, that (x) any securities or other instruments evidencing any
Indebtedness incurred pursuant to this clause (vii) are pledged in accordance
with Section 5.10 and (y) no Default exists at the time any Indebtedness is
incurred pursuant to this clause (vii) or would result therefrom; provided,
further, that, none of the Indebtedness permitted pursuant to this paragraph
(f) shall be directly or indirectly guaranteed by any Loan Party;

 

(g) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;

 

(h) (i) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by another Loan Party under this Section 6.01
and (ii) Contingent Obligations of any Company other than a Loan Party in
respect of Indebtedness otherwise permitted to be incurred by any Company other
than a Loan Party under this Section 6.01;

 

(i) Indebtedness in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.05;

 

(j) Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts, in each case in the ordinary course of
business;

 

(k) Indebtedness of Foreign Subsidiaries in respect of letters of credit so long
as no such Indebtedness is guaranteed or secured by any Loan Party; and

 

(l) other unsecured Indebtedness, including Indebtedness assumed in connection
with a Permitted Acquisition of any Company and guaranties by the Loan Parties
of Indebtedness of Foreign Subsidiaries in respect of letters of credit, not to
exceed $40.0 million in the aggregate principal amount at any time outstanding.

 

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental

 

86



--------------------------------------------------------------------------------

charges or levies, which (i) are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the Property or assets
subject to any such Lien, or (ii) in the case of any such charge or claim which
has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

(b) Liens in respect of Property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the Property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which do not pertain to
Indebtedness that is due and payable or which pertain to Liens that are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, which proceedings (or orders
entered in connection with such proceedings) have the effect of preventing the
forfeiture or sale of the Property or assets subject to any such Lien, and
(iii) in the case of any such Lien which has or may become a Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions;

 

(c) Liens in existence on the Closing Date and set forth on Schedule 6.02(c) and
any replacement, extension or renewal thereof; provided, that (i) the underlying
Indebtedness is permitted to be replaced, extended or renewed under
Section 6.01(b) and (ii) such Liens do not encumber any Property other than the
Property subject thereto on the Closing Date;

 

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;

 

(e) Liens arising out of judgments or awards not resulting in a Default and in
respect of which such Company shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any Property subject to such Liens) does not exceed $2.5 million
at any time outstanding;

 

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security,

 

87



--------------------------------------------------------------------------------

(ii) incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) so long as a
listing of all such then outstanding performance and other bonds (including,
without limitation, the amount of each such bond) is reported to the
Administrative Agent and Collateral Agent with the delivery of each Borrowing
Base Certificate, or (iii) arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers;
provided that (w) with respect to clauses (i), (ii) and (iii) hereof, such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
Property or assets subject to any such Lien, (x) to the extent such Liens are
not imposed by law, other than equitable liens of a surety bond issuer, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents which have been deposited with such lienholder or a Letter of Credit
shall have been issued for the benefit of such lienholder and (y) in the case of
any such Lien against any of the Collateral, other than equitable liens of a
surety bond issuer, such Lien and the contest thereof shall satisfy the
Contested Collateral Lien Conditions.

 

(g) Leases or subleases with respect to the assets or properties of any Company,
in each case entered into in the ordinary course of such Company’s business so
long as such Leases are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Company or (ii) materially impair the use (for its intended
purposes) or the value of the Property subject thereto;

 

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

 

(i) Liens arising pursuant to Purchase Money Obligations or Capital Lease
Obligations incurred pursuant to Section 6.01(e); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the Property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and do not encumber any other Property of any Company;

 

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

 

88



--------------------------------------------------------------------------------

(k) Liens on Property (including, without limitation, cash) of Foreign
Subsidiaries; provided that (i) such Liens do not extend to, or encumber,
Property which constitutes Collateral, and (ii) such Liens extending to the
Property of any Foreign Subsidiary secure only Indebtedness incurred by such
Foreign Subsidiary pursuant to Sections 6.01(f) or 6.01(k);

 

(l) Liens granted pursuant to the Security Documents;

 

(m) licenses or sublicenses of Intellectual Property granted by any Company in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of such Company;

 

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

 

(o) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

 

(p) Liens deemed to exist in connection with set-off rights in the ordinary
course of Borrowers’ and their Subsidiaries’ business; and

 

(q) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods.

 

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Pledged Securities or Pledged Notes (each as defined in the
Security Agreement).

 

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such Property or other Property
which it intends to use for substantially the same purpose or purposes as the
Property being sold or transferred unless (i) the sale of such Property is
permitted by Section 6.05 and (ii) any Liens arising in connection with its use
of such Property are permitted by Section 6.02.

 

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

(a) Investments outstanding on the Closing Date and identified on Schedule
6.04(a);

 

89



--------------------------------------------------------------------------------

(b) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments for collection in the
ordinary course of business, (iv) make lease, utility and other similar deposits
in the ordinary course of business; or (v) make prepayments and deposits to
suppliers in the ordinary course of business;

 

(c) Borrowers may enter into Hedging Agreements to the extent permitted by
Section 6.01(c);

 

(d) any Loan Party may make intercompany loans and advances to any other Loan
Party that is a Wholly-Owned Subsidiary; provided that (i) such loan shall
simultaneously be recorded on such Loan Party’s ledgers as an intercompany loan,
(ii) any loans made pursuant to this paragraph shall be evidenced by an
intercompany note in substantially the form of Exhibit J which shall be pledged
(and delivered) by such Loan Party that is the lender of such intercompany loan
to the Administrative Agent as Collateral pursuant to the Security Agreement,
(iii) such loan shall be subordinated to the Obligations of the Loan Parties,
and may only be repaid, in accordance with the provisions of the intercompany
note attached as Exhibit J hereto; provided further that no Loan Party may make
loans to any Foreign Subsidiary pursuant to this paragraph unless permitted
under Section 6.01(f);

 

(e) any Foreign Subsidiary may make intercompany loans and advances to any Loan
Party, provided such loan or advance is permitted pursuant to Section 6.01;

 

(f) any Company may make any loan or advance permitted pursuant to Section 6.01;

 

(g) Borrowers and the Subsidiaries may make loans and advances (including
payroll, travel and entertainment related advances) in the ordinary course of
business to their respective employees (other than any loans or advances to any
director or executive officer (or equivalent thereof) that would be in violation
of Section 402 of the Sarbanes-Oxley Act) so long as information in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent with respect to such then outstanding loans and advances, including,
without limitation, the aggregate amount thereof that is then outstanding, is
reported to the Administrative Agent and the Collateral Agent with the delivery
of each Borrowing Base Certificate;

 

(h) Borrowers and the Subsidiaries may sell or transfer assets and acquire
assets to the extent permitted by Section 6.05;

 

(i) Borrowers may establish (i) Wholly Owned Subsidiaries to the extent
permitted by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or joint
ventures to the extent that Investments in such non-Wholly Owned Subsidiaries
and/or joint ventures shall not exceed $10.0 million at any time outstanding,
after taking into account amounts returned in cash (including upon disposition);

 

90



--------------------------------------------------------------------------------

(j) Investments (other than as described in Section 6.04(d)) (i) by Borrowers in
any Subsidiary Guarantor, (ii) by any Company in Borrowers or any Subsidiary
Guarantor, (iii) by a Subsidiary Guarantor in another Subsidiary Guarantor and
(iv) by any Foreign Subsidiary in any other Foreign Subsidiary;

 

(k) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

(l) Investments made by Borrowers or any Subsidiary as consideration received in
connection with a sale of assets made in compliance with Section 6.05;

 

(m) Earnest money required in connection with and to the extent permitted by
Permitted Acquisitions;

 

(n) Loan Parties may hold Investments to the extent such Investments reflect an
increase in the value of Investments otherwise permitted under this Section 6.04
hereof;

 

(o) Investments by any Company in the form of a Permitted Acquisition;

 

(p) Investments by the Borrowers in the form of the Barents Group Loans;

 

(q) (i) equity Investments by Loan Parties in Foreign Subsidiaries after the
Closing Date and prior to January 1, 2006 not to exceed the amount equal to
(x) $15.0 million, less (y) the amount of Indebtedness which is incurred by
Foreign Subsidiaries from the Loan Parties pursuant to Section 6.04(f)(iii),
plus (ii) after such time as the Foreign Cash Repatriation shall have occurred,
equity Investments by Loan Parties in Foreign Subsidiaries after the Closing
Date and prior to January 1, 2006 not to exceed the amount equal to (x) the
lower of (A) $10.0 million and (B) the amount of cash in excess of $65.0 million
that has been repatriated by Foreign Subsidiaries to deposit accounts subject to
a Deposit Account Control Agreement of BearingPoint in the United States after
the Closing Date and prior to January 1, 2006, less (y) the amount of
Indebtedness which is incurred by Foreign Subsidiaries from the Loan Parties
pursuant to Section 6.01(f)(iv) less (z) the amount of any cash payments made
pursuant to Section 6.06(f), plus (iii) equity Investments by Loan Parties in
Foreign Subsidiaries at any time during the year 2006 not to exceed the amount
equal to (x) $25.0 million, less (y) the amount of Indebtedness which is
incurred by Foreign Subsidiaries from the Loan Parties pursuant to
Section 6.01(f)(vi) during such year; provided, that, with respect to each such
equity Investment, the Consolidated Fixed Charge Coverage Ratio for the twelve
month period ended as of the most recent month for which financial information
is required to have been delivered under Section 5.01(c)(iv) shall be greater
than 1.25 to 1.0 as to any such equity Investment prior to September 1, 2006,
and greater than 1.50 to 1.0 as to any such equity Investment on or after
September 1, 2006 (in each case, such calculation of the Consolidated Fixed
Charge Coverage Ratio to be certified by delivery of an Officer’s

 

91



--------------------------------------------------------------------------------

Certificate to the Administrative Agent with such accompanying detail as to such
calculation as the Administrative Agent shall reasonably request), provided,
however, that, if the then applicable Consolidated Fixed Charge Coverage Ratio
is not attained, the Loan Parties may make equity Investments in Foreign
Subsidiaries pursuant to this clause (iii) in an amount not to exceed (x) the
lower of (A) $12.5 million and (B) 100% of the amount of cash that has been
repatriated during the year 2006 by Foreign Subsidiaries to deposit accounts
subject to a Deposit Account Control Agreement of BearingPoint in the United
States less (y) the amount of Indebtedness which is incurred by Foreign
Subsidiaries from the Loan Parties pursuant to Section 6.01(f)(vi) during such
year; provided, further, that no Default exists at the time any equity
Investment is made pursuant to this clause (iii) or would result therefrom, plus
(iv) equity Investments by Loan Parties in Foreign Subsidiaries at any time
during the year 2007 and each year thereafter not to exceed in any year the
amount equal to (x) $25.0 million, less (y) the amount of Indebtedness which is
incurred by Foreign Subsidiaries from the Loan Parties pursuant to
Section 6.01(f)(vii) during such year; provided, that, with respect to each such
equity Investment, the Consolidated Fixed Charge Coverage Ratio for the most
recently ended period of four fiscal quarters for which financial information is
required to have been delivered under Section 5.01(b) shall be greater than 1.50
to 1.0, provided, further, that no Default exists at the time any equity
Investment is made pursuant to this clause (iv) or would result therefrom;

 

(r) Investments held in the BearingPoint, Inc. Deferred Compensation Plan and
other Investments as part of compensation arrangements not exceeding $10.0
million in the aggregate during the term of this Agreement;

 

(s) Investments in deposit accounts or securities accounts opened in the
ordinary course of business provided such deposit accounts and securities
accounts are subject to Control Agreements if required hereunder or under the
Security Agreement;

 

(t) So long as no Default exists, any cash transfer by a Loan Party to a Foreign
Subsidiary (each, a “Cash Transfer”) provided that:

 

(i) the Borrowers shall notify the Administrative Agent of any such Cash
Transfer at least five Business Days in advance thereof;

 

(ii) the purpose of such Cash Transfer shall be to enable a Foreign Subsidiary
to make payment to one or more of the Loan Parties, including payment of
interest on an outstanding intercompany loan payable by a Foreign Subsidiary to
one or more of the Loan Parties;

 

(iii) within five Business Days following the date of such Cash Transfer a
Foreign Subsidiary returns the cash in an amount equal to the amount of such
Cash Transfer to one or more of the Loan Parties;

 

(iv) the Borrowers shall deliver to the Administrative Agent, within five
Business Days after the date of such return, written confirmation satisfactory
to the Administrative Agent that such Cash Transfer was made in compliance with
these provisions; and

 

92



--------------------------------------------------------------------------------

(v) the amount of Cash Transfers pursuant to this subsection (t) outstanding at
any time shall not exceed $10.0 million;

 

(u) Loan Parties may capitalize or forgive any Indebtedness owed to it by other
Loan Parties (except that Borrowers shall not forgive intercompany loans made to
any other Loan Party); and

 

(v) Investments by the Loan Parties in deposit accounts in banks located outside
the United States, in a total amount not to exceed $6.5 million in the aggregate
at any time during the term of this Agreement.

 

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its Property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the Property or assets of any Person (or agree to do
any of the foregoing at any future time), except that:

 

(a) Capital Expenditures by Borrowers and the Subsidiaries shall be permitted to
the extent permitted by Section 6.08(d);

 

(b) (i) purchases or other acquisitions of inventory, materials, equipment and
intangible assets and sales of inventory in the ordinary course of business
shall be permitted, (ii) sales of equipment or software procured on behalf of a
customer in the ordinary course of business shall be permitted, (iii) sales of
equipment shall be permitted to the extent that (1) such property is exchanged
for credit against the purchase price of similar replacement property or (2) the
proceeds of such disposition are applied in accordance with Section 2.09;
(iv) sales by any Foreign Subsidiary to another Foreign Subsidiary shall be
permitted; (v) licenses of intellectual property rights by the Borrowers or any
Subsidiary in the ordinary course of business shall be permitted;
(vi) dispositions by the Borrowers or any Subsidiary consisting of leases and
subleases of real property shall be permitted solely to the extent that such
real property is not necessary for the normal conduct of operations of the
Borrowers or such Subsidiary; (vii) dispositions by the Borrowers or any
Subsidiary thereof of assets acquired in connection with any transaction
permitted by Section 6.04 that the Borrowers or such subsidiary intended to sell
at the time of such transaction shall be permitted; provided (1) such assets
were identified in writing to the Administrative Agent at the time of such
transaction and (2) the aggregate fair market value of such assets does not
exceed fifteen percent of the aggregate purchase price paid in connection with
such transaction (including, without limitation, all cash payments, Indebtedness
and other obligations assumed, earn-out payments (valued at an amount to be
agreed upon between the Borrowers and the Administrative Agent), seller
financing, deferred payments or equity issued), (viii) sales of used, worn out,
obsolete or surplus Property by any Company in the ordinary course of business
and the abandonment or other sale or disposition of Intellectual Property that
is,

 

93



--------------------------------------------------------------------------------

in the reasonable judgment of Borrowers, no longer economically practicable to
maintain or useful in the conduct of the business of the Companies taken as a
whole shall be permitted, (ix) subject to Section 2.09(b), Asset Sales listed on
Schedule 6.05(b) shall be permitted; and (x) subject to Section 2.09(b), Asset
Sales not otherwise included in clauses (b)(i) through (ix) of this shall be
permitted; provided that the aggregate consideration received in respect of all
asset sales pursuant to this clause (b)(x) shall not exceed $5.0 million in any
four consecutive fiscal quarters of Borrowers;

 

(c) Investments may be made and sold to the extent permitted by Section 6.04;

 

(d) Borrowers and the Subsidiaries may sell Cash Equivalents and use cash for
purposes that are otherwise permitted by the terms of this Agreement in the
ordinary course of business;

 

(e) Borrowers and the Subsidiaries may lease (as lessee or lessor) real or
personal Property in the ordinary course of business and in accordance with the
applicable Security Documents;

 

(f) Borrowers and the Subsidiaries may consummate Permitted Acquisitions;

 

(g) any Loan Party (other than Borrowers) may transfer or lease Property to, or
acquire or lease Property from, any Loan Party; provided that the Lien on and
security interest in such Property granted or to be granted in favor of the
Administrative Agent under the Security Documents shall be maintained or created
in accordance with the provisions of Section 5.10 or 5.11, as applicable;

 

(h) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect;

 

(i) discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate;

 

(j) Permitted Liens (to the extent constituting a conveyance of Property) shall
be permitted;

 

(k) BearingPoint may forgive the indebtedness outstanding under the Barents
Group Loans; and

 

(l) any Loan Party may merge with or into any other Loan Party so long as a
Borrower is the surviving entity in any merger involving a Borrower.

 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent shall take all actions deemed appropriate in order to
effect the foregoing.

 

94



--------------------------------------------------------------------------------

SECTION 6.06 Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that:

 

(a) any Subsidiary of a Borrower (i) may pay cash Dividends to a Borrower or any
Wholly Owned Subsidiary of a Borrower and (ii) if such Subsidiary is not a
Wholly Owned Subsidiary of a Borrower, may pay cash Dividends to its
shareholders generally so long as the Borrower or its Subsidiary which owns the
equity interest or interests in the Subsidiary paying such Dividends receives at
least its proportionate share thereof (based upon its relative holdings of
equity interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests in
such Subsidiary);

 

(b) so long as no Default exists or would result therefrom, BearingPoint may
repurchase outstanding shares of its common stock (or options to purchase such
common stock) following the death, disability, retirement or termination of
employment of employees, officers or directors of any Company; provided that
(i) all amounts used to effect such repurchases are obtained by BearingPoint
from a substantially concurrent issuance of its common stock (or options to
purchase such common stock) to other employees, members of management, executive
officers or directors of any Company or (ii) to the extent the proceeds used to
effect any repurchase pursuant to this clause (ii) are not obtained as described
in preceding clause (i), (x) Borrowing Availability for the 60 days prior to the
date that any such Dividend is paid shall be not less than $25.0 million,
(y) projected Borrowing Availability for the 60 days after the date that any
such Dividend is paid shall be not less than $25.0 million based on projections
presented by BearingPoint to the Administrative Agent and reasonably
satisfactory to the Administrative Agent and (z) the aggregate amount of
Dividends paid by BearingPoint pursuant to this paragraph (b) (exclusive of
amounts paid as described pursuant to preceding clause (i)) shall not exceed
$1.0 million in any fiscal year of BearingPoint;

 

(c) so long as no Default exists or would result therefrom, BearingPoint may pay
Dividends, in an amount not to exceed during any fiscal year, $5.0 million less
any amounts paid during such fiscal year pursuant to Section 6.06(e), pursuant
to and in accordance with stock option plans or other benefit plans or
arrangements for directors, officers or employees of BearingPoint or its
Subsidiaries;

 

(d) so long as no Default exists or would result therefrom, BearingPoint may
repurchase its capital stock upon exercise of options or warrants solely to the
extent that shares of such capital stock represent a portion of the exercise
price of such options or warrants and no cash is tendered or paid by
BearingPoint in connection therewith;

 

(e) so long as no Default exists or would result therefrom, BearingPoint may
make cash payments, in an amount not to exceed during any fiscal year, $5.0
million less any amounts paid during such fiscal year pursuant to
Section 6.06(c), in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of BearingPoint;

 

95



--------------------------------------------------------------------------------

(f) (i) after such time as the Foreign Cash Repatriation shall have occurred,
(ii) after such time as BearingPoint shall have made the Satisfactory Public
Filings other than its Form 10-Q filing for the quarter ended September 30,
2005, (iii) after the Closing Date and prior to January 1, 2006, (iv) so long as
no Default exists or would result therefrom, and (v) as long as Consolidated
EBITDA for the month of July 2005 is equal to at least $13.4 million and
Consolidated EBITDA for the month of August 2005 is equal to at least $31.5
million (in each case, such calculation of Consolidated EBITDA to be certified
by delivery of an Officer’s Certificate to the Administrative Agent with such
accompanying detail as to such calculation as the Administrative Agent shall
reasonably request), BearingPoint may make cash payments after the Closing Date
and prior to January 1, 2006 to repurchase its capital stock or to repurchase
and retire outstanding Indebtedness in an amount not to exceed (x) the lower of
(A) $5.0 million and (B) 50% of the amount of cash in excess of $65.0 million
that has been repatriated by Foreign Subsidiaries to deposit accounts subject to
a Deposit Account Control Agreement of BearingPoint in the United States after
the Closing Date and prior to January 1, 2006, less (y) the amount of
Indebtedness which is incurred by Foreign Subsidiaries from the Loan Parties
pursuant to Section 6.01(f)(iv), less (z) the amount of equity Investments made
by the Loan Parties in Foreign Subsidiaries pursuant to Section 6.04(q)(ii); and

 

(g) (i) after such time as the Foreign Cash Repatriation shall have occurred,
(ii) after such time as BearingPoint shall have made the Satisfactory Public
Filings, (iii) after December 31, 2005, (iv) so long as no Default exists or
would result therefrom, and (v) as long as the Consolidated Fixed Charge
Coverage Ratio for BearingPoint shall be greater than 1.25 to 1.0 as to any
payment made prior to September 1, 2006, and greater than 1.50 to 1.0 as to any
payment made on or after September 1, 2006, both before giving effect thereto
and pro forma after giving effect thereto, BearingPoint may make cash payments
in an aggregate amount not to exceed $35,000,000 during the term of this
Agreement to repurchase its capital stock or to repurchase and retire
outstanding Indebtedness.

 

SECTION 6.07 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrowers and their Wholly-Owned Subsidiaries), other than in
the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that:

 

(a) Dividends may be paid to the extent provided in Section 6.06;

 

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections 6.01
and 6.04;

 

96



--------------------------------------------------------------------------------

(c) customary fees may be paid to non-officer directors of BearingPoint and
customary indemnities may be provided to all directors of BearingPoint; and

 

(d) one-time cash payments may be made to employees of BearingPoint and its
Subsidiaries who were previously employed by Arthur Andersen & Co. in an
aggregate amount not to exceed the amount equal to $6,000,000.

 

SECTION 6.08 Financial Covenants.

 

(a) Minimum Cash Collections. Permit Consolidated Loan Party Cash Collections,
as of the last day of any month, to be (i) less than $125 million for the month
then ended or (ii) less than $420 million for the three-month period then ended.

 

(b) Minimum EBITDA. Subject to Section 6.08(e), permit Consolidated EBITDA, as
of any Test Period during any period set forth in the table below, to be less
than the amount set forth opposite such period in the table below:

 

Test Period Ending

--------------------------------------------------------------------------------

   Amount (in millions)


--------------------------------------------------------------------------------

Fiscal quarter ending September 2005

   $ 107.6

Fiscal quarter ending December 2005

   $ 131.6

Fiscal quarter ending March 2006

   $ 132.1

Fiscal quarter ending June 2006

   $ 149.3

Fiscal quarter ending September 2006

   $ 156.2

Fiscal quarter ending December 2006

   $ 175.2

Fiscal quarter ending March 2007

   $ 217.5

Fiscal quarter ending June 2007

   $ 217.5

Fiscal quarter ending September 2007

   $ 217.5

Fiscal quarter ending December 2007

   $ 217.5

Fiscal quarter ending March 2008

   $ 278.1

Fiscal quarter ending June 2008

   $ 278.1

Fiscal quarter ending September 2008

   $ 278.1

Fiscal quarter ending December 2008

   $ 278.1

Fiscal quarter ending March 2009 and each fiscal quarter thereafter

   $ 333.8

 

97



--------------------------------------------------------------------------------

(c) Maximum Leverage Ratio. Subject to Section 6.08(e), permit the Leverage
Ratio, for any Test Period during any period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:

 

Test Period Ending

--------------------------------------------------------------------------------

   Leverage Ratio


--------------------------------------------------------------------------------

Fiscal quarter ending September 2005

   7.7 to 1.0

Fiscal quarter ending December 2005

   6.3 to 1.0

Fiscal quarter ending March 2006

   6.3 to 1.0

Fiscal quarter ending June 2006

   5.5 to 1.0

Fiscal quarter ending September 2006

   5.2 to 1.0

Fiscal quarter ending December 2006

   4.7 to 1.0

Fiscal quarter ending March 2007

   3.7 to 1.0

Fiscal quarter ending June 2007

   3.7 to 1.0

Fiscal quarter ending September 2007

   3.7 to 1.0

Fiscal quarter ending December 2007

   3.7 to 1.0

Fiscal quarter ending March 2008

   2.9 to 1.0

Fiscal quarter ending June 2008

   2.9 to 1.0

Fiscal quarter ending September 2008

   2.9 to 1.0

Fiscal quarter ending December 2008

   2.9 to 1.0

Fiscal quarter ending March 2009 and each fiscal quarter thereafter

   2.4 to 1.0

 

(d) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any Test Period set forth below, to exceed the amount set
forth opposite such period below:

 

Test Period Ending

--------------------------------------------------------------------------------

   Amount (in millions)


--------------------------------------------------------------------------------

Fiscal quarter ending September 2005

   $ 111.3

Fiscal quarter ending December 2005

   $ 98.5

Fiscal quarter ending March 2006

   $ 102.9

Fiscal quarter ending June 2006

   $ 103.8

Fiscal quarter ending September 2006

   $ 89.7

Fiscal quarter ending December 2006

   $ 94.1

Fiscal quarter ending March 2007

   $ 94.1

Fiscal quarter ending June 2007

   $ 94.1

Fiscal quarter ending September 2007

   $ 94.1

Fiscal quarter ending December 2007

   $ 94.1

Fiscal quarter ending March 2008

   $ 94.1

Fiscal quarter ending June 2008

   $ 94.1

Fiscal quarter ending September 2008

   $ 94.1

Fiscal quarter ending December 2008

   $ 94.1

Fiscal quarter ending March 2009 and each fiscal quarter thereafter

   $ 94.1

 

provided, however, that for purposes of determining compliance with the Capital
Expenditure covenant set forth above in this paragraph (d), the amount of
permitted Capital Expenditures referenced above will be increased in any period
by the positive amount (the “Carry Over Amount”) equal to the positive
difference obtained by taking the Capital Expenditures limit specified above for
the immediately prior period (without giving effect to any carryover permitted
under this proviso) minus the actual amount of any Capital Expenditures expended
during such prior period.

 

(e) The financial covenants set forth in Sections 6.08(b) and (c) shall not be
tested for any Test Period if:

 

(i) at all times during such Test Period that the Borrowing Base was less than
$120 million, Borrowing Availability was greater than $15.0 million;

 

98



--------------------------------------------------------------------------------

(ii) at all times during such Test Period that the Borrowing Base was greater
than or equal to $120 million and less than $130 million, Borrowing Availability
was greater than $20.0 million; and

 

(iii) at all times during such Test Period that the Borrowing Base was greater
than or equal to $130 million, Borrowing Availability was greater than $25.0
million;

 

provided, that, if Borrowing Availability falls below such above required amount
as a result of the delivery of a new or revised Borrowing Base Certificate
hereunder, Borrowers may, within 3 Business Days after delivery of such
Borrowing Base Certificate, (i) repay any outstanding Loans and/or (ii) deposit
cash with the Administrative Agent (which cash would then become restricted cash
collateral for the Obligations to which Borrowers would not have any access and
which would, solely for purposes of determining Borrowing Availability for this
Section 6.08(e), be added to the amount of Borrowing Availability), in each
case, in an amount sufficient to increase Borrowing Availability to an amount
greater than such above required amount, in which event the minimum Borrowing
Availability condition set forth in this Section 6.08(e) to testing the covenant
set forth in Sections 6.08(b) and (c) shall not be deemed to have been triggered
by the delivery of such Borrowing Base Certificate.

 

SECTION 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc. (i) Amend or modify, or permit the
amendment or modification of, any provision of existing Indebtedness (other than
Indebtedness under the Convertible Debentures) or of any agreement (including
any purchase agreement, indenture, loan agreement or security agreement)
relating thereto other than any amendments or modifications to Indebtedness
which do not in any way materially adversely affect the interests of the Lenders
and are otherwise permitted under Section 6.01(b); (ii) make (or give any notice
in respect thereof) any payment or prepayment on, or redemption or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control, termination of trading or similar event of, any Indebtedness
outstanding under the Convertible Debentures; (iii) amend or modify, or permit
the amendment or modification of, any provision of the Convertible Debentures or
any agreement (including the 2004 Indenture, the April 2005 Indenture and the
July 2005 Convertible Debentures) relating thereto other than amendments or
modifications which do not in any way materially adversely affect the interests
of the Lenders and which are effected to make technical corrections to the
respective documentation; (iv) amend or modify, or permit the amendment or
modification of, any other Transaction Document, in each case except for
amendments or modifications which are not in any way adverse in any material
respect to the interests of the Lenders; or (v) amend, modify or change its
articles of incorporation or other constitutive documents (including by the
filing or modification of any certificate of designation) or by-laws, or any
agreement entered into by it, with respect to its capital stock (including any
shareholders’ agreement), or enter into any new agreement with respect to its
capital stock, other than any amendments, modifications, agreements or changes
pursuant to this clause (v) or any such new agreements pursuant to this clause
(v) which do not in any way materially adversely

 

99



--------------------------------------------------------------------------------

affect in any material respect the interests of the Lenders; and provided that
Borrowers may issue such capital stock as is not prohibited by Section 6.11 or
any other provision of this Agreement and may amend articles of incorporation or
other constitutive documents to authorize any such capital stock.

 

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by a Borrower or any other Subsidiary of a
Borrower, or pay any Indebtedness owed to a Borrower or any other Subsidiary of
a Borrower, (b) make loans or advances to a Borrower or any other Subsidiary of
a Borrower or (c) transfer any of its properties to a Borrower or any other
Subsidiary of a Borrower except for such encumbrances or restrictions existing
under or by reason of (i) applicable law; (ii) this Agreement and the other Loan
Documents; (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of a Borrower or any other Subsidiary
of a Borrower; (iv) customary provisions restricting assignment of any agreement
entered into by a Borrower or any other Subsidiary of a Borrower in the ordinary
course of business; (v) any holder of a Lien permitted by Section 6.02 may
restrict the transfer of the asset or assets subject thereto; (vi) restrictions
which are not more restrictive than those contained in this Agreement contained
in any documents governing any Indebtedness incurred after the Closing Date in
accordance with the provisions of this Agreement; (vii) customary restrictions
and conditions contained in any agreement relating to the sale of any Property
permitted under Section 6.05 pending the consummation of such sale; (viii) any
agreement in effect at the time such Subsidiary is a Subsidiary of a Borrower,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary of a Borrower; (ix) customary restrictions and conditions
contained in purchase money Indebtedness or Capital Leases, to the extent such
Indebtedness or Capital Lease is permitted to be incurred; or (x) in the case of
any joint venture which is not a Loan Party in respect of any matters referred
to in clauses (b) and (c) above, restrictions in such Person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreements solely to the extent of the Equity Interests of or assets held in the
subject joint venture or other entity.

 

SECTION 6.11 Limitation on Issuance of Capital Stock. (a) With respect to
BearingPoint, issue any Equity Interest that is not Qualified Capital Stock.

 

(b) Borrowers will not permit any Subsidiary to issue any Equity Interest of any
Subsidiary (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Equity Interest of any
Subsidiary, except (i) for stock splits, stock dividends and additional Equity
Interests issuances which do not decrease the percentage ownership of any
Borrower or any Subsidiaries in any class of the Equity Interest of such
Subsidiary; and (ii) Subsidiaries of any Borrower formed after the Closing Date
pursuant to Section 6.12 may issue Equity Interests to such Borrower or the
Subsidiary of such Borrower which is to own such stock. All Equity Interests
issued in accordance with this Section 6.11(b) shall, to the extent required by
this Agreement or the Security Agreement, be delivered to the Administrative
Agent for pledge pursuant to the Security Agreement.

 

100



--------------------------------------------------------------------------------

SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries; provided that Borrowers may establish or
create one or more Wholly Owned Subsidiaries of Borrowers or one of their Wholly
Owned Subsidiaries without such consent so long as (a) 100% of the Equity
Interest of any such new Wholly Owned Subsidiary (other than any Foreign
Subsidiary that is not a direct Subsidiary of a Loan Party or any immaterial or
special-purpose Subsidiary to which the Administrative Agent shall agree the
provisions of this clause (a) will not apply) is, upon the creation or
establishment of any such new Subsidiary (or, in the case of Foreign
Subsidiaries if such pledge would have an adverse tax impact on Borrowers as
determined by Borrowers), 65%), pledged and delivered to the Administrative
Agent for the benefit of the Secured Parties under the Security Agreement; and
(b) upon the creation or establishment of any such new Wholly Owned Subsidiary
(other than any Foreign Subsidiary that is not a direct Subsidiary of a Loan
Party or any immaterial or special-purpose Subsidiary to which the
Administrative Agent shall agree the provisions of this clause (b) will not
apply), such Subsidiary becomes a party to the applicable Security Documents and
shall become a Subsidiary Guarantor hereunder and execute a Joinder Agreement
and the other Loan Documents all in accordance with Section 5.10(b) above;
provided, further, that Borrowers may establish or create non-Wholly Owned
Subsidiaries and joint ventures pursuant to Investments made pursuant to
Section 6.04(g).

 

SECTION 6.13 Business. Engage (directly or indirectly) in any business other
than those businesses in which Borrowers and their Subsidiaries are engaged on
the Closing Date and any other business reasonably related or incidental
thereto.

 

SECTION 6.14 Limitation on Accounting Changes. Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.

 

SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other than
December 31.

 

SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or assume
any agreement (other than this Agreement) prohibiting the creation or assumption
of any Lien upon its properties or assets, whether now owned or hereafter
acquired, except for Property subject to purchase money security interests,
operating leases, capital leases, license agreements and, except for specific
Property to be sold pursuant to an executed agreement with respect to a
disposition of assets permitted by this Agreement.

 

SECTION 6.17 Litigation Settlements. Settle any civil litigation brought against
any of the Loan Parties if the settlement amount to be paid by the Loan Parties
would exceed, either individually or in the aggregate with all other civil
litigation settlement payments made by the Loan Parties during any period of 12
consecutive months following the Closing Date, $15.0 million net of any
insurance proceeds.

 

101



--------------------------------------------------------------------------------

ARTICLE VII.

 

GUARANTEE

 

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrowers, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if Borrowers or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrowers under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b) the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

 

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);

 

102



--------------------------------------------------------------------------------

(d) the insolvency of any Borrower or any other Guarantor;

 

(e) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(f) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(h) any lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

 

(i) the release of any Borrower or any other Guarantor; or

 

(j) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor (other than indefeasible
payment in full in cash of all Obligations and the termination of all
Commitments).

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Loan Party
thereof exhaust any right, power or remedy or proceed against Borrowers under
this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Guarantors
waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against any Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and

 

103



--------------------------------------------------------------------------------

shall inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly
and severally agree that they will indemnify each Secured Party on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Secured Party.

 

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 7.01, whether by
subrogation or otherwise, against any Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. The payment of any amounts due with respect to any Indebtedness of
any Borrower or any other Guarantor now or hereafter owing to any Guarantor or
any Borrower by reason of any payment by such Guarantor under the Guarantee in
this Article VII is hereby subordinated to the prior indefeasible payment in
full in cash of the Guaranteed Obligations. In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations. Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
Indebtedness of any Borrower to such Guarantor until the Obligations shall have
been indefeasibly paid in full in cash. If, notwithstanding the foregoing
sentence, any Guarantor shall prior to the indefeasible payment in full in cash
of the Guaranteed Obligations collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Guarantor as trustee for the Secured Parties and be paid over to
Administrative Agent on account of the Guaranteed Obligations without affecting
in any manner the liability of such Guarantor under the other provisions of the
guaranty contained herein.

 

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Article VIII) for purposes
of Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

 

104



--------------------------------------------------------------------------------

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

 

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (a) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

 

(c) (i) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than errors resulting in an understatement of
the Borrowing Base) or (ii) any representation or warranty made or deemed made
in or in connection with any Loan Document or the borrowings or issuances of
Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument (other than a Borrowing Base Certificate) furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished; it
being recognized by Lenders, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results;

 

105



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained (i) in Section 2.04(f), 5.02,
5.03 or 5.13(a) and such default shall continue unremedied or shall not be
waived for a period of 3 Business Days or (ii) in Section 5.04(a), 5.04(b),
5.08, 5.15 or in Article VI;

 

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in (a), (b) or (d) above) and such default shall continue
unremedied or shall not be waived for a period of 20 days after written notice
thereof from the Administrative Agent or any Lender to Borrowers;

 

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in clauses (i) and (ii) is to cause, or to permit the holder
or holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; provided that it shall
not constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $18.0 million at any one time;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the Property or assets of
any Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or for a substantial part of the Property or assets of any Company; or
(iii) the winding-up or liquidation of any Company; and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
Property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable (after
taking into account all

 

106



--------------------------------------------------------------------------------

rights of contribution), admit in writing its inability or fail generally to pay
its debts as they become due; (vii) take any action for the purpose of effecting
any of the foregoing; or (viii) wind up or liquidate;

 

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $18.0 million shall be rendered against any Company or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;

 

(j) an ERISA Event or noncompliance with the terms of a Foreign Plan or any
applicable laws with respect to any Foreign Plan shall have occurred that when
taken together with all other such ERISA Events and noncompliance with respect
to Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $5.0 million or the imposition of a Lien on any assets of a Company
(in each case, excluding any liability or Lien arising out of the Companies’
employee benefit plans in Europe to the extent that such liabilities and Liens
are limited solely to the European Foreign Subsidiaries and the assets of the
European Foreign Subsidiaries);

 

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Administrative Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Administrative Agent, or shall be
asserted by any Borrower or any other Loan Party not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

 

(l) the Guarantees shall cease to be in full force and effect, unless in
connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

 

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other Person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

 

(n) there shall have occurred a Change in Control or a Termination of Trading;

 

107



--------------------------------------------------------------------------------

(o) any Loan Party shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or

 

(p) the indictment by any Governmental Authority of any Loan Party as to which
any Loan Party or Administrative Agent receives notice and as to which there is
a reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or the
conviction of any Loan Party under any criminal statute, or the commencement of
criminal proceedings against any Loan Party pursuant to which statute or
proceedings the penalties or remedies sought or available (i) include damages in
excess of $5,000,000 or (ii) could reasonably be expected to result in a
Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of Borrowers accrued hereunder and under
any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrowers and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to any Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrowers and the Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

ARTICLE IX.

 

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

 

SECTION 9.01 Collateral Account.

 

(i) The Administrative Agent is hereby authorized to establish and maintain at
one of its offices, in its own name and pursuant to a Control Agreement, a
restricted deposit account designated “Borrower LC Collateral Account”. Each
Loan Party shall deposit into the LC Collateral Account from time to time the
cash collateral required to be deposited under Section 2.17(j) hereof.

 

108



--------------------------------------------------------------------------------

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full.

 

SECTION 9.02 Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral pursuant to the exercise by
the Administrative Agent or the Collateral Agent of its rights and remedies or
in respect of any mandatory prepayments while a Default or Event of Default
shall have occurred and be continuing, shall be applied, together with any other
sums then held by the Administrative Agent pursuant to this Agreement, promptly
by the Administrative Agent as follows (in each case, without duplication):

 

(a) First, to the payment of the reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization incurred or
due to the Administrative Agent, the Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent or the Collateral Agent in connection therewith, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including, without limitation, costs and
expenses and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

 

(c) Third, to the indefeasible payment in full in cash, of all Obligations
constituting accrued interest, payable to the Lenders hereunder, equally and
ratably as set forth below;

 

(d) Fourth, to the indefeasible payment in full in cash of the outstanding
principal amount of the Swingline Loans;

 

(e) Fifth, to the indefeasible payment in full in cash of all Obligations
constituting principal of Loans other than the Swingline Loan;

 

(f) Sixth, to the indefeasible payment in full of cash collateral in the amount
of 105% of the total LC Exposure, in accordance with Section 2.17(j);

 

(g) Seventh, to the indefeasible payment in full in cash, of all Obligations due
to any Lender under a Lender Hedging Agreement permitted by this Agreement;

 

109



--------------------------------------------------------------------------------

(h) Eighth, to the payment of all other Obligations; and

 

(i) Ninth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each Secured Party entitled to receive an amount within
any of the categories listed above shall receive an amount equal to its pro rata
share of the amount available to be applied to such category listed above.

 

ARTICLE X.

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 10.01 Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b) Each Lender hereby irrevocably designates and appoints the Collateral Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such actions on its behalf under the provisions of this Agreement and
the other Loan Documents and to exercise such powers as are expressly delegated
to the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

SECTION 10.02 Administrative Agent and Collateral Agent in Its Individual
Capacity. Each of the Persons serving as the Administrative Agent and Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and Collateral Agent, as applicable, and such Person and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with Borrowers or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder or Collateral Agent, as
applicable.

 

SECTION 10.03 Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent and the Collateral Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Collateral
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent or the
Collateral Agent, as applicable, is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders

 

110



--------------------------------------------------------------------------------

as shall be necessary under the circumstances as provided in Section 11.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent and the Collateral Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or Collateral Agent, as applicable, or any
of its respective Affiliates in any capacity. The Administrative Agent and
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent and Collateral Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent and Collateral Agent by Borrowers or a
Lender, and the Administrative Agent and Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or Collateral Agent, as applicable.

 

SECTION 10.04 Reliance by Agents. Each of the Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
of the Agents also may rely upon any statement made to it orally or by telephone
and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each of the Agents may consult with legal counsel
(who may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 10.05 Delegation of Duties. Each of the Administrative Agent and
Collateral Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Administrative
Agent or Collateral Agent, as applicable. The Administrative Agent and
Collateral Agent and any such respective sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Affiliates.
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Affiliates of each Administrative Agent and Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of Administrative Agent and Collateral Agent.

 

SECTION 10.06 Successor Administrative Agent and/or Collateral Agent. The
Administrative Agent and/or Collateral Agent may resign as such at any time upon
at least 30 days’ prior notice to the Lenders, the Issuing Bank and Borrowers.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with Borrowers, to appoint a successor

 

111



--------------------------------------------------------------------------------

from among the Lenders. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and/or Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent and/or
Collateral Agent, as applicable may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent and/or Collateral Agent, as
applicable, which successor shall be a commercial banking institution organized
under the laws of the United States (or any state thereof) or a United States
branch or agency of a commercial banking institution, and having combined
capital and surplus of at least $250.0 million; provided, however, that if such
retiring Administrative Agent and/or Collateral Agent, as applicable is unable
to find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Administrative Agent’s and/or Collateral Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent and/or Collateral Agent, as applicable
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as applicable.

 

Upon the acceptance of its appointment as Administrative Agent and/or Collateral
Agent, as applicable, hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and/or Collateral Agent, as applicable, and the
retiring Administrative Agent and/or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrowers to a successor Administrative Agent and/or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the Administrative
Agent’s and/or Collateral Agent’s resignation hereunder, the provisions of this
Article X and Section 11.03 shall continue in effect for the benefit of such
retiring Administrative Agent and/or Collateral Agent, as applicable, its
respective sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent and/or Collateral Agent, as applicable.

 

SECTION 10.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agents or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.08 No Other Administrative Agent or Collateral Agent. The Lenders
identified in this Agreement, the Syndication Agent and the Documentation Agent
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders. Without
limiting the foregoing, neither the Syndication Agent nor the Documentation
Agent shall have or be deemed to have a fiduciary relationship with any Lender.
Each Lender hereby makes the same acknowledgments with respect to the
Syndication Agent and the Documentation Agent as it makes with respect to the
Administrative Agent or Collateral Agent or any other Lender in this Article X.
Notwithstanding the foregoing, the

 

112



--------------------------------------------------------------------------------

parties hereto acknowledge that the Documentation Agent and the Syndication
Agent hold such titles in name only, and that such titles confer no additional
rights or obligations relative to those conferred on any Lender hereunder.

 

SECTION 10.09 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrowers or
the Guarantors and without limiting the obligation of the Borrowers or the
Guarantors to do so), ratably according to their respective outstanding Loans
and Commitments in effect on the date on which indemnification is sought under
this Section 10.09 (or, if indemnification is sought after the date upon which
all Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such outstanding Loans and Commitments as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 10.09 shall survive the
payment of the Loans and all other amounts payable hereunder.

 

SECTION 10.10 Additional Loans. Administrative Agent shall not make (and shall
prohibit the Issuing Bank and Swingline Lender, as applicable, from making) any
Revolving Loans or provide any Letters of Credit to Borrowers on behalf of
Lenders intentionally and with actual knowledge that such Revolving Loans,
Swingline Loans, or Letters of Credit would cause the aggregate amount of the
Revolving Exposure to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Administrative Agent may make (or cause to be made)
such additional Revolving Loans or Swingline Loans or provide such additional
Letters of Credit on behalf of Lenders, intentionally and with actual knowledge
that such Loans or Letters of Credit will cause the total outstanding Revolving
Exposure to exceed the Borrowing Base, as Administrative Agent may deem
necessary or advisable in its discretion, provided, that: (a) the total
principal amount of the additional Revolving Loans, Swingline Loans, or
additional Letters of Credit to Borrowers which Administrative Agent may make or
provide (or cause to be made or provided) after obtaining such actual knowledge
that the Revolving Exposure equals or exceeds the Borrowing Base shall not
exceed the amount equal to $10.0 million outstanding at any time and shall not
cause the aggregate Revolving Exposure to exceed the Revolving Commitments of
all of the Lenders or the Revolving Exposure of a Lender to exceed such Lender’s
Revolving Commitment and (b) without the consent of all Lenders, Administrative
Agent shall not make any such additional Revolving Loans, Swingline Loans, or
Letters of Credit more than sixty (60) days from the date of the first such
additional Revolving Loans, Swingline Loans, or Letters of Credit. Each Lender
shall be obligated to pay Administrative Agent the amount of its Pro Rata
Percentage of any such additional Revolving Loans, Swingline Loans, or Letters
of Credit provided that Administrative Agent is acting in accordance with the
terms of this Section 10.10.

 

113



--------------------------------------------------------------------------------

SECTION 10.11 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name, address and tax
identification number of each Borrower and other information regarding Borrowers
that will allow such Lender or the Administrative Agent, as applicable, to
identify Borrowers in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective as to the Lenders
and the Administrative Agent.

 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to any Loan Party, to Borrowers at:

 

BearingPoint, Inc.

757 Third Avenue

New York, NY 10017

Attention: Patrick Kinzler

Telecopy No.: (212) 954-4386

 

with a copy to:

 

BearingPoint, Inc.

1676 International Drive

McLean, VA 22102

Attention: David Schwiesow

Telecopy No.: (703) 747-8075

 

(b) if to the Administrative Agent, to it at:

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Maria Pina

Telecopy No.: (203) 719-4176

 

114



--------------------------------------------------------------------------------

with a copy to:

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: William D. Brewer

Telecopy No.: (212) 294-4700

 

(c) if to the Collateral Agent, to it at:

 

General Electric Capital Corporation

299 Park Avenue, 3rd Floor

New York, NY 10171

Attention: BearingPoint Account Manager

Telecopy No.: (646) 428-7094

 

with a copy to:

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, CT 06856

Attention: Corporate Counsel - Commercial Finance

Telecopy No.: (203) 956-4001

 

with a copy to the Administrative Agent as set forth in Section 11.01(b) above

 

(d) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01 and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.

 

SECTION 11.02 Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan

 

115



--------------------------------------------------------------------------------

Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders;
provided, that, no such amendment, waiver or consent shall, unless in writing
and signed by Supermajority Lenders increase any of the advance rates set forth
in the definition of “Borrowing Base”; provided, further, that no such
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders do any of the following (i) increase the dollar amount of the Commitment
of any Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than to waive default
interest under Section 2.06(c) to the extent a waiver of the underlying default
giving rise to such default interest does not require a vote of all Lenders), or
reduce or forgive any Fees payable hereunder, (iii) postpone the maturity of any
Loan, or the required date of reimbursement of any LC Disbursement, or any date
for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment or postpone the scheduled date of expiration of any
Letter of Credit beyond the Revolving Maturity Date, (iv) change Section 2.13(b)
or (c) in a manner that would alter the pro rata sharing of payments or set-offs
required thereby, (v) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section 11.02) specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vi) release any
Subsidiary Guarantor from its Guarantee (except as provided herein with respect
to Subsidiaries that may be sold, liquidated or dissolved), or limit its
liability in respect of such Guarantee, (vii) change the order of application of
proceeds set forth in Section 9.02 or (viii) release all or substantially all of
the Collateral from the Liens of the Security Documents or alter the relative
priorities of the Obligations entitled to the Liens of the Security Documents
(except in connection with securing additional Obligations equally and ratably
with the other Obligations); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender without
the prior written consent of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be. Notwithstanding the
foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by Borrowers, the Required Lenders and the Administrative
Agent (and, if their rights or obligations are affected thereby, the Collateral
Agent, the Issuing Bank and the Swingline Lender) if (x) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment

 

116



--------------------------------------------------------------------------------

and (y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of and interest accrued on
each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.

 

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement that requires unanimous approval of all
Lenders as contemplated by Section 11.02(b) (other than clause (iii) of such
Section), the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
Borrowers shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Persons pursuant to Section 2.15 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided, however, that Borrowers shall not
have the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to paragraph (iii) of Section 11.02(b); provided further that each
replaced Lender receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

 

SECTION 11.03 Expenses; Indemnity. (a) Borrowers agree to pay all reasonable
out-of-pocket expenses (including but not limited to expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses) incurred by the Administrative Agent, the Collateral Agent,
the Swingline Lender and the Issuing Bank in connection with the syndication of
the credit facilities provided for herein and the preparation, execution and
delivery, and administration of this Agreement and the other Loan Documents, or
in connection with any amendments, modifications, enforcement costs, work-out
costs, documentary taxes or waivers of the provisions hereof or thereof (whether
or not the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Administrative Agent, the Collateral Agent or any Lender in
connection with the work-out, enforcement or protection of its rights in
connection with this Agreement (including pursuant to Section 5.14 of this
Agreement) and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent, and, in connection with
any such enforcement or protection, or work-out, the fees, charges and
disbursements of any other counsel for the Agents or any Lender.

 

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing Persons and each of their respective directors, officers, trustees,
employees and agents (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, all reasonable out-of-pocket costs
and any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges, expenses and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the Transactions, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, or (iii) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, under or
from any Property owned, leased or operated by any Company, or any Environmental
Claim related in any way to any Company; provided that such indemnity shall not,
as to any Indemnitee, be available to the

 

117



--------------------------------------------------------------------------------

extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Person (or any of its Affiliates) shall be responsible or
liable to another Person or any of its Subsidiaries, Affiliates or stockholders
or any other person or entity for any indirect, punitive or consequential
damages which may be alleged as a result of this Agreement or the transactions
contemplated hereby.

 

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender. All amounts due under this
Section 11.03 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

(d) To the extent that Borrowers fail to pay any amount required to be paid by
it to the Agents, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section 11.03, each Lender severally agrees to pay to the
Agents, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure and
unused Commitments at the time.

 

SECTION 11.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that Borrowers and
the Guarantors may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower or any Guarantor without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Affiliates of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more banks, insurance companies, investment
companies or funds or other institutions (other than any Borrower or any
Affiliate or Subsidiary thereof) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
to a Lender, an Affiliate of a Lender or a Lender Affiliate, Borrowers (except
(A) after the occurrence and during the continuation of a Default or Event of
Default or (B) prior to the completion of the primary syndication (as determined
by the Lead Arranger) of

 

118



--------------------------------------------------------------------------------

the Commitments and the Loans by the Lead Arranger) and the Administrative Agent
(and, in the case of an assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
the Issuing Bank and the Swingline Lender) must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or a Lender Affiliate, any assignment made in connection with the
primary syndication of the Commitment and Loans by the Lead Arranger or an
assignment of the entire remaining amount of the assigning Lender’s Commitments
or Loans, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than in the case of Revolving Commitments and Revolving Loans, $5.0
million unless each of Borrowers and the Administrative Agent otherwise consent,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (iii) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further that
any consent of Borrowers otherwise required under this paragraph shall not be
required if a Default or an Event of Default has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section 11.04, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrowers to such assignee under Section 2.11, 2.12 or 2.14 shall
be limited to the amount, if any, that would have been payable thereunder by
Borrowers in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 11.04.

 

(c) The Administrative Agent, acting for this purpose as an agent of Borrowers,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers, the Issuing Bank, the Swingline Lender
and any Lender (with respect to its own interest only), at any reasonable time
and from time to time upon reasonable prior notice.

 

119



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by paragraph
(b) of this Section 11.04, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of Borrowers, the Administrative Agent,
the Issuing Bank or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrowers, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 11.02(b) that affects such Participant. Subject to
paragraph (f) of this Section 11.04, Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.11, 2.12 and 2.14 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13(c) as though it were a Lender. Each Lender shall, acting for this
purpose as an agent of the Borrowers, maintain at one of its offices a register
for the recordation of the names and addresses of its Participants, and the
amount and terms of its participations, provided that no Lender shall be
required to disclose or share the information contained in such register with
the Borrowers or any other party, except as required by applicable law.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.11, 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrowers (which consent shall not be unreasonably withheld or
delayed). A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 2.14(e) as though it were a Lender.

 

120



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that the
documentation governing or evidencing such collateral assignment or pledge shall
provide that any foreclosure or similar action by such trustee or representative
shall be subject to the provisions of this Section 11.04 concerning assignments
and shall not be effective to transfer any rights under this Agreement or in any
Loan, Note or other instrument evidencing its rights as a Lender under this
Agreement unless the requirements of Section 11.04 concerning assignments are
fully satisfied.

 

SECTION 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.11, 2.12, 2.14 and 11.03 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

121



--------------------------------------------------------------------------------

SECTION 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates are hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, but excluding trust accounts) at any time held and other obligations
at any time owing by such Lender or Affiliate to or for the credit or the
account of any Borrower against any of and all the obligations of Borrowers now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

 

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its Property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 11.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

122



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.

 

SECTION 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ or its Lender Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof), (b) to the extent
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of Borrowers or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 11.12 or
(ii) becomes available to the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
any Borrower or any Subsidiary, which source is not in breach of any
confidentiality or similar agreement between it and any Borrower or any
Subsidiary. For the purposes of this Section 11.12, “Information” means all
information received from any Borrower or any Subsidiary relating to any
Borrower or any Subsidiary or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary;
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered

 

123



--------------------------------------------------------------------------------

to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything to the contrary set forth herein or in any other written or oral
understanding or agreement to which the parties hereto are parties or by which
they are bound, the parties acknowledge and agree that (i) any obligations of
confidentiality contained herein and therein do not apply and have not applied
from the commencement of discussions between the parties to the tax treatment
and tax structure of the Transactions (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transactions and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure, all within the meaning
of Treasury Regulation Section 1.6011-4; provided, however, that each party
recognizes that the privilege each has to maintain, in its sole discretion, the
confidentiality of a communication relating to the Transaction, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Code, is
not intended to be affected by the foregoing.

 

SECTION 11.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 11.14 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrowers and the
Administrative Agent.

 

[Signature Pages Follow]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BEARINGPOINT, INC.

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer

BEARINGPOINT, LLC

By: BEARINGPOINT, INC., as managing member

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC.

BEARINGPOINT INTERNATIONAL I, INC.

BEARINGPOINT USA, INC.

METRIUS, INC.

OAD ACQUISITION CORP.

OAD GROUP, INC.

PEATMARWICK, INC.

SOFTLINE ACQUISITION CORP.

SOFTLINE CONSULTING & INTEGRATORS, INC.

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer

BEARINGPOINT ENTERPRISE HOLDINGS, LLC

BEARINGPOINT ISRAEL, LLC

BEARINGPOINT RUSSIA, LLC

BEARINGPOINT SOUTH PACIFIC, LLC

BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT

    SERVICES, LLC

i2 MID ATLANTIC LLC

i2 NORTHWEST LLC

PELOTON HOLDINGS, L.L.C.

By: BEARINGPOINT, LLC, as managing member

By: BEARINGPOINT, INC., as managing member

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

BEARINGPOINT BG, LLC

By: BEARINGPOINT GLOBAL OPERATIONS,

INC., as managing member

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer

BEARINGPOINT PUERTO RICO, LLC

By: BEARINGPOINT AMERICAS, INC., as

managing member

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer

BEARINGPOINT GUAM L.L.C.

By:

 

/s/ Patrick H. Kinzler

--------------------------------------------------------------------------------

Name:

 

Patrick H. Kinzler

Title:

 

Treasurer



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Issuing Bank

and Administrative Agent

By:

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:

 

Wilfred V. Saint

Title:

 

Director, Banking Products

Services, US

By:

 

/s/ Sailoz Sikka

--------------------------------------------------------------------------------

Name:

 

Sailoz Sikka

Title:

 

Associate Director Banking Products

Services, US

UBS LOAN FINANCE LLC, as Swingline Lender

By:

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

Name:

 

Wilfred V. Saint

Title:

 

Director, Banking Products

Services, US

By:

 

/s/ Sailoz Sikka

--------------------------------------------------------------------------------

Name:

 

Sailoz Sikka

Title:

 

Associate Director Banking Products

Services, US



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as Syndication Agent and

Collateral Agent

By:  

/s/ Christopher Cox

--------------------------------------------------------------------------------

Name:   Christopher Cox Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC, as

Documentation Agent

By:  

/s/ Sanat Amladi

--------------------------------------------------------------------------------

Name:   Sanat Amladi Title:   V.P.



--------------------------------------------------------------------------------

Annex I

 

Applicable Margin

 

          Revolving Loans


--------------------------------------------------------------------------------

 

Pricing Tier

--------------------------------------------------------------------------------

  

Borrowing Availability

--------------------------------------------------------------------------------

   ABR


--------------------------------------------------------------------------------

    Eurodollar


--------------------------------------------------------------------------------

 

Level I

   > $100 million    0.25 %   1.25 %

Level II

   > $75 million, but < $100 million    0.50 %   1.50 %

Level III

   > $50 million, but < $75 million    0.75 %   1.75 %

Level IV

   > $25 million, but < $50 million    1.00 %   2.00 %

Level V

   < $25 million    1.25 %   2.25 %

 

Notwithstanding the foregoing, the Applicable Margin shall be set at Level IV
until December 31, 2005. Beginning January 1, 2006 and each day thereafter, the
Applicable Margin shall be determined in accordance with the foregoing table
based on Borrowing Availability on such day. Each change in the Applicable
Margin resulting from a change in Borrowing Availability shall be effective with
respect to all Loans and Letters of Credit outstanding on and after the date of
such change in Borrowing Availability until the date immediately preceding the
next date of any change in Borrowing Availability that results in another change
in the Applicable Margin. In addition, solely for purposes of determining the
Applicable Margin under the foregoing table, from and after such time as
BearingPoint shall have made the Satisfactory Public Filings and Borrowers shall
have Satisfactory Collateral Systems, Borrowing Availability shall include any
Suppressed Availability at the time of determination; provided, however, that,
solely for purposes of the foregoing provision, the Administrative Agent may, in
its discretion, determine that the Satisfactory Public Filings have been made if
satisfactory filings for the periods ended December 31, 2004, March 31, 2005 and
June 30, 2005 are all made prior to the date on which the filing for the period
ended September 30, 2005 is due.



--------------------------------------------------------------------------------

EXHIBIT A-1

 

[Form of]

 

ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE QUESTIONNAIRE — BEARINGPOINT, INC.

 

                                                                               
                                        
                                        
                                                          Lending Institution:
                                        
                                        
                                        
                                                           
Name for Signature Pages:                                         
                                        
                                        
                                                       

        Will sign Credit Agreement:   ¨

        Will come via Assignment:     ¨    Number of Days post-closing:
                                                             

Name for Signature Blocks:                                         
                                        
                                        
                                                          Name for Publicity:  
                                                                               
                                        
                                                          Address:  
                                                                               
                                        
                                                          Main Telephone:  
                                                                             
Telex No./Answer back:                                         
                                                                             
                                        
                                        
                                        
                                                         
                                                                               
                                        
                                        
                                                          CONTACT-Credit   Name:
                                         
                                        
                                                                             
Address:                                          
                                        
                                                                               
                                         
                                        
                                                                             
Telephone:                                          
                                        
                                                                             
Fax:                                          
                                        
                                                                         
CONTACT-Operations   Name:                                          
                                        
                                                                             
Address:                                          
                                        
                                                                               
                                         
                                        
                                                                             
Telephone:                                          
                                        
                                                                             
Fax:                                          
                                        
                                                                         
PAYMENT INSTRUCTIONS Bank Name:                                         
                                        
                                        
                                                          ABA/Routing No.:  
                                                                               
                                        
                                                          Account Name:  
                                                                               
                                        
                                                          Account No.:  
                                                                               
                                        
                                                          For further credit:  
                                                                               
                                        
                                                          Account No.:  
                                                                               
                                        
                                                          Attention:  
                                                                               
                                        
                                                          Reference:  
                                                                               
                                        
                                                         

 

A-1-1



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, ADMINISTRATIVE DETAILS

 

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Main Telephone:

  

Account Administrator

Attn:

Tel:

Fax:

  

Secondary Contact

Attn:

Tel:

Fax:

     Wire Instructions:    The Agent’s wire instructions will be disclosed at
the time of closing.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

 

[Form of]

 

COMPLIANCE CERTIFICATE

 

I, [            ], the Financial Officer of BEARINGPOINT, INC. and BEARINGPOINT,
LLC (in such capacity and not in my individual capacity), hereby certify that,
with respect to that certain Credit Agreement dated as of July 19, 2005 (as it
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among BearingPoint, Inc. and BearingPoint, LLC
(“Borrowers”), and the Guarantors party thereto, the Lenders party thereto, UBS
Securities LLC, as Lead Arranger, General Electric Capital Corporation, as
syndication agent and collateral agent, UBS AG, Stamford Branch, as
Administrative Agent and Issuing Bank and UBS Loan Finance LLC as Swingline
Lender:

 

a. Attached hereto as Schedule 1 are reasonably detailed calculations1
demonstrating compliance by Borrowers with Section 6.08 of the Credit Agreement.
Borrowers are in compliance with such Section as of the date hereof. [At all
times during the relevant Test Period: (i) that the Borrowing Base was less than
$120 million, Borrowing Availability was greater than $15.0 million, (ii) that
the Borrowing Base was greater than or equal to $120 million and less than $130
million, Borrowing Availability was greater than $20.0 million and (iii) that
the Borrowing Base was greater than or equal to $130 million, Borrowing
Availability was greater than $25.0 million. Therefore, the covenants set forth
in Sections 6.08(b) and (c) are not required to be tested for the relevant Test
Period.]

 

b. [Attached hereto as Schedule 2 is the report of [accounting firm.]]2

 

c. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.3

 

--------------------------------------------------------------------------------

1 To accompany annual, quarterly and monthly financial statements only for those
financial covenants that are required to be tested for the relevant Test Period,
which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, a breakdown of the
components of such calculations.

2 To accompany annual financial statements only. The report must certify that
such financial statements were prepared in accordance with GAAP.

3 If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto.

 

A-2-1



--------------------------------------------------------------------------------

Dated this [    ] day of [            ], 20[    ].

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:         Title:         BEARINGPOINT, LLC     By: BEARINGPOINT, INC.,    
as managing member     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

A-2-2



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

 

[Form of]

 

LC REQUEST [AMENDMENT]

 

Dated (4)

 

UBS AG, Stamford Branch, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders under the Credit Agreement (as amended,
modified or supplemented from time to time, the “Credit Agreement”), dated as of
July 19, 2005, among BearingPoint, Inc. and BearingPoint, LLC (“Borrowers”), and
the Guarantors party thereto, the Lenders party thereto, UBS Securities LLC, as
Lead Arranger, General Electric Capital Corporation as syndication agent and
collateral agent and UBS AG, Stamford Branch, as Administrative Agent and
Issuing Bank and UBS Loan Finance LLC as Swingline Lender.

 

                                                     

                                                     

Attention:                                    

 

Ladies and Gentlemen:

 

We hereby request that UBS AG, Stamford Branch, as Issuing Bank under the Credit
Agreement, [issue] [amend] [renew] [extend] [a] [an existing] [Standby]
[Commercial] Letter of Credit for the account of the undersigned(5) on (6) (the
“Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate stated
amount of (7). [Such Letter of Credit was originally issued on [date].] The
requested Letter of Credit [shall be] [is] denominated in Dollars.

 

For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.

 

--------------------------------------------------------------------------------

4 Date of LC Request.

5 Note that if the LC Request is for the account of a Subsidiary, Borrowers
shall be co-applicants, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account or in favor of any Subsidiary.

6 Date of Issuance [Amendment] [Renewal] [Extension] which shall be at least
three Business Days after the date of this LC Request, if this LC Request is
delivered to the Issuing Bank by 11:00 a.m., New York City time (or such shorter
period as is acceptable to the Issuing Bank).

7 Aggregate initial stated amount of Letter of Credit.

 

A-3-1



--------------------------------------------------------------------------------

The beneficiary of the requested Letter of Credit [will be] [is] (8), and such
Letter of Credit [will be] [is] in support of (9) and [will have] [has] a stated
expiration date of (10). [Describe the nature of the amendment, renewal or
extension.]

 

We hereby certify that:

 

(1) Each Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and, as of today and at the time of and
immediately after giving effect to the [issuance] [amendment] [renewal]
[extension] of the Letter of Credit requested herein, no Default has or will
have occurred and be continuing.

 

(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

(3) No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued, is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
LC Request, the Credit Agreement or the making of Loans thereunder.

 

(4) After giving effect to the request herein, the LC Exposure will not exceed
the LC Commitment, the total Revolving Exposures will not exceed the total
Revolving Commitments.

 

--------------------------------------------------------------------------------

8 Insert name and address of beneficiary.

9 Insert description of the obligation to which it relates in the case of
Standby Letters of Credit and a description of the commercial transaction which
is being supported in the case of Commercial Letters of Credit.

10 Insert last date upon which drafts may be presented which may not be later
than (i) in the case of a Standby Letter of Credit, (x) the date which is one
year after the date of the issuance of such Standby Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (ii) in the case of
a Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date.

 

A-3-2



--------------------------------------------------------------------------------

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

[                                         ] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A-3-3



--------------------------------------------------------------------------------

EXHIBIT A-4

 

[Form of]

 

LENDER ADDENDUM

 

Reference is made to the Credit Agreement dated as of July 19, 2005, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BearingPoint, Inc. and BearingPoint, LLC (
“Borrowers”), the Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS Securities LLC, as lead arranger (in such capacity,
“Arranger”), General Electric Capital Corporation, as syndication agent and
collateral agent, UBS AG, Stamford Branch, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and UBS Loan Finance LLC as
Swingline Lender.

 

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 11.14 of the Credit Agreement, the undersigned hereby
becomes a Revolving Lender thereunder having the Commitment[s] set forth in
Schedule 1 hereto, effective as of the Closing Date.

 

THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

A-4-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this      day of             , 200    .

 

 

--------------------------------------------------------------------------------

as a Revolving Lender [Please type legal name of Lender above] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [If second signature is necessary:] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A-4-2



--------------------------------------------------------------------------------

Accepted and agreed: BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

UBS AG, Stamford Branch, as

Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A-4-3



--------------------------------------------------------------------------------

Schedule 1

 

COMMITMENTS AND NOTICE ADDRESS

 

1.      Name of [Revolving] Lender:                                          
              Notice Address:                                                   
                                                                   
                                                     Attention:   
                                                     Telephone:   
                                                     Facsimile:   
                                              2.      Revolving Commitment:   
                                             

 

A-4-4



--------------------------------------------------------------------------------

EXHIBIT B

 

[Form of]

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.      Assignor:                                          
                         2.      Assignee:   
                                                                            [and
is an Affiliate of [identify Lender]11] 3.      Borrowers:    BearingPoint, Inc.
and BearingPoint, LLC

--------------------------------------------------------------------------------

11 Select as applicable.

 

B-1



--------------------------------------------------------------------------------

4. Administrative Agent: UBS AG, Stamford Branch, as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Credit Agreement dated as of July 19, 2005, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BearingPoint, Inc. and BearingPoint, LLC
(“Borrowers”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS Securities LLC, as lead arranger (in such capacity,
“Arranger”), UBS AG, Stamford Branch, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, UBS Loan Finance LLC as Swingline
Lender and General Electric Capital Corporation, as collateral agent
(“Collateral Agent”).

 

6. Assigned Interest:

 

Facility Assigned

--------------------------------------------------------------------------------

   Aggregate Amount of
Commitment/Loans
for all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment/
Loans Assigned


--------------------------------------------------------------------------------

  

Percentage Assigned
of

Commitment/Loans12

--------------------------------------------------------------------------------

Revolving Loans

   $      $      %

 

[Page break]

 

--------------------------------------------------------------------------------

12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]13

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

--------------------------------------------------------------------------------

Title:     ASSIGNEE [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:    

 

Consented to and Accepted:

 

BEARINGPOINT, INC.14

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

--------------------------------------------------------------------------------

13 This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.

14 To be completed to the extent consent is required under Section 11.04(b).

 

B-3



--------------------------------------------------------------------------------

UBS AG, Stamford Branch,

as Administrative Agent, Issuing Bank and Swingline Lender

 

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

B-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrowers, any of its Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by
Borrowers, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A-1 to the Credit Agreement, (vi) the Administrative Agent
has received a processing and recordation fee of $3,500 as of the Effective Date
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to Section 2.14 of
the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

 

B-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

 

[Form of]

 

BORROWING REQUEST

 

UBS AG, Stamford Branch,

    as Administrative Agent for

the Lenders referred to below,

677 Washington Boulevard

Stamford, Connecticut 06901

 

Attention:                                 

 

Re: BearingPoint, Inc.

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of July 19, 2005, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BearingPoint, Inc. and BearingPoint, LLC
(“Borrowers”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS Securities LLC, as lead arranger, UBS AG, Stamford
Branch, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders, UBS Loan Finance LLC as Swingline Lender and General Electric
Capital Corporation, as syndication agent and collateral agent (“Collateral
Agent”). Borrowers hereby give you notice pursuant to Section 2.03 of the Credit
Agreement that they request a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)     Class of Borrowing

  

[Revolving Borrowing]

[Swingline Loan]

    

(B)      Principal amount of

                Borrowing15 in Dollars

                                                                         

(C)      Date of Borrowing

                (which is a Business Day)

                                                                         

(D)     Type of Borrowing

   [ABR] [Eurodollar]16     

--------------------------------------------------------------------------------

15 ABR Loans must be in an amount that is at least $5,000,000 and integral
multiples of $1,000,000 in excess thereof. Eurodollar Loans must be in an amount
that is at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

16 Shall be ABR for Swingline Loans.

 

C-1



--------------------------------------------------------------------------------

(E)      Interest Period and the last day
thereof17                                                         

(F)      Funds are requested to be disbursed to Borrower’s account with:
                                         

 

Borrowers hereby represent and warrant that the conditions to lending specified
in Sections 4.02(b), (c), (d) and (e) of the Credit Agreement are satisfied as
of the date hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

17 Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

 

C-2



--------------------------------------------------------------------------------

Borrowers have caused this Borrowing Request to be executed and delivered by
their duly authorized representative as of the date first written above.

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

 

[Form of]

 

INTEREST ELECTION REQUEST

 

UBS AG, Stamford Branch,

    as Administrative Agent for

the Lenders referred to below,

677 Washington Boulevard

Stamford, Connecticut 06901

 

Attention:                                 

 

Re: BearingPoint, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement dated as of July 19, 2005, (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among BearingPoint, Inc. and BearingPoint, LLC (“Borrowers”), the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, UBS Securities LLC, as lead arranger, UBS AG, Stamford Branch, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
UBS Loan Finance LLC as Swingline Lender and General Electric Capital
Corporation, as collateral agent (“Collateral Agent”).

 

Borrowers hereby request that on [            ]18 (the “Interest Election
Date”),

 

1. $[            ] of the presently outstanding principal amount of the Loans
originally made on [            ],

 

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

 

--------------------------------------------------------------------------------

18 Shall be a Business Day that is (a) the date hereof in the case of a
conversion into ABR Loans to the extent this Interest Election Request is
delivered to the Administrative Agent prior to 11:00 a.m., New York City time on
the date hereof, otherwise the Business Day following the date of delivery
hereof and (b) three Business Days following the date hereof in the case of a
conversion into/continuation of Eurodollar Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 11:00 a.m.,
New York City time on the date hereof, otherwise the fourth Business Day
following the date of delivery hereof, in each case,

 

D-1



--------------------------------------------------------------------------------

3. be [converted into] [continued as],

 

4. [Eurodollar Loans having an Interest Period of [one/two/three/six months]
[ABR Loans].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);

 

(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

 

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

Borrowers have caused this Interest Election Request to be executed and
delivered by their duly authorized representative as of the date first written
above.

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

 

[Form of]

 

JOINDER AGREEMENT

 

Reference is made to the Credit Agreement, dated as of July 19, 2005, (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BearingPoint, Inc. and BearingPoint, LLC
(“Borrowers”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS Securities LLC, as lead arranger, UBS AG, Stamford
Branch, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders, UBS Loan Finance LLC as Swingline Lender and General Electric
Capital Corporation, as collateral agent (“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Guarantors have entered into the Credit Agreement and the
Security Agreement in order to induce the Lenders to make the Loans and the
Issuing Bank to issue Letters of Credit to or for the benefit of Borrowers;

 

WHEREAS, pursuant to Section 5.10(b) of the Credit Agreement, certain
Subsidiaries that were not in existence on the date of the Credit Agreement are
required to become Loan Parties under the Credit Agreement by executing a
Joinder Agreement. The undersigned Subsidiary (the “New Loan Party”) is
executing this joinder agreement (“Joinder Agreement”) to the Credit Agreement
in order to induce the Lenders to make additional Revolving Loans and the
Issuing Bank to issue Letters of Credit and as consideration for the Loans
previously made and Letters of Credit previously issued.

 

NOW, THEREFORE, the Administrative Agent and the New Loan Party hereby agree as
follows:

 

(a) Joinder. In accordance with Section 5.10(b) of the Credit Agreement, the New
Loan Party by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.

 

(b) Representations and Warranties. The New Loan Party hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder (as modified by the supplements
to the schedules attached hereto) are true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date hereof. Each reference to a Guarantor from and
after the date hereof in the Credit Agreement shall be deemed to include the New
Loan Party from and after the date hereof. The New Loan Party hereby attaches
supplements to each of the schedules to the Credit Agreement applicable to it.

 

E-1



--------------------------------------------------------------------------------

(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

 

(e) No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

 

(f) Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.

 

(g) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

NEW LOAN PARTY By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address for Notices: UBS AG, Stamford Branch, as
    Administrative Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

E-3



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F-1

 

[Form of]

 

REVOLVING NOTE

 

$                       New York, New York     [Date]

 

FOR VALUE RECEIVED, the undersigned, (“Borrowers”), hereby promise to pay to the
order of [                    ] (the “Lender”) on the Revolving Maturity Date
(as defined in the Credit Agreement referred to below), in lawful money of the
United States and in immediately available funds, the principal amount of the
lesser of (a)                      DOLLARS ($                    ) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrowers further
agree to pay interest in like money at such office specified in Section 2.13 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.06
of such Credit Agreement.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
July 19, 2005, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among BearingPoint, Inc. and
BearingPoint, LLC (“Borrowers”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS Securities LLC, as lead
arranger, UBS AG, Stamford Branch, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, UBS Loan Finance LLC as Swingline
Lender and General Electric Capital Corporation, as collateral agent
(“Collateral Agent”), is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature

 

F-1-1



--------------------------------------------------------------------------------

and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Note in respect thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Page Follows]

 

F-1-2



--------------------------------------------------------------------------------

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

F-1-3



--------------------------------------------------------------------------------

EXHIBIT F-2

 

[Form of]

 

SWINGLINE NOTE

 

$                       New York, New York     [Date]

 

FOR VALUE RECEIVED, the undersigned, (“Borrowers”), hereby promise to pay to the
order of UBS Loan Finance LLC (the “Lender”) on the Revolving Maturity Date (as
defined in the Credit Agreement referred to below), in lawful money of the
United States and in immediately available funds, the principal amount of the
lesser of (a)                      ($                    ) and (b) the aggregate
unpaid principal amount of all Swingline Loans made by Lender to the undersigned
pursuant to Section 2.16 of the Credit Agreement referred to below. Borrowers
further agree to pay interest on the unpaid principal amount hereof in like
money at such office specified in Section 2.16 of the Credit Agreement from time
to time from the date hereof at the rates and on the dates specified in
Section 2.06 of the Credit Agreement.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrowers hereunder or under the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
July 19, 2005, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among BearingPoint, Inc. and
BearingPoint, LLC (“Borrowers”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, UBS Securities LLC, as lead
arranger, UBS AG, Stamford Branch, as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders, UBS Loan Finance LLC as Swingline
Lender and General Electric Capital Corporation, as collateral agent
(“Collateral Agent”) is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

F-2-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable
as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Page Follows]

 

F-2-2



--------------------------------------------------------------------------------

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC By: BEARINGPOINT, INC., as managing
member By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

F-2-3



--------------------------------------------------------------------------------

EXHIBIT G-1

 

EXHIBIT G-1

TO CREDIT AGREEMENT

 

Form Of

 

PERFECTION CERTIFICATE

 

Reference is hereby made to (i) that certain Security Agreement dated as of
July 19, 2005 (as amended, restated and modified from time to time, the
“Security Agreement”), made by BEARINGPOINT, INC., a Delaware corporation and
BEARINGPOINT, LLC, a Delaware limited liability company (“Borrowers”), THE
GUARANTORS PARTY THERETO (the “Guarantors”) (Borrowers, together with the
Guarantors, in such capacities and together with any successors in such
capacities, the “Loan Parties,” and each, a “Loan Party”), in favor of UBS AG,
STAMFORD BRANCH as administrative agent (in such capacity, the “Administrative
Agent”), and (ii) that certain Credit Agreement dated as of July 19, 2005 (as
amended, restated and modified from time to time, the “Credit Agreement”) among
the Loan Parties, certain other parties thereto and the Administrative Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

This Perfection Certificate is being delivered to the Administrative Agent on
this 19th day of July 2005. The undersigned hereby certify to the Administrative
Agent as of the date hereof as follows:

 

(A) Names. (a) The exact legal name of each Loan Party, as such name appears in
its respective certificate of incorporation, memorandum or articles of
association or any other organizational document, is set forth in Schedule 1(a).
Each Loan Party is (i) the type of entity disclosed next to its name in Schedule
1(a), (ii) incorporated, formed or organized under the laws of the jurisdiction
disclosed next to its name in Schedule 1(a) and (iii) a registered organization
in such jurisdiction except to the extent disclosed in Schedule 1(a). Also set
forth in Schedule 1(a) is the organizational identification number, if any, of
each Loan Party that is a registered organization and the Federal Employer
Identification Number of each Loan Party.



--------------------------------------------------------------------------------

(i) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Loan Party has had since June 30, 2000, together with the date of the
relevant change.

 

(ii) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Loan Party, or any other business or
organization to which such Loan Party became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, since June 30, 2000.

 

(B) Current Locations. (a) The chief executive office of each Loan Party is
located at the address set forth in Schedule 2(a) hereto.

 

(i) Set forth in Schedule 2(b) are all locations where each Loan Party maintains
any books or records relating to any Collateral.

 

(ii) Set forth in Schedule 2(c) hereto are all other places of business of each
Loan Party at which Collateral is maintained.

 

(iii) Set forth in Schedule 2(d) hereto are all other locations not identified
above where each Loan Party maintains any Collateral, other than Collateral
located at a client’s site in the ordinary course of business.

 

(iv) Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than any Loan Party, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment with a value individually or in the
aggregate in excess of $250,000.

 

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 3 attached hereto all of the Collateral
has been originated by a Loan Party in the ordinary course of business or
consists of goods which have been acquired by any Loan Party in the ordinary
course of business from a person in the business of selling goods of that kind.

 

4. File Search Reports. Attached hereto as Schedule 4(a) is a true and accurate
summary of file search reports from each jurisdiction identified in Section 1(a)
with respect to each legal name set forth in Section 1. Attached hereto as
Schedule 4(b) is a true copy of each financing statement and judgment and tax
liens, bankruptcy and pending lawsuits, and other filings identified in such
file search reports.

 

5. Filings. The financing statements, attached as Schedule 5, relating to the
Security Agreement Collateral are in the appropriate forms (including the
indications of the collateral covered thereby) for filing in the filing offices
in the jurisdictions identified in Schedule 6 hereof.

 

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 and (ii) the appropriate intellectual property filing offices for the
filings described in Schedule 13(a) and 13(b) and (iii)

 

-5-



--------------------------------------------------------------------------------

any other filings or registrations required in any jurisdiction to create,
preserve, protect and perfect the security interests in the Pledged Collateral
(as defined in the Security Agreement) granted to the Administrative Agent
pursuant to the Security Agreement. Except as set forth on Schedule 6, no other
actions, filings or registrations are required in any jurisdiction to create,
preserve, protect and perfect the security interests in the Pledged Collateral
granted to the Administrative Agent pursuant to the Security Agreement.

 

7. Real Property. No Loan Party owns any Real Property. Attached hereto as
Schedule 7 is a list of all real property leased by each Loan Party.

 

8. Termination Statements. Attached hereto as Schedule 8 are the duly authorized
termination statements, or their equivalents or authorizations to register their
equivalents, in non-U.S. jurisdictions, if any, in the appropriate form for
filing in the applicable jurisdiction identified therein to terminate the
financing statements described in Section 4 other than those that relate to
Permitted Liens.

 

9. [Reserved].

 

10. Stock Ownership and other Equity Interests. Attached hereto as Schedule 10
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Loan Party and each of their respective Subsidiaries, the
record and, if different, the beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Schedule 10 also
lists, with respect to each Loan Party, the number of shares owned by such owner
and its percentage ownership, and the numbers of any certificate representing
such stock, partnership interests, membership interests or other equity
interests. Also set forth on Schedule 10 is each equity investment of each Loan
Party and each of their respective Subsidiaries that represents 50% or less of
the equity of the entity in which such investment was made.

 

11. Instruments and Chattel Paper. Attached hereto as Schedule 11 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness for any amount
individually or in the aggregate in excess of $250,000 held by the Loan Parties
as of the date hereof, including all intercompany notes between Loan Parties or
any Loan Party and any of their respective Subsidiaries.

 

12. Advances. Attached hereto as Schedule 12 is (a) a true and correct list of
all advances made by any Loan Party to any Loan Party as of the date hereof,
which advances will be on and after the date hereof evidenced by one or more
intercompany notes pledged to the Administrative Agent under the Security
Agreement and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to any Loan Party as of the date hereof.

 

13. Intellectual Property. Attached hereto as Schedule 13(a) is a schedule
setting forth all issued Patents and registered Trademarks and applications
therefor (each as defined in the Security Agreement) with respect to Patents and
Trademarks of each Loan Party, including, if applicable, the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Patent and Trademark with respect to Patents
and Trademarks of each Loan Party. Attached hereto as Schedule 13(b) is a
schedule setting forth all registered Copyrights and applications therefor (each
as defined in the Security Agreement) with respect to Copyrights of each Loan
Party, including, if applicable, the name of the registered owner and the
registration number, or their equivalents in non-U.S. jurisdictions, if any, of
each such Copyright with respect to Copyrights owned by each Loan Party.

 

-6-



--------------------------------------------------------------------------------

14. Commercial Tort Claims. Attached hereto as Schedule 14 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by any of the Loan Parties having a value individually or in the aggregate in
excess of $500,000, including a brief description thereof.

 

15. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 15 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Loan Party, including the name of each institution
where each such account is held, the name and account number of each such
account and the name of each entity that holds each account.

 

16. Letter-of-Credit Rights. Attached hereto as Schedule 16 is a true and
correct list of all Letters of Credit issued in favor of any Loan Party, as
beneficiary thereunder, in an amount individually or in the aggregate in excess
of $100,000.

 

[The Remainder of this Page has been intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate as of the date of delivery set forth above.

 

BEARINGPOINT, INC., on behalf of itself and

each of the other Loan Parties

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name


--------------------------------------------------------------------------------

  Type of
Entity


--------------------------------------------------------------------------------

  State of Formation


--------------------------------------------------------------------------------

  Registered
Organization
(Yes/No)


--------------------------------------------------------------------------------

  Organizational
Number19


--------------------------------------------------------------------------------

  Federal Taxpayer
Identification
Number


--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

19 If none, so state.

 

-9-



--------------------------------------------------------------------------------

Schedule 1(b)

 

Prior Organizational Names

 

Loan Party


--------------------------------------------------------------------------------

  Prior Name


--------------------------------------------------------------------------------

  Date of
Change


--------------------------------------------------------------------------------

 

G-1-1



--------------------------------------------------------------------------------

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan Party


--------------------------------------------------------------------------------

  Other Name


--------------------------------------------------------------------------------

 

G-1-2



--------------------------------------------------------------------------------

Schedule 2(a)

 

Chief Executive Offices

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-1-3



--------------------------------------------------------------------------------

Schedule 2(b)

 

Location of Books

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-1-4



--------------------------------------------------------------------------------

Schedule 2(c)

 

Other Places of Business

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-1-5



--------------------------------------------------------------------------------

Schedule 2(d)

 

Additional Locations of Collateral

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-1-6



--------------------------------------------------------------------------------

Schedule 2(e)

 

Locations of Collateral in Possession of

Persons Other Than Company or Any Subsidiary

 

Loan Party


--------------------------------------------------------------------------------

  Name of Entity in
Possession of
Collateral/Capacity of
such Entity


--------------------------------------------------------------------------------

  Address/Location of
Collateral


--------------------------------------------------------------------------------

 

G-1-7



--------------------------------------------------------------------------------

Schedule (3)

 

Transactions Other Than in the Ordinary Course of Business

 

G-1-8



--------------------------------------------------------------------------------

Schedule 4(a)

 

File Search Reports

 

G-1-9



--------------------------------------------------------------------------------

Schedule 4(b)

 

Copies of Reported Financing Statements

 

G-1-10



--------------------------------------------------------------------------------

Schedule 5

 

Copy of Financing Statements To Be Filed

 

G-1-11



--------------------------------------------------------------------------------

Schedule 6

 

Filings/Filing Offices

 

Loan Party


--------------------------------------------------------------------------------

  Type of Filing


--------------------------------------------------------------------------------

  Jurisdiction and Filing Office


--------------------------------------------------------------------------------

 

G-1-12



--------------------------------------------------------------------------------

Schedule 7

 

Real Property

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

  Owned or
Leased


--------------------------------------------------------------------------------

  Landlord/Owner if Leased


--------------------------------------------------------------------------------

 

G-1-13



--------------------------------------------------------------------------------

Schedule 8

 

Termination Statements

 

G-1-14



--------------------------------------------------------------------------------

Schedule 9

 

Changes from Circumstances Described in Perfection Certificate

 

G-1-15



--------------------------------------------------------------------------------

Schedule 10

 

Stock Ownership and other Equity Interests

 

Issuer


--------------------------------------------------------------------------------

 

Record Owner

(Beneficial Owner, if
different)

--------------------------------------------------------------------------------

  Certificate
No.


--------------------------------------------------------------------------------

  No. of
Shares or
Interests


--------------------------------------------------------------------------------

  Percentage
Ownership


--------------------------------------------------------------------------------

 

G-1-16



--------------------------------------------------------------------------------

Schedule 11

 

Instruments and Chattel Paper

 

1. Promissory Notes and Instruments:

 

Noteholder


--------------------------------------------------------------------------------

  Obligor


--------------------------------------------------------------------------------

  Principal
Amount


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

  Maturity
Date


--------------------------------------------------------------------------------

 

 

2. Chattel Paper:

 

G-1-17



--------------------------------------------------------------------------------

Schedule 12

 

Advances

 

Loan Parties

(Advanced to/Advanced by)

--------------------------------------------------------------------------------

  Amount of Advances


--------------------------------------------------------------------------------

 

G-1-18



--------------------------------------------------------------------------------

Schedule 13(a)

 

Patents and Trademarks

 

Trademarks:

 

Trademark


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

Patents:             Patent


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

 

G-1-19



--------------------------------------------------------------------------------

Schedule 13(b)

 

Copyrights

 

Copyright


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

 

G-1-20



--------------------------------------------------------------------------------

Schedule 14

 

Commercial Tort Claims

 

G-1-21



--------------------------------------------------------------------------------

Schedule 15

 

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Loan Party


--------------------------------------------------------------------------------

  Type of Account


--------------------------------------------------------------------------------

  Bank or
Intermediary


--------------------------------------------------------------------------------

  Account No.


--------------------------------------------------------------------------------

 

G-1-22



--------------------------------------------------------------------------------

Schedule 16

 

Letter of Credit Rights

 

G-1-23



--------------------------------------------------------------------------------

EXHIBIT G-2

 

EXHIBIT G-2

TO CREDIT AGREEMENT

 

Form of

 

PERFECTION CERTIFICATE SUPPLEMENT

 

This Perfection Certificate Supplement, dated as of                          
200    , is delivered pursuant to (i) that certain Security Agreement dated as
of July 19, 2005 (as amended, restated and modified from time to time, the
“Security Agreement”), made by BEARINGPOINT, INC., a Delaware corporation and
BEARINGPOINT, LLC, a Delaware limited liability company (“Borrowers”), THE
GUARANTORS PARTY THERETO (the “Guarantors”) (Borrowers, together with the
Guarantors, in such capacities and together with any successors in such
capacities, the “Loan Parties,” and each, a “Loan Party”), in favor of UBS AG,
STAMFORD BRANCH as administrative agent (in such capacity, the “Administrative
Agent”), and (ii) that certain Credit Agreement dated as of July 19, 2005 (as
amended, restated and modified from time to time, the “Credit Agreement”) among
the Loan Parties, certain other parties thereto and Administrative Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

The undersigned hereby certify to the Administrative Agent that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate delivered on the Closing Date [as supplemented on
                    ,      200    ] (the “Prior Perfection Certificate”) [other
than as follows].

 

(C) Names. Except as listed on Schedule 1(a) through (c) attached hereto and
made a part hereof:

 

(a) The exact legal name of each Loan Party, as such name appears in its
respective certificate of incorporation, memorandum or articles of association
or any other organizational document, is set forth in Schedule 1(a) to the Prior
Perfection Certificate. Each Loan Party is (i) the type of entity disclosed next
to its name in Schedule 1(a) to the Prior Perfection Certificate,
(ii) incorporated, formed or organized under the laws of the jurisdiction
disclosed next to its name in Schedule 1(a) to the Prior Perfection Certificate
and (iii) a registered organization in such jurisdiction except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate. Also set forth
in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Loan Party that is a registered
organization and the Federal Employer Identification Number (or the equivalent
federal taxpayer identification number, if any, for the Canadian Loan Parties)
of each Loan Party.

 

(b) Set forth in Schedule 1(b) to the Prior Perfection Certificate is any other
corporate or organizational names each Loan Party has had during the past 5
years, together with the date of the relevant change.



--------------------------------------------------------------------------------

(c) Set forth in Schedule 1(c) to the Prior Perfection Certificate is a list of
all other names (including trade names or similar appellations) used by each
Loan Party, or any other business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise during the past 5 years.

 

(D) Current Locations. Except as listed on Schedule 2(a) through (e), attached
hereto and made a part hereof:

 

(a) The chief executive office of each Loan Party is located at the address set
forth in Schedule 2(a) to the Prior Perfection Certificate.

 

(b) Set forth in Schedule 2(b) to the Prior Perfection Certificate are all
locations where each Loan Party maintains any books or records relating to any
Collateral.

 

(c) Set forth in Schedule 2(c) to the Prior Perfection Certificate are all other
places of business of each Loan Party at which Collateral is maintained.

 

(d) Set forth in Schedule 2(d) to the Prior Perfection Certificate are all other
locations not identified above where each Loan Party maintains any Collateral,
other than Collateral located at a client’s site in the ordinary course of
business.

 

(e) Set forth in Schedule 2(e) to the Prior Perfection Certificate are the names
and addresses of all persons or entities other than any Loan Party, such as
lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment with a value
individually or in the aggregate in excess of $250,000.

 

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 3 to the Prior Perfection Certificate,
and except for purchases, acquisitions and other transactions since the Closing
Date conducted in compliance with the terms and conditions of the Credit
Agreement set forth on Schedule 3 attached hereto and made a part hereof, all of
the Collateral has been originated by a Loan Party in the ordinary course of
business or consists of goods which have been acquired by any Loan Party in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

4. [Reserved].

 

5. Filings. Except as attached as Schedule 5 hereto, the financing statements,
attached as Schedule 5 to the Prior Perfection Certificate, relating to the
Security Agreement Collateral are in the appropriate forms (including the
indications of the collateral covered thereby) for filing in the filing offices
in the jurisdictions identified in Section 6 hereof.

 

6. Schedule of Filings. Except as listed on Schedule 6 attached hereto and made
a part hereof, Schedule 6 to the Prior Perfection Certificate is a schedule of
(i) the appropriate filing offices for the financing statements described in
Section 5 hereof attached hereto and (ii) the appropriate intellectual property
filing offices for the filings described in Section 13 hereof and (iii) any
other filings or registrations required in any jurisdiction to create, preserve,
protect and

 

-25-



--------------------------------------------------------------------------------

perfect the security interests in the Pledged Collateral (as defined in the
Security Agreement) granted to the Administrative Agent pursuant to the Security
Agreement. Except as set forth on Schedule 6 attached hereto and made a part
hereof or on Schedule 6 to the Prior Perfection Certificate, no other actions,
filings or registrations are or will be required in any jurisdiction to create,
preserve, protect and perfect the security interests in the Pledged Collateral
granted to the Administrative Agent pursuant to the Security Agreement for the
entire 12-month period following the date of this Perfection Certificate
Supplement.

 

7. Real Property. Except as listed on Schedule 7 attached hereto and made a part
hereof, Schedule 7 to the Prior Perfection Certificate is a list of all real
property owned or leased by each Loan Party.

 

8. [Reserved].

 

9. [Reserved].

 

10. Stock Ownership and other Equity Interests. Except as listed on Schedule 10
attached hereto and made a part hereof, Schedule 10 to the Prior Perfection
Certificate is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest of each Loan Party and each of their respective Subsidiaries,
the record and, if different, the beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Except as listed on
Schedule 10 attached hereto and made a part hereof, Schedule 10 to the Prior
Perfection Certificate also lists, with respect to each Loan Party, the number
of shares owned by such owner and its percentage ownership, and the numbers of
any certificate representing such stock, partnership interests, membership
interests or other equity interests. In addition, except as listed on Schedule
10 attached hereto and made a part hereof, Schedule 10 to the Prior Perfection
Certificate lists each equity investment of each Loan Party and each of their
respective Subsidiaries that represents 50% or less of the equity of the entity
in which such investment was made.

 

11. Instruments and Chattel Paper. Except as listed on Schedule 11 attached
hereto and made a part hereof, Schedule 11 to the Prior Perfection Certificate
is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness for any
amount individually or in the aggregate in excess of $250,000 held by the Loan
Parties as of the date hereof, including all intercompany notes between Loan
Parties or any Loan Party and any of their respective Subsidiaries.

 

12. [Reserved.]

 

13. Intellectual Property. Except as listed on Schedule 13(a) attached hereto
and made a part hereof, Schedule 13(a) to the Prior Perfection Certificate is a
schedule setting forth all issued Patents and registered Trademarks and
applications therefor (each as defined in the Security Agreement) with respect
to Patents and Trademarks of each Loan Party, including, if applicable, the name
of the registered owner and the registration number, or their equivalents in
non-U.S. jurisdictions, if any, of each such Patent and Trademark with respect
to Patents and Trademarks of each Loan Party. Except as listed on Schedule 13(b)
attached hereto and made a part hereof, Schedule 13(b) to the Prior Perfection
Certificate is a schedule setting forth all registered Copyrights and
applications therefor (each as defined in the Security Agreement) with respect
to Copyrights of each Loan Party, including, if applicable, the name of the
registered owner and the registration number, or their equivalents in non-U.S.
jurisdictions, if any, of each such Copyright with respect to Copyrights owned
by each Loan Party.

 

-26-



--------------------------------------------------------------------------------

14. Commercial Tort Claims. Except as listed on Schedule 14 attached hereto and
made a part hereof, Schedule 14 to the Prior Perfection Certificate is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by any of the Loan Parties, having a value individually or in
the aggregate in excess of $100,000, including a brief description thereof.

 

15. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 15 attached hereto and made a part hereof, Schedule 15 to the
Prior Perfection Certificate is a true and complete list of all Deposit
Accounts, Securities Accounts and Commodity Accounts (each as defined in the
Security Agreement) maintained by each Loan Party, including the name of each
institution where each such account is held, the name and account number of each
such account and the name of each entity that holds each account.

 

16. Letter-of-Credit Rights. Except as listed on Schedule 16 attached hereto and
made a part hereof, Schedule 16 to the Prior Perfection Certificate is a true
and correct list of all Letters of Credit issued in favor of any Loan Party, as
beneficiary thereunder, in an amount individually or in the aggregate in excess
of $100,000.

 

[The Remainder of this Page has been intentionally left blank]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate Supplement as of the date of delivery set forth above.

 

BEARINGPOINT, INC., on behalf of itself and

each of the other Loan Parties

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name


--------------------------------------------------------------------------------

  Type of
Entity


--------------------------------------------------------------------------------

  State of Formation


--------------------------------------------------------------------------------

  Registered
Organization
(Yes/No)


--------------------------------------------------------------------------------

  Organizational
Number20


--------------------------------------------------------------------------------

  Federal Taxpayer
Identification
Number


--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

20 If none, so state.

 

-29-



--------------------------------------------------------------------------------

Schedule 1(b)

 

Prior Organizational Names

 

Loan Party


--------------------------------------------------------------------------------

  Prior Name


--------------------------------------------------------------------------------

  Date of
Change


--------------------------------------------------------------------------------

 

G-2-1



--------------------------------------------------------------------------------

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan Party


--------------------------------------------------------------------------------

  Other Name


--------------------------------------------------------------------------------

 

G-2-2



--------------------------------------------------------------------------------

Schedule 2(a)

 

Chief Executive Offices

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-2-3



--------------------------------------------------------------------------------

Schedule 2(b)

 

Location of Books

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-2-4



--------------------------------------------------------------------------------

Schedule 2(c)

 

Other Places of Business

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-2-5



--------------------------------------------------------------------------------

Schedule 2(d)

 

Additional Locations of Collateral

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

 

G-2-6



--------------------------------------------------------------------------------

Schedule 2(e)

 

Locations of Collateral in Possession of

Persons Other Than Company or Any Subsidiary

 

Loan Party


--------------------------------------------------------------------------------

  Name of Entity in
Possession of
Collateral/Capacity of
such Entity


--------------------------------------------------------------------------------

  Address/Location of
Collateral


--------------------------------------------------------------------------------

 

G-2-7



--------------------------------------------------------------------------------

Schedule (3)

 

Transactions Other Than in the Ordinary Course of Business

 

G-2-8



--------------------------------------------------------------------------------

Schedule 5

 

Copy of Financing Statements

 

G-2-9



--------------------------------------------------------------------------------

Schedule 6

 

Filings/Filing Offices

 

Loan Party


--------------------------------------------------------------------------------

  Type of Filing


--------------------------------------------------------------------------------

  Jurisdiction and Filing Office


--------------------------------------------------------------------------------

 

G-2-10



--------------------------------------------------------------------------------

Schedule 7

 

Real Property

 

Loan Party


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

  Owned or
Leased


--------------------------------------------------------------------------------

  Landlord/Owner if Leased


--------------------------------------------------------------------------------

 

G-2-11



--------------------------------------------------------------------------------

Schedule 9

 

Changes from Circumstances Described in Perfection Certificate

 

G-2-12



--------------------------------------------------------------------------------

Schedule 10

 

Stock Ownership and other Equity Interests

 

Issuer


--------------------------------------------------------------------------------

 

Record Owner

(Beneficial Owner, if
different)

--------------------------------------------------------------------------------

  Certificate
No.


--------------------------------------------------------------------------------

  No. of
Shares or
Interests


--------------------------------------------------------------------------------

  Percentage
Ownership


--------------------------------------------------------------------------------

 

G-2-13



--------------------------------------------------------------------------------

Schedule 11

 

Instruments and Chattel Paper

 

1. Promissory Notes and Instruments:

 

Noteholder


--------------------------------------------------------------------------------

  Obligor


--------------------------------------------------------------------------------

  Principal
Amount


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

  Maturity
Date


--------------------------------------------------------------------------------

 

 

2. Chattel Paper:

 

G-2-14



--------------------------------------------------------------------------------

Schedule 13(a)

 

Patents and Trademarks

 

Trademarks:

 

Trademark


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

Patents:             Patent


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

 

G-2-15



--------------------------------------------------------------------------------

Schedule 13(b)

 

Copyrights

 

Copyright


--------------------------------------------------------------------------------

  Registration or
Application No.


--------------------------------------------------------------------------------

  Record Owner


--------------------------------------------------------------------------------

  Date of
Issuance


--------------------------------------------------------------------------------

 

G-2-16



--------------------------------------------------------------------------------

Schedule 14

 

Commercial Tort Claims

 

G-2-17



--------------------------------------------------------------------------------

Schedule 15

 

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Loan Party


--------------------------------------------------------------------------------

  Type of Account


--------------------------------------------------------------------------------

  Bank or
Intermediary


--------------------------------------------------------------------------------

  Account No.


--------------------------------------------------------------------------------

 

G-2-18



--------------------------------------------------------------------------------

Schedule 16

 

Letter of Credit Rights

 

G-2-19



--------------------------------------------------------------------------------

EXHIBIT H

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

 

By

 

BEARINGPOINT, INC. and BEARINGPOINT, LLC,

 

as Borrowers

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

UBS AG, STAMFORD BRANCH,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated as of July 19, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page


--------------------------------------------------------------------------------

    PREAMBLE    1 R E C I T A L S:    1 A G R E E M E N T:    2 ARTICLE I.
DEFINITIONS AND INTERPRETATION    2         Section 1.1   Definitions.    2    
    Section 1.2   Interpretation    9         Section 1.3   Resolution of
Drafting Ambiguities    10         Section 1.4   Perfection Certificate    10
ARTICLE II. grant of security and secured obligations    10         Section 2.1
  Pledge    10         Section 2.2   Secured Obligations    11         Section
2.3   Security Interest    11 ARTICLE III. Perfection; Supplements; Further
Assurances; Use of Pledged Collateral    12         Section 3.1   Delivery of
Certificated Securities Collateral    12         Section 3.2   Perfection of
Uncertificated Securities Collateral    12         Section 3.3   Financing
Statements and Other Filings; Maintenance of Perfected Security Interest    13  
      Section 3.4   Other Actions    13         Section 3.5   Joinder of
Additional Pledgors    17         Section 3.6   Supplements; Further Assurances
   17 ARTICLE IV. representations, warranties and covenants    18        
Section 4.1   Title    18         Section 4.2   Limitation on Liens; Defense of
Claims; Transferability of Pledged Collateral    18         Section 4.3   Chief
Executive Office; Change of Name; Jurisdiction of Organization    18        
Section 4.4   Location of Collateral; Books and Records    19         Section
4.5   [Reserved]    19         Section 4.6   Corporate Names; Prior Transactions
   19         Section 4.7   Due Authorization and Issuance    19         Section
4.8   No Claims    19         Section 4.9   No Conflicts, Consents, etc.    20  
      Section 4.10   Pledged Collateral    20         Section 4.11   Insurance
   20         Section 4.12   Payment of Taxes; Compliance with Laws; Contested
Liens; Claims    20         Section 4.13   Access to Pledged Collateral, Books
and Records; Other Information    21         Section 4.14   Third Party Consents
Relating to Intellectual Property Collateral    21 ARTICLE V. certain Provisions
Concerning Securities Collateral    21         Section 5.1   Pledge of
Additional Securities Collateral    21         Section 5.2   Voting Rights;
Distributions; etc.    21

 

i



--------------------------------------------------------------------------------

        Section 5.3   Operative Agreements    22         Section 5.4   Defaults,
etc    23         Section 5.5   Certain Agreements of Pledgors As Issuers and
Holders of Equity Interests.    23 ARTICLE VI. CERTAIN Provisions Concerning
Intellectual Property Collateral    23         Section 6.1   Grant of License   
23         Section 6.2   Registrations    24         Section 6.3   No Violations
or Proceedings    24         Section 6.4   Protection of Administrative Agent’s
Security    24         Section 6.5   After-Acquired Property    24        
Section 6.6   Modifications    25         Section 6.7   Litigation    25 ARTICLE
VII. CERTAIN PROVISIONS CONCERNING ACCOUNTS    25         Section 7.1   Special
Representations and Warranties    25         Section 7.2   Maintenance of
Records    25         Section 7.3   Legend    26         Section 7.4  
Modification of Terms, etc    26         Section 7.5   Collection    26 ARTICLE
VIII. Transfers and Other Liens    27         Section 8.1   Transfers of and
other Liens on Pledged Collateral    27 ARTICLE IX. REMEDIES    27        
Section 9.1   Remedies    27         Section 9.2   Notice of Sale    29        
Section 9.3   Waiver of Notice and Claims    29         Section 9.4   Certain
Sales of Pledged Collateral.    29         Section 9.5   No Waiver; Cumulative
Remedies.    30         Section 9.6   Certain Additional Actions Regarding
Intellectual Property    31 ARTICLE X. PROCEEDS OF CASUALTY EVENTS AND
COLLATERAL DISPOSITIONS/Application of Proceeds    31         Section 10.1  
Proceeds of Casualty Events and Collateral Dispositions    31         Section
10.2   Application of Proceeds    31 ARTICLE XI. miscellaneous    31        
Section 11.1   Concerning Administrative Agent.    31         Section 11.2  
Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact    32         Section 11.3   Expenses.    33         Section
11.4   Continuing Security Interest; Assignment    34         Section 11.5  
Termination; Release    34         Section 11.6   Modification in Writing    34
        Section 11.7   Notices    34         Section 11.8   GOVERNING LAW    35
        Section 11.9   CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF
JURY TRIAL    35         Section 11.10   Severability of Provisions    35      
  Section 11.11   Execution in Counterparts    35         Section 11.12  
Business Days    35         Section 11.13   Waiver of Stay    36

 

ii



--------------------------------------------------------------------------------

        Section 11.14   No Credit for Payment of Taxes or Imposition    36      
  Section 11.15   No Claims Against Administrative Agent    36        
Section 11.16   No Release    36         Section 11.17   Obligations Absolute   
36

 

    EXHIBIT 1    Form of Issuers Acknowledgment     EXHIBIT 2    Form of
Securities Pledge Amendment     EXHIBIT 3    Form of Joinder Agreement    
EXHIBIT 4    Form of Securities Account Control Agreement     EXHIBIT 5-A   
Form of Deposit Account Control Agreement - Springing Dominion     EXHIBIT 5-B
   Form of Deposit Account Control Agreement - Full Dominion

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of July 19, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, the “Agreement”) made by BearingPoint, Inc. and BearingPoint,
LLC (the “Borrowers”) and THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
(the “Guarantors”) ANY ADDITIONAL BORROWERS OR GUARANTORS FROM TIME TO TIME
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Pledgors,”),
as pledgors, assignors and debtors (the Borrowers, together with the Guarantors
and the Additional Pledgors, in such capacities and together with any successors
in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor of UBS AG,
STAMFORD BRANCH, in its capacity as administrative agent pursuant to the Credit
Agreement (as hereinafter defined), as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Administrative Agent”).

 

R E C I T A L S:

 

A. The Borrowers, the Administrative Agent, General Electric Capital
Corporation, as Syndication Agent, and Collateral Agent, UBS Securities, LLC, as
Lead Arranger, UBS AG, Stamford Branch, as Issuing Bank and as Swingline Lender
and the lending institutions listed therein (together with the Administrative
Agent in its capacity as a lender, the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of July 19, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B. Each Guarantor has, pursuant to the Credit Agreement, among other things,
unconditionally guaranteed the obligations of the Borrowers under the Credit
Agreement and the other Loan Documents (as hereinafter defined).

 

C. The Borrowers and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

 

D. It is contemplated that one or more of the Pledgors may enter (or may have
entered) into one or more Lender Hedging Agreements with one or more of the
Lenders or their respective Affiliates.

 

E. Each Pledgor is or, as to Pledged Collateral (as hereinafter defined)
acquired by such Pledgor after the date hereof will be, the legal and/or
beneficial owner of the Pledged Collateral pledged by it hereunder.

 

F. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Obligations.

 

G. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement and a condition to any Lender issuing Letters of Credit
under the Credit Agreement or entering into any Lender Hedging Agreement that
each Pledgor execute and deliver the applicable Loan Documents, including this
Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 

2. DEFINITIONS AND INTERPRETATION

 

(a) Definitions.

 

(A) Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC.

 

(B) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

 

(C) The following terms shall have the following meanings:

 

“Additional Pledged Interests” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional membership,
partnership or other equity interests of whatever class of any issuer of Initial
Pledged Interests or any interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests in
each issuer or under the Operative Agreement of any such issuer, and the
certificates, instruments and agreements representing such membership,
partnership or other interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such
membership, partnership or other equity interests from time to time acquired by
such Pledgor in any manner and (ii) to the extent required to be pledged by the
terms of the Credit Agreement, including, without limitation, Section 5.10 of
the Credit Agreement, all membership, partnership or other equity interests, as
applicable, of each limited liability company, partnership or other entity
(other than a corporation) hereafter acquired or formed by such Pledgor and all
options, warrants, rights, agreements, additional membership, partnership or
other equity interests of whatever class of such limited liability company,
partnership or other entity together with all rights, privileges, authority and
powers of such Pledgor relating to such interests or under the Operative
Agreement of any such issuer, and the certificates, instruments and agreements
representing such membership, partnership or other equity interests and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such membership, partnership or other interests, from
time to time acquired by such Pledgor in any manner provided, however, that to
the extent applicable, Additional Pledged Interests shall not include any
interest possessing more than 65% of the voting power of control of all classes
of interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to any Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this Agreement to the extent that such pledge
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, to the extent such pledge
would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

 

2



--------------------------------------------------------------------------------

“Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional shares of
capital stock of whatever class of any issuer of the Initial Pledged Shares or
any other equity interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests
issued by any such issuer under the Operative Agreement of any such issuer, and
the certificates, instruments and agreements representing such interests and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such interests, from time to time acquired by such
Pledgor in any manner and (ii) to the extent required to be pledged by the terms
of the Credit Agreement, including, without limitation, Section 5.10 of the
Credit Agreement, all the issued and outstanding shares of capital stock of each
corporation hereafter acquired or formed by such Pledgor and all options,
warrants, rights, agreements or additional shares of capital stock of whatever
class of such corporation together with all rights, privileges, authority and
powers of such Pledgor relating to such shares or under the Operative Agreement
of such corporation and the certificates, instruments and agreements
representing such shares and any and all interest of such Pledgor in the entries
on the books of any financial intermediary pertaining to such shares, from time
to time acquired by such Pledgor in any manner provided, however, that to the
extent applicable, Additional Pledged Shares shall not include any interest
possessing more than 65% of the voting power of control of all classes of
interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to any Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this Agreement to the extent that such pledge
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, to the extent such pledge
would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

 

“Additional Pledgors” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agreement” shall have the meaning assigned to such in the Preamble hereof.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Pledged Collateral.

 

“Collateral Account” shall mean a collateral account or sub-account established
and maintained by the Administrative Agent (or a Lender that agrees to be an
administrative sub-agent for the Administrative Agent) in its name as
Administrative Agent for the Secured Parties in accordance with the provisions
of Section 9.01 of the Credit Agreement and all funds from time to time on
deposit in the Collateral Account including, without limitation, all Cash
Equivalents and all certificates and instruments from time to time representing
or evidencing such investments; all

 

3



--------------------------------------------------------------------------------

notes, certificates of deposit, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of any Pledgor in substitution for, or in addition to, any or all of
the Pledged Collateral; and all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the items constituting Pledged
Collateral.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

 

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreements and the Securities Account Control Agreements.

 

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, including, without limitation, the copyrights, registrations and
applications listed in Schedule 13(b) annexed to the Perfection Certificate,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5-A or Exhibit 5-B.

 

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC held by Pledgor
and located in the United States other than Excluded Accounts and in any event
shall include, without limitation, the LC Collateral Account and all accounts
and sub-accounts relating to any of the foregoing accounts and (ii) all cash,
funds, checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Pledged Notes.

 

4



--------------------------------------------------------------------------------

“Excluded Accounts” shall mean, (i) the Deposit Accounts listed on Schedule
2.04(f) to the Credit Agreement, (ii) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrowers to be paid to the Internal Revenue Service or state or local
government agencies within the following month with respect to employees of any
of the Loan Parties and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties and (iii) all segregated
Deposit Accounts constituting (and the balance of which consists solely of funds
set aside in connection with) payroll accounts and trust or other fiduciary
accounts or (iv) accounts containing balances of less than $300,000.

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include, without limitation, (i) all of such Pledgor’s
rights, title and interest in, to and under all insurance policies and
Contracts, (ii) all know-how and warranties relating to any of the Pledged
Collateral, (iii) any and all other rights, claims, choses-in-action and causes
of action of such Pledgor against any other Person and the benefits of any and
all collateral or other security given by any other Person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral, (v) all lists, books, records, correspondence,
ledgers, print-outs, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral, including, without limitation, all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any Person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Pledgor pertaining to operations now or hereafter conducted by such Pledgor or
any of the Pledged Collateral including, without limitation, building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims to the extent
the foregoing relate to any Pledged Collateral and claims for tax or other
refunds against any Governmental Authority relating to any Pledged Collateral.

 

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Pledgor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Pledgor’s business.

 

5



--------------------------------------------------------------------------------

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

“Indemnitees” shall have the meaning assigned to such term in Section 11.3(a)
hereof.

 

“Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other equity interests (other than in a corporation),
as applicable, of each issuer owned by such Pledgor as described in Schedule 10
annexed to the Perfection Certificate, together with all rights, privileges,
authority and powers of such Pledgor in and to each such issuer or under the
Operative Agreement of each such issuer, and the certificates, instruments and
agreements representing such membership, partnership or other interests and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such membership, partnership or other interests;
provided, however, that to the extent applicable, Initial Pledged Interests
shall not include any interest not required to be pledged pursuant to
Section 5.10 of the Credit Agreement or any interest possessing more than 65% of
the voting power of control of all classes of interests entitled to vote of any
foreign Subsidiary which is a first-tier controlled foreign corporation (as
defined in Section 957(a) of the Code) to the extent such pledge would result in
an adverse tax consequence to any Pledgor and, in any event, shall not include
the interests of any Subsidiary otherwise required to be pledged pursuant to
this Agreement to the extent that such pledge would constitute an investment of
earnings in United States property under Section 956 (or a successor provision)
of the Code, to the extent such pledge would trigger a material increase in the
gross income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code.

 

“Initial Pledged Shares” shall mean, collectively, with respect to each Pledgor,
the issued and outstanding shares of capital stock of each issuer owned by such
Pledgor as described in Schedule 10 annexed to the Perfection Certificate
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests in each such issuer or under the Operative Agreement
of each such issuer, and the certificates, instruments and agreements
representing such shares of capital stock and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
the Initial Pledged Shares; provided, however, that to the extent applicable,
Initial Pledged Shares shall not include any interest not required to be pledged
pursuant to Section 5.10 of the Credit Agreement or any interest possessing more
than 65% of the voting power of control of all classes of interests entitled to
vote of any foreign Subsidiary which is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) to the extent such pledge
would result in an adverse tax consequence to any Pledgor and, in any event,
shall not include the interests of any Subsidiary otherwise required to be
pledged pursuant to this Agreement to the extent that such pledge would
constitute an investment of earnings in United States property under Section 956
(or a successor provision) of the Code, to the extent such pledge would trigger
a material increase in the gross income of a United States shareholder of such
Subsidiary pursuant to Section 951 (or a successor provision) of the Code.

 

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the UCC and shall
include, without limitation, all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill.

 

6



--------------------------------------------------------------------------------

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 annexed to the Perfection Certificate and each
intercompany note hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account, excluding, however, the Securities Collateral.

 

“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit 3.

 

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

 

“Licenses” shall mean, collectively, with respect to each Pledgor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Patent, Trademark or Copyright or any other patent, trademark or
copyright, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, including, without
limitation, the license and distribution agreements listed in Schedule 13(a) and
13(b) annexed to the Perfection Certificate, together with any and all
(i) renewals, extensions, supplements and continuations thereof, (ii) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto including, without limitation,
damages and payments for past, present or future infringements or violations
thereof, (iii) rights to sue for past, present and future infringements or
violations thereof and (iv) other rights to use, exploit or practice any or all
of the Patents, Trademarks or Copyrights or any other patent, trademark or
copyright.

 

“Operative Agreement” shall mean (i) in the case of any limited liability
company or partnership or other non-corporate entity, any membership or
partnership agreement or other organizational agreement or document thereof and
(ii) in the case of any corporation, any charter or certificate of incorporation
and by-laws thereof.

 

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to and all patent applications and registrations made by such
Pledgor (whether established or registered or recorded in the United States or
any other country or any political subdivision thereof), including, without
limitation, those listed in Schedule 13(a) annexed to the Perfection
Certificate, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

 

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by Borrowers on behalf of each
Pledgor in favor of the Administrative Agent for the benefit of the Secured
Parties, and each other Perfection Certificate (which shall be in form and
substance reasonably acceptable to the Administrative Agent) executed and

 

7



--------------------------------------------------------------------------------

delivered by any Additional Pledgor in favor of the Administrative Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.5 hereof, in
each case, as the same may be supplemented by each Perfection Certificate
Supplement delivered in accordance with the Credit Agreement.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Pledged Notes” shall mean, collectively, the Intercompany Notes and each
additional note or Instrument hereafter acquired by any Pledgor that is required
to be pledged hereunder and all certificates or agreements evidencing such notes
or Instruments, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof to the extent
permitted pursuant to the terms hereof.

 

“Pledged Interests” shall mean, collectively, the Initial Pledged Interests and
the Additional Pledged Interests; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest not required to be
pledged pursuant to Section 5.10 of the Credit Agreement or any interest
possessing more than 65% of the voting power or control of all classes of
interests entitled to vote of any foreign Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to the Pledgor
and, in any event, shall not include the interests of any Subsidiary otherwise
required to be pledged pursuant to this Agreement to the extent that such pledge
would constitute an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, to the extent such pledge
would trigger a material increase in the gross income of a United States
shareholder of such Subsidiary pursuant to Section 951 (or a successor
provision) of the Code.

 

“Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.

 

“Pledged Shares” shall mean, collectively, the Initial Pledged Shares and the
Additional Pledged Shares; provided, however, that Pledged Shares shall not
include shares not required to be pledged pursuant to Section 5.10 of the Credit
Agreement or shares possessing more than 65% of the voting power of all classes
of capital stock entitled to vote of any Subsidiary which is a first tier
controlled foreign corporation (as defined in Section 957(a) of the Code) to the
extent such pledge would result in an adverse tax consequence to the Pledgor
and, in any event, shall not include the shares of stock of any foreign
Subsidiary otherwise required to be pledged pursuant to this Agreement to the
extent that such pledge would constitute an investment of earnings in United
States property under Section 956 (or a successor provision) of the Code, to the
extent such pledge would trigger a material increase in the gross income of a
United States shareholder of such Subsidiary pursuant to Section 951 (or a
successor provision) of the Code.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Securities Account Control Agreement” shall mean an agreement substantially in
the form annexed hereto as Exhibit 4.

 

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Notes and the Distributions.

 

8



--------------------------------------------------------------------------------

“Successor Interests” shall mean, collectively, with respect to each Pledgor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any issuer of Pledged Interests or Pledged Shares is not the surviving entity;
provided, however, that Successor Interest shall not include shares or interests
not required to be pledged pursuant to Section 5.10 of the Credit Agreement or
shares or interests possessing more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any Subsidiary
which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) to the extent such pledge would result in an adverse
tax consequence to the Pledgor and, in any event, shall not include shares of
stock or interests of any foreign Subsidiary otherwise required to be pledged
pursuant to this Agreement to the extent that such pledge would constitute an
investment of earnings in United States property under Section 956 (or a
successor provision) of the Code, to the extent such pledge would trigger a
material increase in the gross income of a United States shareholder of such
Pledgor pursuant to Section 951 (or a successor provision) of the Code.

 

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in Schedule 13(a)
annexed to the Perfection Certificate, but excluding intent-to-use United States
trademark applications for which an amendment to allege use or statement to use
has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office,
provided that upon such filing and acceptance, such intent-to-use applications
shall be included in the definition of Trademark, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect on the date hereof in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.

 

(b) Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Agreement. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern.

 

9



--------------------------------------------------------------------------------

(c) Resolution of Drafting Ambiguities. Each Pledgor acknowledges and agrees
that it was represented by counsel in connection with the execution and delivery
hereof, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

 

(d) Perfection Certificate. The Administrative Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

3. grant of security and secured obligations

 

(a) Pledge. As collateral security for the payment and performance in full of
all the Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent for its benefit and for the benefit of the Secured Parties,
a lien on and security interest in and to all of the right, title and interest
of such Pledgor in, to and under all personal property and interests in personal
property, wherever located, whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Collateral”), including,
without limitation:

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Collateral Accounts;

 

  (vii) all Investment Property;

 

  (viii) all Intellectual Property Collateral;

 

  (ix) the Commercial Tort Claims described on Schedule 14 to the Perfection
Certificate;

 

  (x) all General Intangibles;

 

  (xi) all Deposit Accounts;

 

  (xii) all Supporting Obligations;

 

  (xiii) all books and records relating to the Pledged Collateral; and

 

  (xiv) to the extent not covered by clauses (i) through (xiii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible

 

10



--------------------------------------------------------------------------------

       and all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 

(b) Secured Obligations. Notwithstanding anything herein to the contrary
contained in Section 2.1 or anything else, in no event shall the Pledged
Collateral include, and no Pledgor shall be deemed to have granted a security
interest in, or shall the security interest granted under Section 2.1 hereof
attach to (a) in any of the outstanding capital stock of a foreign Subsidiary in
excess of 65% of the voting power of all classes of capital stock of such
foreign Subsidiary entitled to vote or that is not required to be pledged
pursuant to Section 5.10 of the Credit Agreement; (b) any intent-to-use (ITU)
United States trademark application for which an amendment to allege use or
statement of use has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. §
1051(d) respectively, or, if filed, has not been deemed in conformance with 15
U.S.C. § 1051(a), or examined and accepted, respectively by the United States
Patent and Trademark Office, in each case, only to the extent the grant of any
security interest in such intent-to-use Trademark is in violation of 15 U.S.C. §
1060 and only unless and until a “Statement of Use” or “Amendment to Allege Use”
is filed, has been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office at
which point such Trademarks shall automatically be included as Obligations. This
Agreement secures, and the Pledged Collateral is collateral security for, the
payment and performance in full when due of the Obligations or (c) any
Intellectual Property or General Intangible to which any Grantor is a party or
any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein, provided however that the Pledged Collateral shall include and such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied.

 

(c) Security Interest. (a) Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to authenticate and file
in any relevant jurisdiction any initial financing statements (including fixture
filings) and amendments thereto that contain the information required by Article
9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Pledged Collateral,
including, without limitation, (i) whether such Pledgor is an organization, the
type of organization and any organizational identification number issued to such
Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including, without
limitation, the filing of a financing statement describing the Pledged
Collateral as “all assets” or “all assets in which the Pledgor now owns or
hereafter acquires rights” or words to that effect and (iii) in the case of a
financing statement filed as a fixture filing or covering Pledged Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Pledged Collateral
relates. Each Pledgor agrees to provide all information described in the
immediately preceding sentence to the Administrative Agent promptly upon
request.

 

(B) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Pledged Collateral if filed prior to the date
hereof.

 

11



--------------------------------------------------------------------------------

(C) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office and United States
Copyright Office (or any successor office or any similar office in any other
country) or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Administrative Agent, as secured party.

 

4. Perfection; Supplements; Further Assurances; Use of Pledged Collateral

 

(a) Delivery of Certificated Securities Collateral. Each Pledgor represents and
warrants that all certificates, agreements or instruments representing or
evidencing the Securities Collateral in existence on the date hereof have been
delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
and that the Administrative Agent has a perfected first priority (subject to
Permitted Liens, if any) security interest therein. Each Pledgor hereby agrees
that all certificates, agreements or instruments representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof, shall,
within the time periods required by the Credit Agreement, be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto. All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, the
Administrative Agent shall have the right at any time to exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations.

 

(b) Perfection of Uncertificated Securities Collateral. Each Pledgor represents
and warrants that the Administrative Agent has a perfected first priority
(subject to Permitted Liens, if any) security interest in all uncertificated
Pledged Securities pledged by it hereunder that are in existence on the date
hereof and that the applicable partnership agreement, operating agreement or
other organizational documents do not require the consent of the other
shareholders, members, partners or other Person to permit the Administrative
Agent or its designee to be substituted for the applicable Pledgor as a
shareholder, member, partner or other equity owner, as applicable, thereto. Each
Pledgor hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, cause such pledge to be recorded on the
equityholder register or the books of the issuer, cause the issuer to execute
and deliver to the Administrative Agent an acknowledgment of the pledge of such
Pledged Securities substantially in the form of Exhibit 1 annexed hereto,
execute customary pledge forms or other documents necessary or appropriate to
complete the pledge and give the Administrative Agent the right to transfer such
Pledged Securities under the terms hereof and provide to the Administrative
Agent an opinion of counsel, in form and substance satisfactory to the
Administrative Agent, confirming such pledge and perfection thereof.

 

12



--------------------------------------------------------------------------------

(c) Financing Statements and Other Filings; Maintenance of Perfected Security
Interest. Each Pledgor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by each
Pledgor to the Administrative Agent (for the benefit of the Secured Parties)
pursuant to this Agreement in respect of the Pledged Collateral are listed in
Schedule 5 annexed to the Perfection Certificate. Each Pledgor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Administrative Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule 6 annexed to the Perfection Certificate and
shall be filed, registered and recorded immediately after the date thereof. Each
Pledgor agrees that at the sole cost and expense of the Pledgors, (i) such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected first priority security interest (subject to
Permitted Liens) and shall defend such security interest against the claims and
demands of all Persons, (ii) such Pledgor shall furnish to the Administrative
Agent from time to time statements and schedules further identifying and
describing the Pledged Collateral and such other reports in connection with the
Pledged Collateral as the Administrative Agent may deem reasonably necessary,
all in reasonable detail and (iii) at any time and from time to time, upon the
written request of the Administrative Agent, such Pledgor shall promptly and
duly execute and deliver, and file and have recorded, such further instruments
and documents and take such further action as the Administrative Agent may deem
reasonably necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and the rights and powers herein granted, including
the filing of any financing statements, continuation statements and other
documents (including the Agreement) under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interest created hereby and the execution and delivery of Control Agreements,
all in form reasonably satisfactory to the Administrative Agent and in such
offices (including, without limitation, the United States Patent and Trademark
Office) wherever required by law to perfect, continue and maintain a valid,
enforceable, first priority security interest in the Pledged Collateral as
provided herein (subject to Permitted Liens) and to preserve the other rights
and interests granted to the Administrative Agent hereunder, as against third
parties, with respect to the Pledged Collateral. Each Pledgor hereby authorizes
the Administrative Agent to file any such financing or continuation statement or
other document without the signature of such Pledgor where permitted by law,
including, without limitation, the filing of a financing statement describing
the Pledged Collateral as “all assets” or “all assets in which the Pledgor now
owns or hereafter acquires rights” or words to that effect.

 

(d) Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Pledged Collateral, each Pledgor
represents, warrants and agrees, in each case at such Pledgor’s own expense,
with respect to the following Pledged Collateral that:

 

(A) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
individually or in the aggregate in excess of $250,000 payable under or in
connection with any of the Pledged Collateral is evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule 11 annexed to the

 

13



--------------------------------------------------------------------------------

Perfection Certificate and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Schedule 11 annexed to the Perfection Certificate has
been properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank,
other than the Barents Group Loans. If any amount individually or in the
aggregate in excess of $250,000 payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
forthwith endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify.

 

(B) Deposit Accounts. As of the date hereof (i) it does not maintain any Deposit
Accounts other than the accounts listed in Schedule 15 annexed to the Perfection
Certificate and (ii) to the extent required by the Credit Agreement, the
Administrative Agent has a perfected first priority security interest in each
Deposit Account listed in Schedule 15 annexed to the Perfection Certificate by
Control. No Pledgor shall hereafter establish and maintain any Deposit Account
unless (1) the applicable Pledgor shall have given the Administrative Agent 30
days’ prior written notice of its intention to establish such new Deposit
Account with a Bank, (2) such Bank shall be reasonably acceptable to the
Administrative Agent and (3) to the extent required by the Credit Agreement,
such Bank and such Pledgor shall have duly executed and delivered to the
Administrative Agent a Deposit Account Control Agreement with respect to such
Deposit Account substantially in the form of Exhibit 5-A or Exhibit 5-B annexed
hereto or such other form as the Administrative Agent may agree to. No Pledgor
shall grant Control of any Deposit Account to any Person other than the
Administrative Agent. With respect to any Deposit Account for which the
applicable Deposit Account Control Agreement provides that the depository
institution may accept instructions from the applicable Pledgor unless and until
the Administrative Agent otherwise notifies the depository institution, the
Administrative Agent agrees that it shall deliver such notice only if an Event
of Default has occurred and is continuing and that it shall not give any
instructions directing the disposition of funds from time to time credited to
any such Deposit Account unless an Event of Default has occurred and is
continuing.

 

(C) Investment Property. (i) As of the date hereof (1) it has no Securities
Accounts or Commodity Accounts containing cash or securities with a value
individually or in the aggregate in excess of $250,000 other than those listed
in Schedule 15 annexed to the Perfection Certificate and the Administrative
Agent has a perfected first priority security interest in such Securities
Accounts and Commodity Accounts by Control, (2) it does not hold, own or have
any interest in any certificated securities or uncertificated securities other
than those constituting Pledged Securities and those maintained in Securities
Accounts or Commodity Accounts listed in Schedule 15 annexed to the Perfection
Certificate and (3) it has entered into a duly authorized, executed and
delivered Securities Account Control Agreement, substantially in the form of
Exhibit 4 annexed hereto or such other form as the Administrative Agent may
agree to with respect to each Securities Account listed in Schedule 15 annexed
to the Perfection Certificate, as applicable.

 

(ii) If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property with a value individually or in the
aggregate in excess of $100,000, other than any securities not required to be
pledged hereunder, such Pledgor shall (a) within the time periods required by
the Credit Agreement, endorse, assign and

 

14



--------------------------------------------------------------------------------

deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Administrative Agent or (b) deliver such
securities into a Securities Account with respect to which a Securities Account
Control Agreement is in effect in favor of the Administrative Agent. If any
securities now or hereafter acquired by any Pledgor constituting Investment
Property, other than any securities not required to be pledged hereunder, are
uncertificated and are issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall, within the time periods required by the
Credit Agreement, notify the Administrative Agent thereof and pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(a) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Pledgor or such nominee, (b) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
the Administrative Agent has Control or (c) arrange for the Administrative Agent
to become the registered owner of the securities. Pledgor shall not hereafter
establish and maintain any Securities Account or Commodity Account with a value
individually or in the aggregate in excess of $100,000 with any Securities
Intermediary or Commodity Intermediary unless (1) the applicable Pledgor shall
have given the Administrative Agent 30 days’ prior written notice of its
intention to establish such new Securities Account or Commodity Account with
such Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Administrative Agent and (3) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be. Each Pledgor shall accept any cash and
Investment Property which are proceeds of the Pledged Interests in trust for the
benefit of the Administrative Agent and, within the time periods required by the
Credit Agreement, deposit any cash or Investment Property and any new
securities, instruments, documents or other property by reason of ownership of
the Investment Property received by it into an account in which the
Administrative Agent has Control. The Administrative Agent agrees with each
Pledgor that the Administrative Agent shall not give any entitlement orders or
instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights, would occur. The provisions
of this Section 3.4(c) shall not apply to any Financial Assets credited to a
Securities Account for which the Administrative Agent is the Securities
Intermediary. No Pledgor shall grant control over any Investment Property to any
Person other than the Administrative Agent.

 

(iii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Administrative Agent, a Securities Intermediary, Commodity Intermediary,
any Pledgor or any other Person; provided, however, that nothing contained in
this Section 3.4(c) shall release or relieve any

 

15



--------------------------------------------------------------------------------

Securities Intermediary or Commodity Intermediary of its duties and obligations
to the Pledgors or any other Person under any Control Agreement or under
applicable law. Except as otherwise permitted in the Credit Agreement, each
Pledgor shall promptly pay all Claims and fees of whatever kind or nature with
respect to the Investment Property and Pledged Securities pledged by it under
this Agreement. In the event any Pledgor shall fail to make such payment
contemplated in the immediately preceding sentence, the Administrative Agent may
do so for the account of such Pledgor and the Pledgors shall promptly reimburse
and indemnify the Administrative Agent for all costs and expenses incurred by
the Administrative Agent under this Section 3.4(c) in accordance with
Section 11.3 hereof.

 

(D) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount individually or in the aggregate in excess of $250,000 payable under or
in connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction other than such Electronic Chattel Paper and
transferable records listed in Schedule 11 annexed to the Perfection
Certificate. If any amount individually or in the aggregate in excess of
$250,000 payable under or in connection with any of the Pledged Collateral shall
be evidenced by any Electronic Chattel Paper or any transferable record, the
Pledgor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Administrative Agent thereof and shall take such action as
the Administrative Agent may reasonably request to vest in the Administrative
Agent control under UCC Section 9-105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with such Pledgor that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Pledgor to make alterations to
the Electronic Chattel Paper or transferable record permitted under UCC
Section 9-105 or, as the case may be, Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act of Section 16 of the Uniform
Electronic Transactions Act for a party in control to allow without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.

 

(E) Letter-of-Credit Rights. If such Pledgor is at any time a beneficiary under
a Letter of Credit now or hereafter issued in favor of such Pledgor, other than
a Letter of Credit issued pursuant to the Credit Agreement, in an amount
individually or in the aggregate in excess of $250,000, such Pledgor shall
promptly notify the Administrative Agent thereof and such Pledgor shall,
pursuant to an agreement in form and substance satisfactory to the
Administrative Agent, either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such Letter of
Credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.

 

16



--------------------------------------------------------------------------------

(F) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Schedule 14 annexed to the Perfection
Certificate. If any Pledgor shall at any time hold or acquire a Commercial Tort
Claim having a value individually or in the aggregate in excess of $500,000,
such Pledgor shall immediately notify the Administrative Agent in writing signed
by such Pledgor of the brief details thereof and grant to the Administrative
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Administrative Agent.

 

(G) Landlord Lien Waivers/Bailee Letters. To the extent that such Pledgor is not
able to obtain a Landlord Lien Waiver and Access Agreement from each landlord
who leases or sub-leases premises to such Pledgor at which books and records
related to the Pledged Collateral are located waiving any landlord’s or other
applicable possessory lien and otherwise in form and substance satisfactory to
the Administrative Agent, the Administrative Agent shall have the right to
establish an appropriate Reserve as determined in its reasonable credit
judgment.

 

(e) Joinder of Additional Pledgors. The Pledgors shall cause each Subsidiary of
the Borrowers which, from time to time, after the date hereof shall be required
to pledge any assets to the Administrative Agent for the benefit of the Secured
Parties pursuant to the provisions of the Credit Agreement, to execute and
deliver to the Administrative Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 annexed hereto within thirty (30) days on which it was
acquired or created and (ii) a Perfection Certificate, in each case, within
thirty (30) days of the date on which it was acquired or created and, upon such
execution and delivery, such Subsidiary shall constitute a “Borrowers” or
“Guarantor”, as applicable, and a “Pledgor” for all purposes hereunder with the
same force and effect as if originally named as a Borrowers or Guarantor, as
applicable, and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Borrowers, Guarantor and Pledgor as a
party to this Agreement.

 

(f) Supplements; Further Assurances. Each Pledgor shall take such further
actions, and to execute and deliver to the Administrative Agent such additional
assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary or
appropriate, wherever required by law, in order to perfect, preserve and protect
the security interest in the Pledged Collateral as provided herein and the
rights and interests granted to the Administrative Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm unto the
Administrative Agent or permit the Administrative Agent to exercise and enforce
its rights, powers and remedies hereunder with respect to any Pledged
Collateral. Without limiting the generality of the foregoing, each Pledgor shall
make, execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request such lists,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments. If an Event of Default has occurred and is
continuing, the Administrative Agent may institute and

 

17



--------------------------------------------------------------------------------

maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Administrative Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Pledged Collateral. All of the foregoing shall be
at the sole cost and expense of the Pledgors. The Pledgors and the
Administrative Agent acknowledge that this Agreement is intended to grant to the
Administrative Agent for the benefit of the Secured Parties a security interest
in and Lien upon the Pledged Collateral and shall not constitute or create a
present assignment of any of the Pledged Collateral.

 

5. representations, warranties and covenants

 

Each Pledgor represents, warrants and covenants as follows:

 

(a) Title. No financing statement or other public notice with respect to all or
any part of the Pledged Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent pursuant to
this Agreement or as are permitted by the Credit Agreement. No Person other than
the Administrative Agent has control or possession of all or any part of the
Pledged Collateral, except as permitted by the Credit Agreement or otherwise
permitted herein.

 

(b) Limitation on Liens; Defense of Claims; Transferability of Pledged
Collateral. Each Pledgor is as of the date hereof, and, as to Pledged Collateral
acquired by it from time to time after the date hereof, such Pledgor will be,
the sole direct and beneficial owner of all Pledged Collateral pledged by it
hereunder free from any Lien or other right, title or interest of any Person
other than the Permitted Liens. Each Pledgor shall, at its own cost and expense,
defend title to the Pledged Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Administrative Agent and the
priority thereof against all claims and demands of all Persons (other than
holders of Permitted Liens), at its own cost and expense, at any time claiming
any interest therein adverse to the Administrative Agent or any other Secured
Party other than Permitted Liens. There is no agreement, and no Pledgor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgors’ obligations or the rights of the Administrative Agent
hereunder.

 

(c) Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) The exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number (if any) and chief executive office of such Pledgor is
indicated set forth in Schedules 1(a) and 2(a) annexed to the Perfection
Certificate. Such Pledgor shall not change (i) its corporate name, (ii) the
location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Pledged Collateral
owned by it or any office or facility at which Pledged Collateral owned by it is
located (including the establishment of any such new office or facility),
(iii) its identity or type of organization or corporate structure, (iv) its
Federal Taxpayer Identification Number or organizational identification number
or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction), except
in accordance with Section 5.12 of the Credit Agreement. Each Pledgor agrees to
promptly provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

 

18



--------------------------------------------------------------------------------

(B) To the extent that UCC financing statements of the Pledgors need to be
amended as a result of any of the changes described in Section 4.3(a), if any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Administrative Agent needed to have information relating to such changes.
The Administrative Agent shall have no duty to inquire about such changes if any
Pledgor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Pledgor.

 

(d) Location of Collateral; Books and Records. As of the date hereof, all
Pledged Collateral of such Pledgor is located at the locations listed in
Schedules 2(a) through 2(e) annexed to the Perfection Certificate. Except as
expressly permitted herein or in the Credit Agreement, such Pledgor shall not
move any books and records relating to the Pledged Collateral to any location
other than one within the continental United States that is listed in such
Schedules of the Perfection Certificate unless and until (i) it shall have given
the Administrative Agent not less than 30 days’ prior written notice (in the
form of an officers’ certificate) of its intention so to do, clearly describing
such new location within the continental United States and providing such other
information in connection therewith as the Administrative Agent may request and
(ii) with respect to any such new location, such Pledgor shall use commercially
reasonable efforts to obtain a Landlord Lien Waiver and Access Agreement.

 

(e) [Reserved]

 

(f) Corporate Names; Prior Transactions. Such Pledgor has not, during the past
five years, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in Schedules 1(b), 1(c) and 3
annexed to the Perfection Certificate.

 

(g) Due Authorization and Issuance. All of the Initial Pledged Shares have been,
and to the extent any Pledged Shares are hereafter issued, such shares will be,
upon such issuance, duly authorized, validly issued by a Pledgor and fully paid
and non-assessable. All of the Initial Pledged Interests have been fully paid
for, and there is no amount or other obligation owing by any Pledgor to any
issuer of the Initial Pledged Interests in exchange for or in connection with
the issuance of the Initial Pledged Interests or any Pledgor’s status as a
partner or a member of any issuer of the Initial Pledged Interests.

 

(h) No Claims. Such Pledgor owns or has rights to use all of the Pledged
Collateral pledged by it hereunder and all rights with respect to any of the
foregoing used in, necessary for or otherwise material to such Pledgor’s
business as currently conducted. The use by such Pledgor of such Pledged
Collateral and all such rights with respect to the foregoing do not infringe on
the rights of any Person other than such infringement which would not,
individually or in the aggregate, result in a Material Adverse Effect. No claim
has been made and remains outstanding that such Pledgor’s use of any Pledged
Collateral does or may violate the rights of any third Person that would
individually, or in the aggregate, have a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(i) No Conflicts, Consents, etc. Other than the filing, registrations and
recordings described in Section 3.3, no consent of any party (including, without
limitation, equity holders or creditors of such Pledgor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(A) for the pledge by such Pledgor of the Pledged Collateral pledged by it
pursuant to this Agreement or for the execution, delivery or performance hereof
by such Pledgor, (B) for the exercise by the Administrative Agent of the voting
or other rights provided for in this Agreement or (C) for the exercise by the
Administrative Agent of the remedies in respect of the Pledged Collateral
pursuant to this Agreement. Following the occurrence and during the continuance
of an Event of Default, in the event that the Administrative Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its best efforts to assist and aid the Administrative Agent to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.

 

(j) Pledged Collateral. All information set forth herein and all information
contained in any documents, schedules and lists heretofore delivered to any
Secured Party in connection with this Agreement, in each case, relating to the
Pledged Collateral (including all information set forth on the schedules annexed
to the Perfection Certificate), is accurate and complete in all material
respects. Pledgors shall deliver to the Administrative Agent a Perfection
Certificate Supplement on an annual basis as required under the Credit
Agreement.

 

(k) Insurance. In the event that the proceeds of any insurance claim are paid
after the Administrative Agent has exercised its right to foreclose after an
Event of Default such Net Cash Proceeds shall be paid to the Administrative
Agent to be applied in accordance with the provisions of Section 9.02 of the
Credit Agreement. The Administrative Agent shall retain its interest in the
insurance policies required to be maintained pursuant to the Credit Agreement
during any redemption period.

 

(l) Payment of Taxes; Compliance with Laws; Contested Liens; Claims. Each
Pledgor represents and warrants that all Claims imposed upon or assessed against
the Pledged Collateral have been paid and discharged except to the extent such
Claims are permitted to exist or be contested under the Credit Agreement. Each
Pledgor shall comply with all Requirements of Law applicable to the Pledged
Collateral the failure with which to comply would, individually or in the
aggregate, have a Material Adverse Effect. Each Pledgor may at its own expense
contest the validity, amount or applicability of any Claims so long as the
contest thereof shall be conducted in accordance with, and permitted pursuant to
the provisions of, the Credit Agreement. Notwithstanding the foregoing
provisions of this Section 4.12, no contest of any such obligation may be
pursued by such Pledgor if such contest would expose the Administrative Agent or
any other Secured Party to (i) any possible criminal liability or (ii) any
additional civil liability for failure to comply with such obligations unless
such Pledgor shall have furnished a bond or other security therefor satisfactory
to the Administrative Agent, or such Secured Party, as the case may be.

 

20



--------------------------------------------------------------------------------

(m) Access to Pledged Collateral, Books and Records; Other Information. Upon
reasonable request to each Pledgor, the Administrative Agent, its agents,
accountants and attorneys shall have full and free access to visit and inspect,
as applicable, during normal business hours and such other reasonable times as
may be requested by the Administrative Agent, all of the Pledged Collateral
including, without limitation, all of the books, correspondence and records of
such Pledgor relating thereto. The Administrative Agent and its representatives
may examine the same, take extracts therefrom and make photocopies thereof, and
such Pledgor agrees to render to the Administrative Agent, at such Pledgor’s
cost and expense, such clerical and other assistance as may be reasonably
requested by the Administrative Agent with regard thereto. Such Pledgor shall,
at any and all times, within a reasonable time after written request by the
Administrative Agent, furnish or cause to be furnished to the Administrative
Agent, in such manner and in such detail as may be reasonably requested by the
Administrative Agent, additional information with respect to the Pledged
Collateral.

 

(n) Third Party Consents Relating to Intellectual Property Collateral. Each
Pledgor shall use reasonable commercial efforts to obtain the consent of third
parties to the extent such consent is necessary or desirable to create a valid,
perfected security interest in favor of the Administrative Agent in any
Intellectual Property Collateral.

 

6. Certain Provisions Concerning Securities Collateral

 

(a) Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any additional Securities Collateral, accept the same in trust for the
benefit of the Administrative Agent and forthwith deliver to the Administrative
Agent a pledge amendment, duly executed by such Pledgor, in substantially the
form of Exhibit 2 annexed hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or under Section 3.4(a)
in respect of additional Pledged Notes which are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities or Pledged Notes. Each Pledgor
hereby authorizes the Administrative Agent to attach each Pledge Amendment to
this Agreement and agrees that all Pledged Securities or Pledged Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Pledged Collateral.

 

(b) Voting Rights; Distributions; etc.

 

(A) So long as no Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations.

 

(ii) Each Pledgor shall be entitled to receive and retain any and all
Distributions, but only if and to the permitted by the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of securities shall (except as otherwise set
forth herein) be forthwith delivered to

 

21



--------------------------------------------------------------------------------

the Administrative Agent to hold as Pledged Collateral and shall, if received by
any Pledgor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Pledgor and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

 

(iii) The Administrative Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.

 

(B) Upon the occurrence and during the continuance of any Event of Default:

 

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.

 

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to receive and
hold as Pledged Collateral such Distributions.

 

(C) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(b)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(b)(ii) hereof.

 

(D) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) or Section 5.2(b)(ii) hereof shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Pledgor and shall immediately be paid over to the
Administrative Agent as Pledged Collateral in the same form as so received (with
any necessary endorsement).

 

(c) Operative Agreements. Each Pledgor has delivered to the Administrative Agent
true, correct and complete copies of the Operative Agreements. The Operative
Agreements are in full force and effect, have not as of the date hereof been
amended or modified except as disclosed to the Administrative Agent, and there
is no existing default by any party thereunder or any event which, with the
giving of notice or passage of time or both, would constitute a default by any
party thereunder. No Pledgor will terminate or agree to terminate any Operative
Agreement or make any amendment or modification to any Operative Agreement
except as expressly permitted by the terms of the Credit Agreement.

 

22



--------------------------------------------------------------------------------

(d) Defaults, etc. Such Pledgor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged Securities
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder. No Securities Collateral pledged by such Pledgor is
subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any Person with respect
thereto, and as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the Operative Agreements and
certificates, if any, delivered to the Administrative Agent) which evidence any
Pledged Securities of such Pledgor.

 

(e) Certain Agreements of Pledgors As Issuers and Holders of Equity Interests.

 

(i) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

 

(ii) In the case of each Pledgor which is a partner or member in a partnership,
limited liability company or other entity, such Pledgor hereby consents to the
extent required by the applicable Operative Agreement to the pledge by each
other Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted partner
or member in such partnership, limited liability company or other entity with
all the rights, powers and duties of a general partner or a limited partner or
member, as the case may be.

 

7. CERTAIN Provisions Concerning Intellectual Property Collateral

 

(a) Grant of License. For the purpose of enabling the Administrative Agent,
during the continuance of an Event of Default, to exercise rights and remedies
under Article IX hereof at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Administrative Agent, to the extent
it can be granted, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Pledgor) to use, assign,
license or sublicense any of the Intellectual Property Collateral now owned or
hereafter acquired by such Pledgor, wherever the same may be located, including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout hereof.

 

23



--------------------------------------------------------------------------------

(b) Registrations. Except pursuant to Licenses which have been entered into in
the ordinary course of its business, on and as of the date hereof (i) each
Pledgor owns and possesses the right to use and has done nothing to authorize or
enable any other Person to use, other than in the ordinary course of business,
any Copyright, Patent or Trademark listed in Schedules 13(a) and 13(b) annexed
to the Perfection Certificate, and (ii) all registrations listed in Schedules
13(a) and 13(b) annexed to the Perfection Certificate are valid and in full
force and effect.

 

(c) No Violations or Proceedings. To each Pledgor’s knowledge, on and as of the
date hereof, there is no violation by others of any right of such Pledgor with
respect to any Copyright, Patent or Trademark listed in Schedules 13(a) and
13(b) annexed to the Perfection Certificate, respectively, pledged by it under
the name of such Pledgor except as could not reasonably be expected to have a
Material Adverse Effect.

 

(d) Protection of Administrative Agent’s Security. On a continuing basis, each
Pledgor shall (a) promptly following its becoming aware thereof, notify the
Administrative Agent of any materially adverse determination in any proceeding
in the United States Patent and Trademark Office or the United States Copyright
Office or in any Federal, state or local court or administrative body with
respect to any material Patent, Trademark or Copyright, (b) maintain, protect
and not permit to lapse or become abandoned any Intellectual Property Collateral
material to the use and operation of the Pledged Collateral as presently used
and operated and as contemplated by the Credit Agreement, (c) upon such Pledgor
obtaining knowledge thereof, promptly notify the Administrative Agent in writing
of any event which may be reasonably expected to materially and adversely affect
the value or utility of the Intellectual Property Collateral or any portion
thereof material to the use and operation of the Pledged Collateral, the ability
of such Pledgor or the Administrative Agent to dispose of the Intellectual
Property Collateral or any portion thereof or the rights and remedies of the
Administrative Agent in relation thereto including, without limitation, a levy
or threat of levy or any legal process against the Intellectual Property
Collateral or any portion thereof, and (d) not license the Intellectual Property
Collateral other than licenses entered into by such Pledgor in, or incidental
to, the ordinary course of business. Notwithstanding the foregoing nothing
herein shall prevent any Pledgor from selling, licensing, abandoning, disposing
of or otherwise using any Intellectual Property Collateral as permitted under
the Credit Agreement.

 

(e) After-Acquired Property. If any Pledgor shall, at any time before the
Obligations have been paid in full in cash, (a) obtain any rights to any
additional Intellectual Property Collateral or (b) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (a) or (b) of
this Section 6.5 with respect to such Pledgor shall automatically constitute
Intellectual Property Collateral if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall promptly (i) provide to the Administrative Agent
written notice of any additional issued Patents, registered Trademarks and
Copyrights, and applications therefor and (ii) confirm the attachment of the
Lien and security interest created by this Agreement to any rights described in
clauses (i) and (ii) of the immediately preceding sentence of this Section 6.5
by execution of an instrument in form reasonably acceptable to the
Administrative Agent.

 

24



--------------------------------------------------------------------------------

(f) Modifications. Each Pledgor authorizes the Administrative Agent to modify
this Agreement by amending Schedules 13(a) and 13(b) annexed to the Perfection
Certificate to include any Intellectual Property Collateral acquired or arising
after the date hereof of such Pledgor including, without limitation, any of the
items listed in Section 6.5 hereof.

 

(g) Litigation. Unless there shall occur and be continuing any Event of Default,
each Pledgor shall have the right to commence and prosecute in its own name, as
the party in interest, for its own benefit and at the sole cost and expense of
the Pledgors, such applications for protection of the Intellectual Property
Collateral and suits, proceedings or other actions to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property Collateral. Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property Collateral and/or
bring suit in the name of any Pledgor, the Administrative Agent or the Secured
Parties to enforce the Intellectual Property Collateral and any license
thereunder. In the event of such suit, each Pledgor shall, at the reasonable
request of the Administrative Agent, do any and all lawful acts and execute any
and all documents requested by the Administrative Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent, as the case may be, for all costs and expenses incurred by
the Administrative Agent in the exercise of its rights under this Section 6.7 in
accordance with Section 11.3 hereof. In the event that the Administrative Agent
shall elect not to bring suit to enforce the Intellectual Property Collateral,
each Pledgor agrees, at the reasonable request of the Administrative Agent, to
take all commercially reasonable actions necessary, whether by suit, proceeding
or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by others and for that purpose agrees to
diligently maintain any suit, proceeding or other action against any Person so
infringing necessary to prevent such infringement.

 

8. CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

(a) Special Representations and Warranties. As of the time when each of its
Accounts arises, each Pledgor shall be deemed to have represented and warranted
that such Account and all records, papers and documents relating thereto (a) are
genuine and correct and in all material respects what they purport to be,
(b) represent the legal, valid and binding obligation of the account debtor,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing indebtedness unpaid and owed by such account debtor, arising out of
the performance of labor or services or the sale, lease, license, assignment or
other disposition and delivery of the goods or other property or out of an
advance or a loan, and (c) are in all material respects in compliance with all
applicable Federal, state and local laws and applicable laws of any relevant
foreign jurisdiction.

 

(b) Maintenance of Records. Each Pledgor shall keep and maintain at its own cost
and expense complete records of each Account, in a manner consistent with
prudent

 

25



--------------------------------------------------------------------------------

business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole cost
and expense, upon the Administrative Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the
Administrative Agent or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may
transfer a full and complete copy of any Pledgor’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Administrative Agent’s
security interest therein without the consent of any Pledgor.

 

(c) Legend. Each Pledgor shall legend, at the request of the Administrative
Agent made at any time after the occurrence and during the continuance of any
Event of Default and in form and manner satisfactory to the Administrative
Agent, the Accounts and the other books, records and documents of such Pledgor
evidencing or pertaining to the Accounts with an appropriate reference to the
fact that the Accounts have been assigned to the Administrative Agent for the
benefit of the Secured Parties and that the Administrative Agent has a security
interest therein.

 

(d) Modification of Terms, etc. No Pledgor shall rescind or cancel any
indebtedness evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business or compromise or settle
any dispute, claim, suit or legal proceeding relating thereto or sell any
Account or interest therein except in the ordinary course of business, without
the prior written consent of the Administrative Agent. Each Pledgor shall timely
fulfill all obligations on its part to be fulfilled under or in connection with
the Accounts.

 

(e) Collection. Each Pledgor shall cause to be collected from the account debtor
of each of the Accounts, as and when due in the ordinary course of business
consistent with prudent business practice (including, without limitation,
Accounts that are delinquent, such Accounts to be collected in accordance with
generally accepted commercial collection procedures), any and all amounts owing
under or on account of such Account, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account,
except that any Pledgor may, with respect to an Account, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Accounts and such other modifications of payment terms or settlements
in respect of Accounts as shall be commercially reasonable in the circumstances,
all in accordance with such Pledgor’s ordinary course of business consistent
with its collection practices as in effect from time to time. The costs and
expenses (including, without limitation, attorneys’ fees) of collection, in any
case, whether incurred by any Pledgor, the Administrative Agent or any Secured
Party, shall be paid by the Pledgors.

 

26



--------------------------------------------------------------------------------

9. Transfers and Other Liens

 

(a) Transfers of and other Liens on Pledged Collateral. No Pledgor shall
(i) sell, convey, assign or otherwise dispose of, or grant any option with
respect to, or (ii) grant, convey or permit to exist any Lien on, any of the
Pledged Collateral pledged by it hereunder except, in each case, as permitted by
the Credit Agreement.

 

10. REMEDIES

 

(a) Remedies. (a) Upon the occurrence and during the continuance of any Event of
Default the Administrative Agent may from time to time exercise the following
rights and remedies (alternatively, successively or concurrently on any one or
more occasions) in respect of the Pledged Collateral, in addition to the other
rights and remedies provided for herein or otherwise available to it:

 

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

 

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Administrative Agent and shall promptly
(but in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Administrative Agent;

 

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Administrative Agent at any
place or places so designated by the Administrative Agent, in which event such
Pledgor shall at its

 

27



--------------------------------------------------------------------------------

own expense: (A) forthwith cause the same to be moved to the place or places
designated by the Administrative Agent and there delivered to the Administrative
Agent, (B) store and keep any Pledged Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(a)(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Administrative Agent shall be entitled to a
decree requiring specific performance by any Pledgor of such obligation;

 

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Obligations as provided in Article X
hereof;

 

(vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

 

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and

 

(viii) Exercise all the rights and remedies of a secured party under the UCC,
and the Administrative Agent may also in its sole discretion, without notice
except as specified in Section 9.2 hereof, sell, assign or grant a license to
use the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Administrative Agent may
deem commercially reasonable. The Administrative Agent or any other Secured
Party or any of their respective Affiliates may be the purchaser, licensee,
assignee or recipient of any or all of the Pledged Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Obligations
owed to such Person as a credit on account of the purchase price of any Pledged
Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Pledgor,
and each Pledgor hereby waives, to the fullest extent permitted by law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the fullest extent permitted by law, any claims
against the Administrative Agent arising by reason of the fact that the

 

28



--------------------------------------------------------------------------------

price at which any Pledged Collateral may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Collateral to more than one offeree.

 

(b) Notice of Sale. Each Pledgor acknowledges and agrees that, to the extent
notice of sale or other disposition of Pledged Collateral shall be required by
law, ten (10) days’ prior notice to such Pledgor of the time and place of any
public sale or of the time after which any private sale or other intended
disposition is to take place shall be commercially reasonable notification of
such matters. No notification need be given to any Pledgor if it has signed,
after the occurrence of an Event of Default, a statement renouncing or modifying
(as permitted under law) any right to notification of sale or other intended
disposition.

 

(c) Waiver of Notice and Claims. Each Pledgor hereby waives, to the fullest
extent permitted by applicable law, notice or judicial hearing in connection
with the Administrative Agent’s taking possession or the Administrative Agent’s
disposition of any of the Pledged Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(a) all damages occasioned by such taking of possession, (b) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Administrative Agent’s rights hereunder and
(c) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct. Any sale of, or the grant of options to purchase, or any other
realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all Persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

 

(d) Certain Sales of Pledged Collateral.

 

(i) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.

 

(ii) Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to Persons
who will agree, among other things,

 

29



--------------------------------------------------------------------------------

to acquire such Securities Collateral or Investment Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to the Administrative Agent than those obtainable
through a public sale without such restrictions (including, without limitation,
a public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Administrative Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Securities Collateral or Investment
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would agree to do so.

 

(iii) If the Administrative Agent determines to exercise its right to sell any
or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

(iv) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

(e) No Waiver; Cumulative Remedies.

 

(i) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Administrative Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

 

(ii) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Administrative Agent, then and in every such case, the Pledgors, the
Administrative Agent and each other Secured

 

30



--------------------------------------------------------------------------------

Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies and
powers of the Administrative Agent and the other Secured Parties shall continue
as if no such proceeding had been instituted.

 

(f) Certain Additional Actions Regarding Intellectual Property. If any Event of
Default shall have occurred and be continuing, upon the written demand of
Administrative Agent, each Pledgor shall execute and deliver to Administrative
Agent an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.

 

11. PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS/Application of
Proceeds

 

(a) Proceeds of Casualty Events and Collateral Dispositions. The Pledgors shall
take all actions required by the Credit Agreement with respect to any Net Cash
Proceeds of any Casualty Event or from the sale or disposition of any Pledged
Collateral.

 

(b) Application of Proceeds. The proceeds received by the Administrative Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, in accordance with and as set
forth in Section 9.02 of the Credit Agreement.

 

12. miscellaneous

 

(a) Concerning Administrative Agent.

 

(i) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including, without limitation, the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.

 

31



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Administrative Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any Person with respect to any
Pledged Collateral.

 

(iii) The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(iv) If any item of Pledged Collateral also constitutes collateral granted to
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

 

(b) Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement or in the Credit Agreement (including, without limitation,
such Pledgor’s covenants to (a) pay the premiums in respect of all required
insurance policies hereunder, (b) pay Claims, (c) make repairs, (d) discharge
Liens or (e) pay or perform any obligations of such Pledgor under any Pledged
Collateral) or if any warranty on the part of any Pledgor contained herein shall
be breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that Administrative Agent shall in no event be
bound to inquire into the validity of any tax, lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of Section 4.12 hereof. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 11.3 hereof. Neither the provisions of this Section 11.2 nor any action
taken by Administrative Agent pursuant to the provisions of this Section 11.2
shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of warranty form constituting an Event of Default. Each
Pledgor hereby appoints the Administrative Agent its attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of

 

32



--------------------------------------------------------------------------------

the Credit Agreement and the other Security Documents which the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof. The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

 

(c) Expenses.

 

(A) Each Pledgor will upon demand pay to the Administrative Agent the amount of
any and all reasonable costs and expenses, including the reasonable fees and
expenses of its counsel and the reasonable fees and expenses of any experts and
agents which the Administrative Agent may incur in connection with (i) any
action, suit or other proceeding affecting the Pledged Collateral or any part
thereof commenced, in which action, suit or proceeding the Administrative Agent
is made a party or participates or in which the right to use the Pledged
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent to defend or uphold the Lien hereof
(including, without limitation, any action, suit or proceeding to establish or
uphold the compliance of the Pledged Collateral with any requirements of any
Governmental Authority or law), (ii) the collection of the Obligations,
(iii) the enforcement and administration hereof, (iv) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (v) the exercise or enforcement of any of the rights
of the Administrative Agent or any Secured Party hereunder or (vi) the failure
by any Pledgor to perform or observe any of the provisions hereof. All amounts
expended by the Administrative Agent and payable by any Pledgor under this
Section 11.3 shall be due upon demand therefor (together with interest thereon
accruing at the highest rate then in effect under the Credit Agreement during
the period from and including the date on which such funds were so expended to
the date of repayment) and shall be part of the Obligations.

 

(B) The Pledgors agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank, the Swingline Lender, each other Secured Party, each
Affiliate of any of the foregoing Persons and each of their respective
directors, officers, trustees, employees and agents (each such Person being
called an “Indemnitee”), against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges,
expenses and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of this Agreement, the
Credit Agreement, any other Loan Document or any other document evidencing the
Obligations (including, without limitation, any misrepresentation by any Pledgor
in this Agreement, the Credit Agreement, other Loan Document or any other
document evidencing the Obligations); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct or bad faith of such Indemnitee.

 

(C) The provisions of this Section 11.3 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity

 

33



--------------------------------------------------------------------------------

or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents, the Issuing
Bank or any Lender. All amounts due under this Section 11.3 shall be payable
promptly (but in any event no more than 10 days following) upon written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

(d) Continuing Security Interest; Assignment. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (a) be binding
upon the Pledgors, their respective successors and assigns and (b) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their permitted respective successors, transferees and assigns. No other
Persons (including, without limitation, any other creditor of any Pledgor) shall
have any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (b), any Secured Party may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement
and any Lender Hedging Agreement.

 

(e) Termination; Release. The Pledged Collateral shall be released from the Lien
of this Agreement in accordance with the provisions of the Credit Agreement.
Upon termination hereof or any release of Pledged Collateral in accordance with
the provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Pledged Collateral to be released
(in the case of a release) as may be in possession of the Administrative Agent
and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Pledged Collateral, proper documents and
instruments (including UCC-3 termination statements or releases) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be.

 

(f) Modification in Writing. No amendment, modification, supplement, termination
or waiver of or to any provision hereof, nor consent to any departure by any
Pledgor therefrom, shall be effective unless the same shall be made in
accordance with the terms of the Credit Agreement and unless in writing and
signed by the Administrative Agent and the Pledgors. Any amendment, modification
or supplement of or to any provision hereof, any waiver of any provision hereof
and any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement or any other document evidencing the Obligations, no notice to or
demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

 

(g) Notices. Unless otherwise provided herein or in the Credit Agreement, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Credit Agreement,
as to any Pledgor, addressed to it at the address of the Borrowers set forth in
the Credit Agreement and as to the

 

34



--------------------------------------------------------------------------------

Administrative Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 11.7.

 

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(i) CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL. ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR OR SECURED PARTY WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS OF ANY THEREOF, AND BY
EXECUTION AND DELIVERY HEREOF, EACH PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH PLEDGOR AGREES
THAT SERVICE OF PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO THE BORROWERS AT ITS ADDRESS SET FORTH IN THE CREDIT
AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO. IF ANY AGENT APPOINTED BY ANY PLEDGOR REFUSES TO
ACCEPT SERVICE, SUCH PLEDGOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL
CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST ANY PLEDGOR IN THE COURTS OF
ANY OTHER JURISDICTION. THE PLEDGORS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(j) Severability of Provisions. Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(k) Execution in Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be as effective as a delivery of a manually executed counterpart of this
Agreement.

 

(l) Business Days. In the event any time period or any date provided in this
Agreement ends or falls on a day other than a Business Day, then such time
period shall be

 

35



--------------------------------------------------------------------------------

deemed to end and such date shall be deemed to fall on the next succeeding
Business Day, and performance herein may be made on such Business Day, with the
same force and effect as if made on such other day.

 

(m) Waiver of Stay. Each Pledgor agrees that in the event that such Pledgor or
any property or assets of such Pledgor shall hereafter become the subject of a
voluntary or involuntary proceeding under the Code or such Pledgor shall
otherwise be a party to any Federal or state bankruptcy, insolvency, moratorium
or similar proceeding to which the provisions relating to the automatic stay
under Section 362 of the Code or any similar provision in any such law is
applicable, then, in any such case, whether or not the Administrative Agent has
commenced foreclosure proceedings under this Agreement, the Administrative Agent
shall be entitled to relief from any such automatic stay as it relates to the
exercise of any of the rights and remedies (including, without limitation, any
foreclosure proceedings) available to the Administrative Agent as provided in
this Agreement, in any other Loan Document or any other document evidencing the
Obligations.

 

(n) No Credit for Payment of Taxes or Imposition. Such Pledgor shall not be
entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Pledged Collateral
or any part thereof.

 

(o) No Claims Against Administrative Agent. Nothing contained in this Agreement
shall constitute any consent or request by the Administrative Agent, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Pledged Collateral or any part
thereof, nor as giving any Pledgor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Administrative Agent in respect thereof or any claim that any
Lien based on the performance of such labor or services or the furnishing of any
such materials or other property is prior to the Lien hereof.

 

(p) No Release. Nothing set forth in this Agreement shall relieve any Pledgor
from the performance of any term, covenant, condition or agreement on such
Pledgor’s part to be performed or observed under or in respect of any of the
Pledged Collateral or from any liability to any Person under or in respect of
any of the Pledged Collateral or shall impose any obligation on the
Administrative Agent or any other Secured Party to perform or observe any such
term, covenant, condition or agreement on such Pledgor’s part to be so performed
or observed or shall impose any liability on the Administrative Agent or any
other Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. The obligations of each Pledgor contained in
this Section 11.16 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.

 

(q) Obligations Absolute. All obligations of each Pledgor hereunder shall be
absolute and unconditional irrespective of:

 

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;

 

36



--------------------------------------------------------------------------------

(ii) any lack of validity or enforceability of the Credit Agreement, any Lender
Hedging Agreement or any other Loan Document, or any other agreement or
instrument relating thereto;

 

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Lender Hedging
Agreement or any other Loan Document or any other agreement or instrument
relating thereto;

 

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

 

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Lender Hedging
Agreement or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 11.6 hereof; or

 

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor, other than payment and performance
in full in cash of the Obligations and termination of all Commitments under the
Credit Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:         Title:         BEARINGPOINT, LLC By:   BEARINGPOINT, INC., as
managing member     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     BEARINGPOINT AMERICAS, INC. BEARINGPOINT GLOBAL,
INC. BEARINGPOINT GLOBAL OPERATIONS, INC. BEARINGPOINT INTERNATIONAL I, INC.
BEARINGPOINT USA, INC. METRIUS, INC. OAD ACQUISITION CORP. OAD GROUP, INC.
PEATMARWICK, INC. SOFTLINE ACQUISITION CORP. SOFTLINE CONSULTING & INTEGRATORS,
INC. By:  

 

--------------------------------------------------------------------------------

Name:         Title:         BEARINGPOINT BG, LLC By:   BEARINGPOINT GLOBAL
OPERATIONS, INC.,     as managing member     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

38



--------------------------------------------------------------------------------

BEARINGPOINT ENTERPRISE HOLDINGS, LLC BEARINGPOINT ISRAEL, LLC BEARINGPOINT
RUSSIA, LLC BEARINGPOINT SOUTH PACIFIC, LLC BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC

I2 MID ATLANTIC LLC I2 NORTHWEST LLC PELOTON HOLDINGS, L.L.C.

By:

 

BEARINGPOINT, LLC, as managing member

   

By:

 

BEARINGPOINT, INC., as managing member

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

BEARINGPOINT PUERTO RICO, LLC

By:

 

BEARINGPOINT AMERICAS, INC., as managing member

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

BEARINGPOINT GUAM, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

           

Title:

 

    Authorized Person

 

39



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

40



--------------------------------------------------------------------------------

EXHIBIT 1

 

[Form of]

 

ISSUERS ACKNOWLEDGMENT

 

The undersigned hereby (i) acknowledges receipt of a copy of that certain
security agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement;” capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), dated as of July 19, 2005, made by BearingPoint, Inc.
and BearingPoint, LLC (the “Borrowers”), and the Guarantors party thereto in
favor of UBS AG, Stamford Branch, as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral without further consent by the
applicable Pledgor, (iv) agrees to notify the Administrative Agent upon
obtaining knowledge of any interest in favor of any Person in the applicable
Securities Collateral that is adverse to the interest of the Administrative
Agent therein and (v) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent or its
nominee.

 

[                                                                          ]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT 2

 

[Form of]

 

SECURITIES PLEDGE AMENDMENT

 

This Security Pledge Amendment, dated as of [                ], is delivered
pursuant to Section 5.1 of that certain security agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of July 19, 2005, made by BearingPoint, Inc. and BearingPoint, LLC (the
“Borrowers”), and the Guarantors party thereto in favor of UBS AG, Stamford
Branch, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”). The undersigned hereby
agrees that this Pledge Amendment may be attached to the Security Agreement and
that the Pledged Securities and/or Pledged Notes listed on this Pledge Amendment
shall be deemed to be and shall become part of the Pledged Collateral and shall
secure all Obligations.

 

PLEDGED SECURITIES

 

ISSUER

--------------------------------------------------------------------------------

 

CLASS OF STOCK
OR INTERESTS

--------------------------------------------------------------------------------

 

PAR VALUE

--------------------------------------------------------------------------------

 

CERTIFICATE NO(S).

--------------------------------------------------------------------------------

 

NUMBER OF SHARES
OR INTERESTS

--------------------------------------------------------------------------------

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR OTHER
EQUITY INTERESTS
OF ISSUER

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

PLEDGED NOTES

 

ISSUER

--------------------------------------------------------------------------------

 

PRINCIPAL AMOUNT

--------------------------------------------------------------------------------

 

DATE OF ISSUANCE

--------------------------------------------------------------------------------

 

INTEREST RATE

--------------------------------------------------------------------------------

 

MATURITY DATE

--------------------------------------------------------------------------------

 

 

 

BEARINGPOINT, INC.

BEARINGPOINT, LLC as Pledgors

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

AGREED TO AND ACCEPTED:

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT 3

 

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Pledgor]

[Address of New Pledgor]

 

[Date]

 

______________________________________________

 

______________________________________________

 

______________________________________________

 

______________________________________________

 

Ladies and Gentlemen:

 

Reference is made to that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
July 19, 2005, made by BearingPoint, Inc. and BearingPoint, LLC (the
“Borrowers”), and the Guarantors party thereto in favor of UBS AG, Stamford
Branch, as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).

 

This letter supplements the Security Agreement and is delivered by the
undersigned, [            ] (the “New Pledgor”), pursuant to Section 3.5 of the
Security Agreement. The New Pledgor hereby agrees to be bound as a Guarantor and
as a Pledgor by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the execution date of the Security
Agreement. Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Administrative Agent, as collateral security
for the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Obligations, a Lien on and
security interest in, all of its right, title and interest in, to and under the
Pledged Collateral and expressly assumes all obligations and liabilities of a
Guarantor and Pledgor thereunder. The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement.

 

The New Pledgor is executing and delivering to the Administrative Agent a
Perfection Certificate with respect to itself on and as of the date hereof.

 

This agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

AGREED TO AND ACCEPTED:

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT 4

 

[Form of]

 

CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS

 

This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of [            ], by and among             (the
“Company”), UBS AG, Stamford Branch, as administrative agent for the Lenders and
the Agents (the Administrative Agent”) and [            ] (the “Securities
Intermediary”), is delivered pursuant to Section 3.4(c) of that certain security
agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of July     , 2005, made
by and among [                ] [(the “Borrowers”)] [the Company],1 each of the
Guarantors listed on the signature pages thereto (together with [the Borrowers]
[the Company], the Administrative Agent for the benefit of the Lenders and the
Agents. This Control Agreement is for the purpose of perfecting the security
interests of the Secured Parties granted by the Pledgor in the Designated
Securities Accounts described below. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Security Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Securities Intermediary hereby confirms that (i) the Securities Intermediary
has established for the Company and maintains the securities account(s) listed
in Schedule 1 annexed hereto (such account(s), together with each such other
securities account maintained by the Company with the Securities Intermediary
collectively, the “Designated Accounts” and each a “Designated Account”),
(ii) each of the Designated Accounts is a “securities account” as such term is
defined in Section 8-501(a) of the UCC, (iii) the Securities Intermediary shall,
subject to the terms of this Control Agreement and the Security Agreement, treat
the Administrative Agent as entitled to exercise the rights that comprise any
financial asset which is Investment Property and which is credited to a
Designated Account and (iv) all securities or other property underlying any
financial assets which constitute Investment Property and which are credited to
any Designated Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to any Designated Account be
registered in the name of the Company, payable to the order of the Company or
specially endorsed to the Company, except to the extent the foregoing have been
specially endorsed to the Securities Intermediary or in blank. For avoidance of
doubt, it is noted that the term “Designated Accounts” as used in any security
agreement or collateral agreement means both the Designated Accounts hereunder
and the “Designated Accounts” in the comparable agreement entered into with
respect to any other Pledgor.

 

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of Investment Property (whether investment property,
financial asset, security, instrument or cash) credited to any Designated
Account shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.

 

--------------------------------------------------------------------------------

1 Use “the Company” if Borrowers owns the Designated Account(s). If a Subsidiary
owns the Designated Account(s), use BearingPoint, Inc. (the “Borrowers”)”.



--------------------------------------------------------------------------------

Section 3. Entitlement Order. If at any time the Securities Intermediary shall
receive an “entitlement order” (within the meaning of Section 8-102(a)(8) of the
UCC) issued by the Administrative Agent and relating to Investment Collateral or
other Investment Property maintained in one or more of the Designated Accounts,
the Securities Intermediary shall comply with such entitlement order without
further consent by the Company or any other Person.

 

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in any Designated Account or any Investment
Property, the Securities Intermediary hereby agrees that such security interest
shall be subordinate to the security interest of the Administrative Agent. The
financial assets and other items deposited to any Designated Account will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Secured Parties (except that the Securities Intermediary
may set off (i) all amounts due to the Securities Intermediary in respect of its
customary fees and expenses for the routine maintenance and operation of the
Designated Accounts, including overdraft fees and amounts advanced to settle
authorized transactions, and (ii) the face amount of any checks or other items
which have been credited to any Designated Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

Section 5. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the laws of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s location and the Designated Accounts
(as well as the security entitlements related thereto) shall be governed by the
laws of the State of New York.

 

Section 6. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Securities Intermediary
and the Company with respect to any Designated Account or any security
entitlements or other financial assets credited thereto (other than standard and
customary documentation with respect to the establishment and maintenance of
such Designated Accounts). The Securities Intermediary and the Company will not
enter into any other agreement with respect to any Designated Account unless the
Administrative Agent shall have received prior written notice thereof. The
Securities Intermediary and the Company will not enter into any other agreement
with respect to creation or perfection of any security interest in, or control
of security entitlements maintained in any of the Designated Accounts without
the prior written consent of the Administrative Agent acting in its sole
discretion. In the event of any conflict with respect to “control” over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any rights hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.

 

Section 7. Certain Agreements.

 

(i) The Securities Intermediary acknowledges receipt of a copy of the Security
Agreement.

 

(ii) The Securities Intermediary has furnished to the Administrative Agent and
the Company the most recent account statement issued by the Securities
Intermediary with respect to each of the Designated Accounts and the financial
assets and cash balances held therein. The account statement for each Designated
Account identifies the Investment Collateral held therein in the manner set
forth on Exhibit B annexed hereto. The Securities Intermediary represents and
warrants to the Administrative Agent that each such statement accurately
reflects the assets held in such Designated Account as of the date thereof.



--------------------------------------------------------------------------------

(iii) The Securities Intermediary will, upon its receipt of each supplement to
the Security Agreement signed by the Company and identifying one or more
security entitlements or other financial assets as “Investment Collateral,”
enter into its records, including computer records, with respect to each
Designated Account a notation with respect to Investment collateral so that such
records and reports generated with respect thereto identify the Investment
Collateral as “Pledged.”

 

(iv) The Administrative Agent has delivered to the Securities Intermediary a
list, signed by an authorized representative (the “Authorized Representative”),
of the officers of the Administrative Agent authorized to give approvals or
instructions under this Control Agreement (including notices and other
instructions under Section 9 hereof) and the Securities Intermediary shall be
entitled to rely on communications from such authorized officers until the
earlier of (A) the termination of this Control Agreement in accordance with the
terms hereof, (B) notification by the Authorized Representative of a change in
the officers authorized to give approvals or instructions and (C) the assignment
of the rights of the Secured Parties in accordance with Section 11 hereof.

 

Section 8. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Investment Collateral and other
Investment Property, the Securities Intermediary on the date hereof does not
know of any claim to, or security interest in, any Designated Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto
and does not know of any claim that any Person other than the Administrative
Agent has been given “control” of any Designated Account or any such financial
asset. If any Person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process and any claim of “control”) against any of the Investment Collateral or
in any financial asset carried in any Designated Account constituting Investment
Property, the Securities Intermediary will promptly notify the Administrative
Agent and the Company thereof.

 

Section 9. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Designated Accounts as follows:

 

(i) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Securities Intermediary a notice of sole control in substantially the form
set forth in Exhibit A attached hereto (the “Notice of Sole Control”) with
respect to any Designated Account, the Securities Intermediary agrees that,
after receipt of such notice, it will take all instructions with respect to such
Designated Account solely from the Administrative Agent. Permitting settlement
of trades pending at the time of receipt of such notice shall not constitute a
violation of the immediately preceding sentence. Without limiting the generality
of the first sentence of this paragraph, upon receipt of a Notice of Sole
Control, the Securities Intermediary shall (x) no longer permit any trading with
respect to the applicable Investment Collateral to be initiated by the Company
or any representative of, or investment manager appointed by, the Company and
the Securities Intermediary shall follow all instructions given by an authorized
officer of the Administrative Agent, including without limitation instructions
for distribution or transfer of any Investment



--------------------------------------------------------------------------------

Collateral or other Investment Property in any Designated Account to be made to
the Administrative Agent and (y) follow all instructions given by an authorized
officer of the Administrative Agent, including, without limitation, instructions
for distribution or transfer of any funds in any Designated Account to be made
to the Administrative Agent.

 

(ii) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to clause (i) of this Section 9, the Company, or
an investment manager on behalf of the Company, shall direct the Securities
Intermediary with respect to the voting of any Investment Collateral or other
financial assets constituting Investment Property credited to any Designated
Account.

 

(iii) Permitted Dispositions. Until such time as the Securities Intermediary
receives either a Notice of Sole Control signed by the Administrative Agent with
respect to some or all of the Investment Collateral and other Investment
Property or a notice signed by the Administrative Agent that a proposed sale,
exchange or transfer of certain Investment Collateral by or on behalf of the
Company will violate the Security Agreement, the Company, or any representative
of, or investment manager appointed by, the Company, may direct the Securities
Intermediary with respect to the sale, exchange or transfer of such Investment
Collateral held in a Designated Account.

 

(iv) Statements and Confirmations. The Securities Intermediary will send copies
of all statements and other correspondence (excluding routine confirmations)
concerning any Designated Account or any financial assets constituting
Investment Property credited thereto simultaneously to the Company and the
Administrative Agent at the address set forth in Section 12 hereof. The
Securities Intermediary will provide to the Administrative Agent and to the
Company, upon the Administrative Agent’s request therefor from time to time
(which may be as frequent as daily and is expected to be at least as frequent as
weekly) and, in any event as of the last business day of each calendar month, a
statement of the market value of each item of the Investment Collateral in each
Designated Account.

 

(v) Bailee for Perfection. The Securities Intermediary acknowledges that, in the
event that it should come into possession of any certificate representing any
security or other assets held as Investment Collateral in any of the Designated
Accounts, the Securities Intermediary shall retain possession of the same for
the benefit of the Administrative Agent (and such act shall cause the Securities
Intermediary to be deemed a bailee for the Administrative Agent, if necessary)
to perfect the Administrative Agent’s security interest in such securities or
assets. The Securities Intermediary hereby acknowledges its receipt of a copy of
the Security Agreement as notice to the Securities Intermediary regarding notice
of a security interest in collateral held by a bailee.

 

(vi) Certain Matters Relating to Interest, Dividends, etc. Until receipt of a
Notice of Sole Control with respect to some or all of the Investment Collateral
(or of a notice from the Administrative Agent, making reference to this
Section 9(vi), that an Event of Default, as defined in the Security Agreement,
has occurred and is continuing), the Securities Intermediary shall have no
responsibility to furnish reports to the Administrative Agent with respect to,
or to segregate or otherwise account to the Administrative Agent for, dividends,
interest or other amounts received in Designated Accounts with respect to
Investment Collateral.



--------------------------------------------------------------------------------

Section 10. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Securities Intermediary
shall not change the name or account number of any Designated Account without
the prior written consent of the Administrative Agent.

 

(ii) No financial asset constituting Investment Collateral is or will be
registered in the name of the Company, payable to its order or specially
indorsed to it, except to the extent such financial asset has been indorsed to
the Securities Intermediary or in blank.

 

(iii) This Control Agreement is the valid and legally binding obligation of the
Securities Intermediary.

 

(iv) The Securities Intermediary has not entered into any agreement with any
other Person pursuant to which it has agreed to comply with entitlement orders
(as defined in Section 8-102(a)(8) of the UCC) with respect to financial assets
credited to any Designated Account. Until the termination of this Control
Agreement the Securities Intermediary will not, without the written approval of
the Administrative Agent, enter into any agreement with any Person pursuant to
which it agrees to comply with entitlement orders with respect to Investment
Collateral. Until the termination of this Control Agreement, the Securities
Intermediary will not, without the written approval of the Administrative Agent
(which shall not be unreasonably withheld), enter into any agreement with any
Person relating to any Designated Account or any financial assets credited
thereto pursuant to which it agrees to comply with entitlement orders of such
Person.

 

(v) The Securities Intermediary is a “securities intermediary” as defined in
Article 8-102(a)(14) of the UCC.

 

(vi) The Securities Intermediary has not entered into any other agreement with
the Company or Administrative Agent purporting to limit or condition the
obligation of the Securities Intermediary to comply with entitlement orders with
respect to financial assets credited to any Designated Account as set forth in
Section 3 hereof.

 

Section 11. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

                            Pledgors:    [                         ]     
[Address]      Attention:



--------------------------------------------------------------------------------

 

    

Telecopy:

    

Telephone:

    

with copy to:

    

[                        ]

    

[Address]

    

Attention:

    

Telecopy:

    

Telephone:

                                   Securities
                            Intermediary:   


[                         ]

    

[Address]

    

Attention:

    

Telecopy:

    

Telephone:

                                   Administrative
                            Agent:   


[                         ]

    

[Address]

    

Attention:

    

Telecopy:

    

Telephone:

 

Any party may change its address for notices in the manner set forth above.

 

Section 13. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Investment Collateral and other
Investment Property maintained in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Securities Intermediary
hereunder shall continue in effect until the security interests of the Secured
Parties with respect to the Investment Collateral and other Investment Property
have been terminated and an Authorized Representative has notified the
Securities Intermediary of such termination in writing.

 

Section 14. Definitions. The following terms shall have the following meanings:

 

“Investment Collateral” shall mean, all “investment property,” as such term is
used in the UCC, of the Company and, in any event, shall include, without
limitation, (i) the Designated Account, (ii) all financial assets, cash, checks,
drafts, securities and instruments deposited or held or required to be deposited
or held in the Designated Account and all security entitlements relating
thereto, (iii) all investments and all certificates and instruments, if any,
from time to time representing or evidencing any other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing items listed in clauses (i) and (ii) of this
definition and (iv) each consent, control or other agreement, including, without
limitation, this Control Agreement, entered into by the Company with the
Securities



--------------------------------------------------------------------------------

Intermediary and all rights, if any, and interests of the Company in, to and
under each such consent, control or other agreement; provided, however, that
Investment Collateral shall in no event include the Securities Collateral.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York.

 

Section 15. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 16. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

[  

]

as Pledgor                        

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    [  

]

as Securities Intermediary                            

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE I

 

Designated Account(s)



--------------------------------------------------------------------------------

EXHIBIT A

 

[Letterhead of [                    ]]

 

[Date]

 

[Securities Intermediary]

[Address]

 

Attention:

 

Re: Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in Section 9(i) of the Control Agreement Concerning Designated
Accounts dated as of [            ], by and among [            ] (the
“Company”), us and you (the “Control Agreement;” capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Control
Agreement) (a copy of which is attached) we hereby give you notice of our sole
control over the Investment Collateral and other financial assets constituting
Investment Property maintained in the securities accounts, account numbers
                         (the “Specified Designated Accounts”). You are hereby
instructed not to accept any direction, instruction or entitlement order with
respect to Investment Collateral maintained in the Specified Designated Accounts
or the financial assets constituting Investment Property credited thereto from
any Person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[Company].

 

    Very truly yours,     [                                                 ],  
  as Administrative Agent     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     cc: [Name of Company]             By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    



--------------------------------------------------------------------------------

EXHIBIT 5-A

 

[Form of]

 

CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

(Disbursement Accounts)

 

This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [                    ], by and among BEARINGPOINT, INC. (the
“Company”), UBS AG, STAMFORD BRANCH, as administrative agent for the Lenders and
the Agents (the “Administrative Agent”), and [                    ] (the
“Bank”), is delivered pursuant to Section 3.4(b) of that certain security
agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of July 19, 2005, made by
the Company and each of the Guarantors listed on the signature pages thereto
(together with the Company, the “Pledgors”), in favor of the Administrative
Agent for the benefit of the Lenders and the Agents. This Control Agreement is
for the purpose of perfecting the security interests of the Administrative Agent
granted by the Company in the Designated Accounts described below. All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Security Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Bank hereby confirms that (i) the Bank has established for the Company and
maintains the deposit account(s) listed in Schedule 1 annexed hereto (such
deposit account(s), collectively, the “Designated Accounts” and each a
“Designated Account”) and (ii) each Designated Account is a “deposit account” as
such term is defined in Article 9 of the UCC. For avoidance of doubt, it is
noted that the term “Designated Accounts” as used in any security agreement
means both the Designated Accounts hereunder and the “Designated Accounts” in
the comparable agreement entered into with respect to any other Pledgor.

 

Section 2. Control. The Administrative Agent shall at all times (i) have
“control” (as defined in Section 9-104 of the UCC) of any Designated Account and
(ii) be authorized to direct the Bank to comply, without further consent of the
Company or any Person acting or purporting to act for the Company being
required, with all instructions originated by the Administrative Agent directing
disposition of the funds in the Designated Account. The Company, the
Administrative Agent, and the Bank agree that the Bank will comply with
instructions originated by the Administrative Agent directing the disposition of
the funds in the Designated Account without further consent by the Company. The
Bank shall also comply with instructions directing the disposition of funds in
the Designated Accounts originated by the Company or its authorized
representatives until such time as the Administrative Agent delivers a Notice of
Sole Control pursuant to Section 8(i) hereof to the Bank.

 

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the Bank
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any Designated Account, the Bank hereby agrees that such
security interest shall be subordinate to that of the Secured Parties. The funds
deposited into any Designated Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the



--------------------------------------------------------------------------------

Secured Parties (except that the Bank may set off (i) all amounts due to the
Bank in respect of its customary fees and expenses for the routine maintenance
and operation of the Designated Accounts, including overdraft fees, and (ii) the
face amount of any checks or other items which have been credited to any
Designated Account but are subsequently returned unpaid because of uncollected
or insufficient funds).

 

Section 4. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the law of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Bank’s jurisdiction and the Designated Accounts shall be
governed by the law of the State of New York.

 

Section 5. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Bank and the Company with
respect to any Designated Account or any funds credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Bank and the Company will not
enter into any other agreement with respect to any Designated Account, other
than standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts, unless the Administrative Agent shall
have received prior written notice thereof. The Bank and the Company will not
enter into any other agreement with respect to control of the Designated
Accounts without the prior written consent of the Administrative Agent acting in
its sole discretion. In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail. No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.

 

Section 6. Certain Agreements.

 

(i) The Bank has furnished to the Administrative Agent and the Company the most
recent account statement issued by the Bank with respect to each of the
Designated Accounts and the cash balances held therein. The Bank represents and
warrants to the Administrative Agent that such statement accurately reflects the
assets held in such Designated Account as of the date thereof.

 

(ii) The Administrative Agent has delivered to the Bank a list, signed by an
authorized representative (the “Authorized Representative”), of the officers of
the Administrative Agent authorized to give approvals or instructions under this
Control Agreement (including notices and other instructions under Section 8
hereof) and the Bank shall be entitled to rely on communications from such
authorized officers until the earlier of (A) the termination of this Control
Agreement in accordance with the terms hereof, (B) the notification by the
Authorized Representative of a change and (C) the assignment of the rights of
the Secured Parties in accordance with Section 11 hereof.

 

Section 7. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Designated Accounts, the Bank on
the date hereof does not know of any claim to, or security interest in, any
Designated Account or in any funds credited thereto and does not know of any
claim that any Person other than the Administrative Agent has been given
“control” of any Designated Account or any such funds. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment,



--------------------------------------------------------------------------------

judgment, warrant of attachment, execution or similar process and any claim of
“control”) against any funds in any Designated Account, the Bank will promptly
notify the Administrative Agent and the Company thereof.

 

Section 8. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Bank agreed in Section 2 hereof, the Bank agrees to
maintain the Designated Accounts as follows:

 

(i) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Bank a notice of sole control in substantially the form set forth in
Exhibit A attached hereto (the “Notice of Sole Control”) with respect to any
Designated Account, the Bank agrees that, after receipt of such notice, it will
take all instruction with respect to such Designated Account solely from the
Administrative Agent. Without limiting the generality of the first sentence of
this paragraph, upon receipt of a Notice of Sole Control, the Bank shall follow
all instructions given by an authorized officer of the Administrative Agent,
including, without limitation, instructions for distribution or transfer of any
funds in any Designated Account to be made to the Administrative Agent.

 

(ii) Permitted Dispositions. Until such time as the Bank receives a Notice of
Sole Control signed by the Administrative Agent with respect to a Designated
Account, the Company, or any representative of the Company, may direct the Bank
with respect to the transfer of the funds held in such Designated Account. Until
such time as the Bank receives a Notice of Sole Control, the Company shall be
entitled to write checks against amounts in each Designated Account, and make
withdrawals, transfers, and other dispositions of the funds in each Designated
Account.

 

(iii) Statements and Confirmations. The Bank will promptly send copies of all
statements and other correspondence (excluding routine confirmations) concerning
any Designated Account to the Company and the Administrative Agent at the
addresses set forth in Section 11 hereof. The Bank will promptly provide to the
Administrative Agent and to the Company, upon the Administrative Agent’s request
therefor from time to time and in any event as of the last business day of each
calendar month, a statement of the cash balance in each Designated Account.

 

Section 9. Representations, Warranties and Covenants of the Bank. The Bank
hereby makes the following representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Bank shall not change
the name or account number of any Designated Account without the prior written
consent of the Administrative Agent.

 

(ii) The Bank is a “bank,” as such term is defined in the UCC.

 

(iii) This Control Agreement is the valid and legally binding obligation of the
Bank.

 

(iv) The Bank has not entered into any agreement with any other Person pursuant
to which it has agreed to comply with any orders or instructions with respect to
any Designated Account. Until the termination of this Control Agreement, the
Bank will not, without the written approval of the Administrative Agent, enter
into any agreement with any Person pursuant to which it agrees to comply with
any orders or instructions of such Person with respect to any Designated
Account.



--------------------------------------------------------------------------------

(v) The Bank has not entered into any other agreement with the Company or the
Administrative Agent purporting to limit or condition the obligation of the Bank
to comply with any orders or instructions with respect to any Designated Account
as set forth in Section 2 hereof.

 

Section 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

     Company:    [                         ]           [Address]          
Attention:           Telecopy:           Telephone:           with copy to:     
     [                         ]           [Address]           Attention:       
   Telecopy:           Telephone:      Bank:    [                         ]     
     [Address]           Attention:           Telecopy:           Telephone:  
               Administrative Agent:    [                         ]          
[Address]           Attention:           Telecopy:           Telephone:     
with a copy to:                [                         ]           [Address]  
        Attention:           Telecopy:           Telephone:



--------------------------------------------------------------------------------

Any party may change its address for notices in the manner set forth above.

 

Section 12. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Bank hereunder shall continue
in effect until the termination of the security interests of the Secured Parties
(including, without limitation, by virtue of the notice pursuant to Section 11
hereof) with respect to the Designated Accounts have been terminated and an
Authorized Representative has notified the Bank of such termination in writing.

 

Section 13. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 14. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[                         ],

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    [                         ],

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[                         ],

      as Bank

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 1

 

Designated Accounts



--------------------------------------------------------------------------------

EXHIBIT A

 

Letterhead of UBS AG, Stamford Branch

 

[Date]

 

[Bank]

[Address]

 

Attention:                                 

 

Re: Notice of Sole Control

 

Ladies and Gentlemen:

 

As referenced in Section 8(i) of the Control Agreement Concerning Deposit
Accounts dated as of                     , 2005, by and among BearingPoint, Inc.
(the “Company”), us and you (the “Control Agreement”; capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Control
Agreement) (a copy of which is attached) we hereby give you notice of our sole
control over the Designated Account(s), account number(s):
                                 (the “Specified Designated Accounts”). You are
hereby instructed not to accept any direction or instructions with respect to
the Specified Designated Accounts or any funds credited thereto from any Person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Company.

 

Very truly yours,

UBS AG, Stamford Branch,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

cc: BearingPoint, Inc.



--------------------------------------------------------------------------------

EXHIBIT 5-B

 

[Form of]

 

CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS

 

This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [            ], by and among BEARINGPOINT, INC. (the “Company”), UBS
AG, STAMFORD BRANCH, as administrative agent for the Lenders and the Agents (the
“Administrative Agent”), and [            ] (the “Bank”), is delivered pursuant
to Section 3.4(b) of that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of July 19, 2005, made by the Company and each of the
Guarantors listed on the signature pages thereto (together with the Company, the
“Pledgors”), in favor of the Administrative Agent for the benefit of the Lenders
and the Agents. This Control Agreement is for the purpose of perfecting the
security interests of the Administrative Agent granted by the Company in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.

 

Section 1. Confirmation of Establishment and Maintenance of Designated Accounts.
The Bank hereby confirms that (i) the Bank has established for the Company and
maintains the deposit account(s) listed in Schedule 1 annexed hereto (such
deposit account(s), collectively, the “Designated Accounts” and each a
“Designated Account”) and (ii) each Designated Account is a “deposit account” as
such term is defined in Article 9 of the UCC. For avoidance of doubt, it is
noted that the term “Designated Accounts” as used in any security agreement
means both the Designated Accounts hereunder and the “Designated Accounts” in
the comparable agreement entered into with respect to any other Pledgor.

 

Section 2. Control. The Administrative Agent shall at all times (i) have
“control” (as defined in Section 9-104 of the UCC) of any Designated Account and
(ii) be authorized to direct the Bank to comply, without further consent of the
Company or any Person acting or purporting to act for the Company being
required, with all instructions originated by the Administrative Agent directing
disposition of the funds in the Designated Account. The Company, the
Administrative Agent, and the Bank agree that the Bank will comply with
instructions originated by the Administrative Agent directing the disposition of
the funds in the Designated Account without further consent by the Company. The
Company, the Administrative Agent, and the Bank further agree that the Bank
shall not comply with any instructions directing the disposition of funds in the
Designated Accounts originated by the Company or any of its representatives.

 

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the Bank
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in any Designated Account, the Bank hereby agrees that such
security interest shall be subordinate to that of the Secured Parties. The funds
deposited into any Designated Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the Secured
Parties (except that the Bank may set off (i) all amounts due to the Bank in
respect of its customary fees and expenses for the routine maintenance and
operation of the Designated



--------------------------------------------------------------------------------

Accounts, including overdraft fees, and (ii) the face amount of any checks or
other items which have been credited to any Designated Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

 

Section 4. Choice of Law. Both this Control Agreement and the Designated
Accounts shall be governed by the law of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Bank’s jurisdiction and the Designated Accounts shall be
governed by the law of the State of New York.

 

Section 5. Conflict with Other Agreements; Amendments. As of the date hereof,
there are no other agreements entered into between the Bank and the Company with
respect to any Designated Account or any funds credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Bank and the Company will not
enter into any other agreement with respect to any Designated Account, other
than standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts, unless the Administrative Agent shall
have received prior written notice thereof. The Bank and the Company will not
enter into any other agreement with respect to control of the Designated
Accounts without the prior written consent of the Administrative Agent acting in
its sole discretion. In the event of any conflict with respect to “control” over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail. No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.

 

Section 6. Certain Agreements.

 

(i) The Bank has furnished to the Administrative Agent and the Company the most
recent account statement issued by the Bank with respect to each of the
Designated Accounts and the cash balances held therein. The Bank represents and
warrants to the Administrative Agent that such statement accurately reflects the
assets held in such Designated Account as of the date thereof.

 

(ii) The Administrative Agent has delivered to the Bank a list, signed by an
authorized representative (the “Authorized Representative”), of the officers of
the Administrative Agent authorized to give approvals or instructions under this
Control Agreement (including notices and other instructions under Section 8
hereof) and the Bank shall be entitled to rely on communications from such
authorized officers until the earlier of (A) the termination of this Control
Agreement in accordance with the terms hereof, (B) the notification by the
Authorized Representative of a change and (C) the assignment of the rights of
the Secured Parties in accordance with Section 11 hereof.

 

Section 7. Notice of Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Company in the Designated Accounts, the Bank on
the date hereof does not know of any claim to, or security interest in, any
Designated Account or in any funds credited thereto and does not know of any
claim that any Person other than the Administrative Agent has been given
“control” of any Designated Account or any such funds. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process and any claim of “control”)
against any funds in any Designated Account, the Bank will promptly notify the
Administrative Agent and the Company thereof.



--------------------------------------------------------------------------------

Section 8. Maintenance of Designated Accounts. In addition to, and not in lieu
of, the obligation of the Bank agreed in Section 2 hereof, the Bank agrees to
maintain the Designated Accounts as follows:

 

(i) No later than 10:00 a.m. (Eastern time) on each Business Day, the Bank
shall, automatically and without further direction, initiate a federal funds
wire transfer of all available funds in the Designated Accounts, at the
Company’s cost and expense, to the following account (or such other account as
may be designed in writing by the Administrative Agent):

 

UBS AG, Stamford Branch

Stamford, Connecticut

ABA No. 026 007 993

Account No.                     

Attention:                         

Reference:                         

 

(ii) The Company shall have no authority to withdraw any amount from, draw upon,
or otherwise exercise powers as a depositor or owner with respect to the
Designated Accounts and the funds deposited therein.

 

(iii) The Bank will promptly send copies of all statements and other
correspondence (excluding routine confirmations) concerning any Designated
Account to the Company and the Administrative Agent at the addresses set forth
in Section 11 hereof. The Bank will promptly provide to the Administrative Agent
and to the Company, upon the Administrative Agent’s request therefor from time
to time, a statement of the cash balance in each Designated Account.

 

Section 9. Representations, Warranties and Covenants of the Bank. The Bank
hereby makes the following representations, warranties and covenants:

 

(i) The Designated Accounts have been established as set forth in Section 1
hereof and each Designated Account will be maintained in the manner set forth
herein until termination of this Control Agreement. The Bank shall not change
the name or account number of any Designated Account without the prior written
consent of the Administrative Agent.

 

(ii) The Bank is a “bank,” as such term is defined in the UCC.

 

(iii) This Control Agreement is the valid and legally binding obligation of the
Bank.

 

(iv) The Bank has not entered into any agreement with any other Person pursuant
to which it has agreed to comply with any orders or instructions with respect to
any Designated Account. Until the termination of this Control Agreement, the
Bank will not, without the written approval of the Administrative Agent, enter
into any agreement with any Person pursuant to which it agrees to comply with
any orders or instructions of such Person with respect to any Designated
Account.



--------------------------------------------------------------------------------

(v) The Bank has not entered into any other agreement with the Company or the
Administrative Agent purporting to limit or condition the obligation of the Bank
to comply with any orders or instructions with respect to any Designated Account
as set forth in Section 2 hereof.

 

Section 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors and permitted assignees.

 

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.

 

     Company:    [                     ]           [Address]          
Attention:           Telecopy:           Telephone:           with copy to:     
     [                     ]           [Address]           Attention:          
Telecopy:           Telephone:      Bank:    [                     ]          
[Address]           Attention:           Telecopy:           Telephone:     
Administrative           Agent:    [                     ]           [Address]  
        Attention:           Telecopy:           Telephone:      with a copy to:
               [                     ]           [Address]           Attention:
          Telecopy:           Telephone:



--------------------------------------------------------------------------------

Any party may change its address for notices in the manner set forth above.

 

Section 12. Termination. The rights and powers granted herein to the
Administrative Agent have been granted in order to perfect the security
interests of the Secured Parties in the Designated Accounts, are powers coupled
with an interest and will be affected neither by the bankruptcy of the Company
nor by the lapse of time. The obligations of the Bank hereunder shall continue
in effect until the termination of the security interests of the Secured Parties
(including, without limitation, by virtue of the notice pursuant to Section 11
hereof) with respect to the Designated Accounts have been terminated and an
Authorized Representative has notified the Bank of such termination in writing.

 

Section 13. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

Section 14. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[  

],

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

UBS AG, STAMFORD BRANCH,

as Administrative Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [  

],

                as Bank By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

 

Designated Accounts

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I-1

 

[Form of]

 

OPINION OF COMPANY COUNSEL

 

See attached.

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT J

 

[Form of]

 

INTERCOMPANY NOTE

 

New York, New York

July 19, 2005

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”) in lawful money of
the United States of America in immediately available funds, at such location in
the United States of America as a Payee shall from time to time designate, the
unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.
Interest shall be computed based upon the daily outstanding principal balances
of each loan made by Payee to Payor on the basis of a 365-or-366 day year, as
applicable, and actual days elapsed.

 

This note (this “Note”) is an Intercompany Note referred to in the Credit
Agreement dated as of July 19, 2005, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among BearingPoint, Inc. and BearingPoint, LLC (“Borrowers”), the Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, UBS
Securities LLC, as lead arranger, UBS AG, Stamford Branch, as swingline lender
and administrative agent (in such capacity, “Administrative Agent”) for the
Lenders, General Electric Capital Corporation, as collateral agent (“Collateral
Agent”), and is subject to the terms thereof, and shall be pledged by each Payee
pursuant to the Security Agreement, to the extent required pursuant to the terms
thereof. Each Payee hereby acknowledges and agrees that the Administrative Agent
may exercise all rights provided in the Credit Agreement and the Security
Agreement with respect to this Note.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Borrower or a Guarantor to
any Payee other than a Borrower shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all
Obligations of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Obligations
under the Credit Agreement (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is

 

J-1



--------------------------------------------------------------------------------

an allowed claim in such proceeding, being hereinafter collectively referred to
as “Senior Indebtedness”):

 

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) on account of this Note shall be
made to the holders of Senior Indebtedness; (ii) if any default occurs and is
continuing with respect to any Senior Indebtedness (including any Default under
the Credit Agreement), then no payment or distribution of any kind or character
shall be made by or on behalf of the Payor or any other Person on its behalf
with respect to this Note without the consent of Administrative Agent; and
(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and the Administrative Agent, the Issuing Bank and the Lenders are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent may, on behalf of the itself, the
Issuing Bank and the Lenders, proceed to enforce the subordination provisions
herein.

 

The indebtedness evidenced by this Note owed by any Payor that is not a Borrower
or a Guarantor shall not be subordinated to, and shall rank pari passu in right
of payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

 

J-2



--------------------------------------------------------------------------------

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

In the event that the Senior Indebtedness is refinanced or replaced, each Payee
agrees that this Note shall be subordinated to such new Senior Indebtedness on
substantially the same terms as in this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

Notwithstanding any provision contained herein, the total liability of any Payor
for payment of interest pursuant to this Note, including any other charges or
other amounts, to the extent such charges and other amounts are deemed to be
interest, shall not exceed the maximum amount of such interest permitted by
applicable law to be charged, collected, or received from such Payor (the
“Maximum Rate”). If any payments by any Payor for the account of any Payee
include interest in excess of the Maximum Rate, such Payee shall apply such
excess to the reduction of the unpaid principal amount owing by such Payor or,
if none is due, such excess shall be returned to such Payor.

 

The provisions of this Note shall be binding upon and shall inure to the benefit
to the successors and assigns of each Payee and each Payor.

 

IN WITNESS WHEREOF, this Note has been duly executed and delivered by the
undersigned as of the date first indicated above.

 

J-3



--------------------------------------------------------------------------------

BEARINGPOINT, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BEARINGPOINT, LLC

By:

 

BEARINGPOINT, INC., as managing member

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC.

BEARINGPOINT INTERNATIONAL I, INC.

BEARINGPOINT USA, INC.

METRIUS, INC.

OAD ACQUISITION CORP.

OAD GROUP, INC.

PEATMARWICK, INC.

SOFTLINE ACQUISITION CORP.

SOFTLINE CONSULTING & INTEGRATORS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

BEARINGPOINT BG, LLC

By:

 

BEARINGPOINT GLOBAL OPERATIONS, INC.,

   

as managing member

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

J-4



--------------------------------------------------------------------------------

BEARINGPOINT ENTERPRISE HOLDINGS, LLC BEARINGPOINT ISRAEL, LLC BEARINGPOINT
RUSSIA, LLC BEARINGPOINT SOUTH PACIFIC, LLC BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC

I2 MID ATLANTIC LLC I2 NORTHWEST LLC PELOTON HOLDINGS, L.L.C. By:  
BEARINGPOINT, LLC, as managing member     By:   BEARINGPOINT, INC., as managing
member         By:  

 

--------------------------------------------------------------------------------

        Name:             Title:     BEARINGPOINT PUERTO RICO, LLC By:  
BEARINGPOINT AMERICAS, INC.,     as managing member     By:  

 

--------------------------------------------------------------------------------

    Name:             Title:         BEARINGPOINT GUAM L.L.C. By:  

 

--------------------------------------------------------------------------------

Name:     Title:   Authorized Person

 

J-5



--------------------------------------------------------------------------------

EXHIBIT K

 

[Form of]

 

SOLVENCY CERTIFICATE

 

I, [            ], a Financial Officer of BEARINGPOINT, INC. and BEARINGPOINT,
LLC (in such capacity and not in my individual capacity), does hereby certify
that:

 

1. This Certificate is furnished pursuant to Section 4.01(i) of the Credit
Agreement, (as in effect on the date of this Certificate) the capitalized terms
defined therein being used herein as therein defined) dated as of July 19, 2005,
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among BearingPoint, Inc. and BearingPoint, LLC
(“Borrowers”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given it in Article I of the Credit
Agreement), the Lenders, UBS Securities LLC, as lead arranger, UBS AG, Stamford
Branch, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders, UBS Loan Finance LLC as Swingline Lender and General Electric
Capital Corporation, as collateral agent (“Collateral Agent”) and the other
agents from time to time party thereto.

 

2. Immediately following the consummation of the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan on the date hereof, (a) the fair value of the assets
of BearingPoint, individually, and the Loan Parties on a consolidated basis with
their Subsidiaries exceeds its or their, as applicable, debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of BearingPoint, individually, and the Loan Parties on a
consolidated basis with their Subsidiaries is greater than the amount that will
be required to pay the probable liability of its or their, as applicable, debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) BearingPoint, individually,
and the Loan Parties on a consolidated basis with their Subsidiaries are able to
pay its or their, as applicable, debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) BearingPoint, individually, and the Loan Parties on a consolidated basis
with their Subsidiaries do not have unreasonably small capital with which to
conduct the business in which it or they, as applicable, are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

[Signature Page Follows]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
     day of              2005.

 

BEARINGPOINT, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[Financial Officer]

BEARINGPOINT, LLC

By:

 

BEARINGPOINT, INC., as managing member

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[Financial Officer]

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

 

[Form of]

 

BORROWING BASE CERTIFICATE

 

Date:                     , 200  

 

This Borrowing Base Certificate is given by BearingPoint, Inc. and BearingPoint,
LLC (“Borrowers”), pursuant to that certain Credit Agreement, dated as of
July 19, 2005, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Borrowers, the
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, UBS Securities LLC, as lead arranger, UBS AG, Stamford Branch, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders,
UBS Loan Finance LLC as Swingline Lender, and General Electric Capital
Corporation, as collateral agent (“Collateral Agent”). Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

 

The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of Borrowers. By executing this Borrowing Base
Certificate, Borrowers hereby represent and warrant to the Administrative Agent,
Collateral Agent and Lenders that:

 

  (a) Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of
the above date; and

 

  (b) The calculation of the Borrowing Base as set forth on the attached
Schedule 1 is true, correct and complete.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers has caused this Certificate to be executed this
     day of                 ,         .

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     BEARINGPOINT, LLC     By: BEARINGPOINT, INC., as managing
member     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

 



--------------------------------------------------------------------------------

[Note: Schedule to be attached.]